Approval of the Minutes of the previous sitting
The Minutes of the previous sitting have been distributed.
Are there any comments?
Mr President, on page 18 of the Minutes, I am reported as having requested that Mr Imbeni adopt a stance now that he is in Cuba. However, what is at issue is the fact that Mr Imbeni will be making a statement on behalf of the European Parliament in compliance with the resolutions which the European Parliament has always adopted on Cuba. Parliament did this for the last time on 11 March 1999. Mr Imbeni, in fact, declared on 21 March to Agence Presse - and this what Mr Barón Crespo' s subsequent question, on page 19, addressed to me was about - that he did not intend to make a statement. This is not a private visit, but an official one by Mr Imbeni on behalf of the European Parliament. That is why we are urging him to make a statement on the human rights situation in Cuba. One can make wonderful statements in the European Parliament, but actually doing it in situ is a mark of greater courage.
Mr van Velzen, I have taken note of that. I recall that the President told you yesterday that she would attend to that.
Mr President, I regret the fact that we are discussing this matter once again. Only yesterday, the chairman of my parliamentary group extolled the qualities and the sincerity of Mr Imbeni, and the way in which he has defended human rights, in Europe and in the rest of the world. I also regret the fact that, once again, an attack has been made on a Vice-President of this House when he is not here to defend himself. I hope that these words of mine will be recorded in the Minutes.
(Applause from the left)
Thank you, Mr Seguro. I do not intend to allow a debate on this subject. If there are any other requests to speak on this, I shall not accept them. The President made it clear yesterday what she intends to do. So that is the end of this item.
Mr President, I have no comments with regard to the Minutes, but I have unfortunately missed a large proportion of this interesting discussion because there are no Dutch interpreting services available at the moment.
I am sorry, Mrs Buitenweg, but it would be pretty difficult to do anything about that at this stage.
If there is no Dutch interpreting, then can I please ask the Sittings Service to do something about that. I am afraid that I cannot do any more at this point.
(Parliament approved the Minutes)
Decision on urgent procedure
The next item is the vote on the request for urgent procedure on the following proposal: Proposal for a Council Regulation amending Regulation (EC) No 1251/1999 on the introduction of a support system for producers of certain arable crops [COM(2001) 87 - C5-0083/2001 - 2001/0043(CNS)].
Mr Graefe zu Baringdorf, chairman of the Committee on Agriculture and Rural Development, will speak in favour of the request.
, chairman of the Committee on Agriculture and Rural Development. (DE) Mr President, this request for urgent procedure is about the fact that high-protein feed or pulses are to be grown on set-aside land before this year is out. What we have here is an old demand made by Parliament finally taking effect. The Committee on Agriculture and Rural Development has held negotiations with the Council presidency so that this scheme can be introduced within this year. That is why my committee is supporting this request for urgent procedure. This also provides an opportunity to grant financial compensation to cattle farms hit by the beef crisis caused by BSE, without imposing any additional burden on the budget - and I stress the word additional. And these farms would nevertheless be given income aid through the channel of animal feed. That will please Commissioner Schreyer. I call on the House to vote for this request.
As no one wishes to speak against the request for urgent procedure, we can now proceed to the vote.
(Parliament approved the request for urgent procedure)
2002 budget guidelines/ Financial perspective
The next item is the joint debate on the following reports:
Report (A5-0102/2001) by Mr Costa Neves on behalf of the Committee on Budgets on the guidelines for the 2002 budget procedure (2000/2324(BUD)) - Section III - Commission;
Report (A5-0103/2001) by Mrs Buitenweg on behalf of the Committee on Budgets on the guidelines for Sections II, IV, V, VI, VII and VIII and on the European Parliament's preliminary draft estimates (Section I) for the 2002 budgetary procedure (2000/2325(BUD))
Section I - European Parliament
Section II - Council
Section IV - Court of Justice
Section V - Court of Auditors
Section VI - Economic and Social Committee
Section VII - Committee of the Regions
Section VIII - Ombudsman;
Report (A5-0110/2001) by Mr Colom i Naval on behalf of the Committee on Budgets on the proposal for a decision of the European Parliament and of the Council on the adjustment of the financial perspective to take account of implementation (presented by the Commission to Parliament and the Council in accordance with paragraphs 16-18 of the Interinstitutional Agreement of 6 May 1999) (COM(2001)149 - C5-0117/2001 - 2001/0075(ACI)).
Mr President, Commissioner, the Committee on Budget' s proposed guidelines that we are now discussing attempt to be clear and concise in order to guide the evaluation of the proposed budget for 2002, and we hope that they address the issue which the people of Europe currently consider to be most important: the European Parliament must be the forum par excellence for protecting the interests of Europe' s citizens and for representing their political will and their democratic status. It is with this idea in mind that the following priorities have been defined:
First of all, the issues of food safety and restoring consumer confidence, which go hand in hand with pursuing the reform of the common agricultural policy. BSE and foot-and-mouth disease have raised many issues. The establishment of a European food safety authority has become crucial; it must be an authority with real power to act. At the same time, a great deal is still expected of the Veterinary Inspection Office. We are waiting for decisions to be taken on this. The situation that I have described, together with the prospects of enlargement and the new round of negotiations at the World Trade Organisation, is determining the shift in the focus of our system of agricultural production. We need to quickly work out in which direction we are heading and why we are going there. We must start discussing this issue before 15 September. Let me clarify this aspect: what we want to have done, by that date, is to have begun the discussions that will lead to a shift in the focus of the common agricultural policy, not, obviously, to a thorough reform of it. In the meantime, we must keep in mind the tragic problems facing so many farmers and draw our conclusions from the facts. The European Parliament must be fully informed about everything, a situation which is a world away from the lack of decision-making power it currently suffers with regard to most expenditure in the field of agricultural policy, which is, therefore, a thoroughly undemocratic situation. I would like to see codecision in this field and I feel that the distinction between compulsory and non-compulsory expenditure is conditioning the way a large part of European Union expenditure is monitored.
Secondly, the budget must be implemented with greater rigour, efficiency and transparency. We attach the greatest importance to monitoring he implementation of the budget and to creating an effective link between such evaluations and the adoption of supplementary budgets and even of the budget for the following year. Hence my determination to ensure that, within the European Parliament, this task is carried out in the various specialist committees. Central to achieving this objective is the report that the Commission will present in June.
Thirdly, the European Union' s external action must be effective, in line with objectives that have been set previously. We see the importance of the Union' s external action, both in our relations with neighbouring countries in the Mediterranean basin, the Balkans and with Russia, and in our relations with other parts of the world, with which we have traditionally worked in cooperation, and even in our contribution to the development of third countries. The potential for the EU' s external action justifies making sufficient funds available and also justifies the requirement for greater efficiency.
Fourthly, we wish to see the creation of a genuine area of freedom, security and justice, as defined in 1999 by the Tampere European Council. There have been delays in implementing legislative and administrative measures that have been translated into the corresponding budgetary appropriations with a view to achieving an effective asylum and immigration policy, and there is cause for serious concern about clandestine immigration. We are seeing trafficking in human beings, the genuine social exclusion of millions of illegal immigrants and the despair that this situation generates deserves closer attention. This phenomenon calls for a multidisciplinary approach.
My fifth point is that we must be committed to achieving the objectives laid down at the Lisbon European Council, specifically the objectives of making a real contribution to creating more and better jobs and greater social cohesion. We need our citizens to be prepared to live and work in an information and knowledge-based society and the European Union must play a key role in this field. The e­learning initiative must be ambitious because it is so crucial. We must move from preparatory action to adopting a legal basis that will ensure our prominence in this field. I live in an island region, which, under the terms of Article 299 of the Treaty, is called an 'outermost' region. I am therefore aware of what geographical barriers are and how the European Union can help to break them down. I am aware, however, that the Union contains many other barriers, which are more difficult to discern than geographical ones. The survival of this project, which can never be considered to be over or completed, depends on our ability to break down all of these barriers. Let us find the courage to fight on.
I shall conclude by turning to the other institutions and stating my desire that we can work together and cooperate as closely as possible on this budgetary procedure.
Mr President, we are at the start of the budget cycle. The report that is now before us is not a detailed report, but one which outlines Parliament' s involvement. I would like to thank my fellow MEPs warmly for accepting this constraint and for not including all kinds of details in this report, however tempting that may be. We will be further detailing the 2002 budget of the other institutions very shortly. I will ensure that future cooperation with your will be sound. Allow me to outline the salient points of the report.
I would like to start with enlargement. It will not come as a surprise to anyone that enlargement will also be one of the Committee on Budgets' key challenges in the next few years. We cannot afford to sit idly until that moment arrives. The institutions must be ready to welcome the candidate countries. That is why - and that is so important - we are asking all institutions to develop long-term plans in which the implications of enlargement are mapped out, also covering the extra building and staff requirements, and especially the effects on the translation services. The preparatory activities generate costs, even before enlargement has actually taken place. The financial perspective must therefore reflect these extra needs.
Another major point is efficiency. We owe it to the tax payer to exercise strict budgetary discipline and healthy financial management. Activity-Based Management and Activity-Based Budgeting will help us achieve this. That is why we are asking the institutions to make their budgets more transparent. Interinstitutional cooperation can also contribute to a more efficient use of funding and, where possible, this will need to be improved and extended. We will be drafting proposals to that effect this coming year.
The institutions will need to display more than budgetary discipline. They will need to play an exemplary role. I would like to mention two areas which are important to me in that respect. Equal treatment, not only in terms of gender, but also in terms of all the grounds for discrimination listed in Article 13 of the Treaty. Equal treatment should be the cornerstone of our staffing policy. I would therefore ask the institutions to look into the barriers to equal treatment, the measures required to remove these barriers and the impact this has on the budget.
I do not rule out the possibility that increased environmental awareness on the part of the institutions will also require adjustments in the budget in the short term. But whilst we in the environmental action programme only talk about the exemplary role of the government, here, we can put our money where our mouths are. The institutions need to make use of the amendments to the EMAS Regulation, as a result of which organisations like ours can now also take part in Community' s audit system governing environmental management and the environment. In this connection, we need to consider our buildings and the materials we use. We need to develop mobility plans.
I would like to discuss all 35 paragraphs from the report with you in detail, and I know that you enjoy this subject matter just as much as I do, but I need to restrain myself, not only from a human point of view, because my fellow MEPs have heard the same tale a few times now, but also from a budgetary point of view. In the final analysis, this will all need translating and then distributing in writing. We would urge the other institutions to develop plans in order to avoid the unbridled growth of the work for the translation services. We hope to set a good example.
I will therefore merely indicate a few aspects by way of thumbnail description, namely the importance of paying off the buildings as soon as possible via capital injections, the drafting of a statute for European political parties, and the statute for assistants. I will, however, say a few words on the Council' s budget.
This budget has experienced strong growth. I do not deny the fact that there is a great deal of internal reorganisation and that strict budgetary discipline is being exercised. However, it just so happens that the Council is taking on an increasing number of operational activities in its budget, and this is why, slowly but surely, a kind of shadow Commission is being formed - a second institution where European policy is being executed. That is an objectionable development. Parliament should not have to be sidelined because this expenditure is being included in the Council' s budget, for fear of breaching a gentlemen' s agreement. Transparency of the European safety and defence policy' s expenditure is too important. If necessary, this can also be done via the Council' s budget, by including a separate heading. Only by means of a transparent budget can Parliament exercise democratic control on the spending of European funding. This subject shows once again that the budget is not so much a technical-financial matter, but mainly a political issue.
, rapporteur. (ES) Mr President, I find myself in a rather strange and uncomfortable situation because, despite having the unanimous support of the Committee on Budgets, I am convinced that at midday I will have to ask for the report to be returned to committee. Why? Because while we are debating this report here, the Council is also debating this same proposal and it is therefore possible that, if an agreement is reached, we will not be able to vote on the resolution today, but rather we will have to ask for the report to be returned to committee in order to ratify the agreement with the Council and vote on it on 2 and 3 May.
Ladies and gentlemen, the subject of the report may seem excessively technical: it deals with the adjustment of the financial perspective to the implementing conditions. Clearly, the adjustment, as its name suggests, has to do with how the Structural Funds have been implemented in previous years, since the amounts in category 2 of the financial perspective do not only represent a spending ceiling, but also a spending target.
In 2000, no less than EUR 14 000 million of the Structural Funds could not be implemented, since it was the first year of the new programming period; that is to say, EUR 14 billion, of which 8 billion was rebudgeted in 2001 and therefore around 6 billion remains to be rebudgeted, to put it in round figures. This EUR 6 billion can be rebudgeted, but we must remember that, given the new rules of the Structural Funds, this is the last time we will be able to operate in this way. Therefore, amounts which are not implemented in future years can very easily be cancelled. That is why we are concerned.
It is in our interest that everything is implemented correctly and that there are no delays in programming. I believe that this objective is shared by the Commission, the Council - whose absence I regret, although I understand that it is holding a meeting in Brussels on the same issue - and Parliament.
Our differences so far relate to two chapters. One lesser one: on whether a new budgeting of payment appropriations had to be included. We believe that this is important in order to prevent the problems which we have had in previous years. The other institutions do not agree. This will not be the central issue.
And the other difference relates to the profile of this new budgeting. Originally, the Commission was in favour of more linear budgeting. Based on our experience, and advised by the Committee on Regional Policy, Transport and Tourism and the Committee on Employment and Social Affairs, we proposed a new way of budgeting for commitment appropriations in more of a bell-shaped manner: what is technically known as back loading, which involves allowing the large initial amount to be implemented now and then making another charge, a rather more significant one, at a later stage of the programming period. Because we are convinced, from experience, that the appropriations could not be implemented next year in the way the Commission proposes.
We believe that a perspective such as this will allow a more harmonious development of the implementation of the Structural Funds. The specific figures we have proposed are not a question of principle. The question of principle is the profile of spending. And this is the question on which, after yesterday' s meeting - where we heard an intervention from the Commission in which it gave us details on the state of negotiations of the new programming - we believe that we are perfectly able to reach an agreement within a reasonable time scale, which the Council could accept and which would solve the problems of Greece, Spain and Italy in particular in relation to future programmes.
I simply wish to defend these positions and say that, in the spirit of honest cooperation between institutions, it would in no way violate any article of the Treaty if the date set in the Interinstitutional Agreement, 1 May - which, by the way, is not a working day - were delayed until 2 May, which is the day Parliament meets. In the meantime, we have a meeting of the Committee on Budgets on 24 and 25 April, and, if the Council reaches an agreement this morning, the Committee on Budgets could approve the agreement definitively and, even without debate, approve it during the part-session of 2 and 3 May.
draftsman of the opinion of the Committee on Development and Cooperation. Mr President, I am delighted to follow Mr Colom i Naval's excellent speech. I am speaking also on behalf of my colleague, Mr Wijkman, who is not here. The Committee on Development and Cooperation is very concerned that the EDF is still not budgeted. There is now something called the Joint Parliamentary Assembly of the ACP and EU, the only parliamentary assembly in the world which does not look at a budget. It is quite ridiculous that this state of affairs should be allowed to continue.
If we are going to implement sectoral targets in the development budget then we need to move towards a budget which can have result-oriented strategy included in the budget itself so that the country strategies that the Development Commission is trying to put into place can decentralise and give greater control to our delegations. Otherwise we have an old-fashioned budget looking at a new model of economic management.
Another thing I would like to mention is information technology and sustainable energy in the development budget. Transport and communication has been old-fashioned stuff that has been put in the budget year after year, but there are new technologies that we also need to take into account.
Finally, a global fund for the combating of Aids needs to be considered in our budget. Just asking the chemical companies and pharmaceutical companies to cut prices is not enough.
(Applause from the right)
Mr President, on behalf of the Committee on Employment and Social Affairs, I would like to extend heartfelt thanks to both rapporteurs Mr Costa Neves and Mr Colom i Naval for their work. I hope that we will be able to conclude the Colom i Naval report with a Council agreement within the not too distant future. I also hope that the wishes of my Committee will be taken into consideration in this connection.
With regard to the Costa Neves report, I believe that the rapporteur has set the right tone. However, it is always a little difficult at this stage to be too specific until we have the Commission' s preliminary draft budget. However, I would like to take this opportunity to make an observation with regard to the employment programmes. Over the past few years, this Parliament, the Commission and the Council have developed all kinds of employment programmes. I believe that this year, we should perhaps take stock and try to draw the necessary conclusions. I must admit that I have been very concerned recently, because the Commission displays a slight inclination, when we talk about open coordination, to listen only to the Council, and to overlook the fact that the budget falls within the remit of both arms of the budgetary authority. It is, of course, up to the Council to give substance to open coordination, but with regard to the budgetary issue, both arms of the budgetary authority are competent. The Commission, and especially the Council itself tend to overlook this. I have the impression that the Council is, in some respects, acting in a way reminiscent of Mafia leaders in the United States who exchange mutual territories, and not so much like the competent budgetary authority that the Council should be. This is also evident from its absence today. That is, in actual fact, a very important, if not entirely clear, debate. In any case, we will be taking a closer look at those employment projects and the issues surrounding open coordination in general, and will draw the necessary conclusions.
Mr President, in the opinion submitted to the Committee on Budgets, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs highlighted a number of priorities, almost all of which can also be found in Mr Costa Neves' report, for which I would like to give him my thanks.
First of all, I would reiterate that the creation of a genuine area of freedom, security and justice is of strategic importance to the whole of the European Union. This priority, which was formally confirmed at the Tampere Summit, generated a major work programme for the Commission with extremely tight deadlines. We therefore believe - and I direct this point in particular to the Commissioner - that the justice and home affairs sector must be allocated the manpower and administrative resources required to carry out the mountain of tasks before it, in an efficient manner and within the agreed time scales. One of these tasks - the asylum and immigration policy, including the fight against criminal networks - clearly occupies a central position and I should like to thank the general rapporteur for having taken this up expressly in his draft resolution.
Lastly, I should like to draw the Commission' s attention to the difficult problem that the European Union will face in the future, which is the effective control of its external borders. The EU' s borders, which are already very extensive and difficult to control at the moment, will be even more so in the future, when the current applicant countries, from which immigrants heading for the EU originate, will then become gateways to the territory of the European Union.
That is why, Commissioner, we believe that you must lay down strict guidelines in the 2002 budget that will enable us to face up to this challenge. The EU cannot become a fortress, but neither can it start to resemble a labyrinth of criminal immigration networks.
Mr President, I would firstly like to thank Mr Costa Neves for his cooperation, congratulate him on his report and tell him that the priorities in the field of external policy are perfectly clear: enlargement, which does not come within heading 4; the prevention of conflicts and crisis management; the reconstruction of the Balkans; the European Union' s Mediterranean policy; the Nordic dimension, of course, and cooperation and improvement in human rights fields.
I would in particular like to stress that the Committee on External Affairs has asked - the Commissioner for External Affairs and I had the opportunity to talk about this with Mr Patten last week in Santiago de Chile - that the second Summit of Heads of State or Government of the European Union and Latin America and the new agreements which are being negotiated with Chile and Mercosur be considered as priorities. The Committee on External Affairs therefore insists on these priorities and, of course, all of this must be carried out with the most effective management and the greatest transparency. We hope that the cooperation with the rapporteur continues at first reading.
Mr President, as budget year 2002 is very important - one might even say incredibly important - because of enlargement, which is now entering a crucial phase, and because we have significant problems with the common agricultural policy and have not yet made full use of the Structural Funds, the Committee on Regional Policy, Transport and Tourism wishes to propose three key points. We believe that structural measures under the four Community initiatives Interreg, Leader, Equal and Urban are very important, as are innovative measures. We believe that it is important for at least some TENs to be extended so as to eliminate bottlenecks. In the long term, environmental and employment policy has to be improved and emphasis should be placed on greening the budget, which has not been taken into account up to now.
We do not think it is the end of the world that none of our committee's conclusions has been incorporated into the guidelines so far, but we hope that this will be possible in future. As a mountaineer I would like to say, in parentheses, that the fact that 2002 is the International Year of the Mountains should be reflected in the budget. Otherwise, I accept the guidelines and support them.
draftsman of the opinion of the Committee on Agriculture and Rural Development. (DE) Mr President, ladies and gentlemen, listening to the main rapporteur, Mr Costa Neves, you could be forgiven for thinking that this year's budget procedure chiefly consisted of considering the agriculture budget. I am indeed grateful to him for emphasising the agricultural side, but in concrete terms this would mean - and this is something we welcome - that the 2002 budget would be taking the first steps towards the required reform of EU agricultural policy. However, these steps would be somewhat less incisive because the 2002 budget will probably be very much marked by the need to overcome the BSE and foot-and-mouth crises. On behalf of the Committee on Agriculture and Rural Development, I would therefore suggest that we take the issues before us particularly seriously, and that we therefore ensure that provision is made for the possibility of bringing together appropriations - including those in the area of compulsory expenditure - in the form of a fund for "animal diseases and market emergencies". This would guarantee that we really have sufficient funds to deal with the crisis, which has assumed catastrophic proportions, in conjunction with the Member States.
On no account will we accept an attempt to tackle problems by means of across-the-board cuts, as was discussed for the previous budget. We trust that there will not be a request of this kind from the Commission when the preliminary draft budget for 2002 is submitted.
In the context of export refunds and of a new EU agricultural authority, which is now on the cards, we should also try to continue the trend of further reducing expenditure in respect of exports, where it is still very high. This would not only make it easier for us to energetically defend our position at WTO level, but would also increase our overall flexibility as regards agriculture and rural development. In other words, despite all the problems that the BSE and foot-and-mouth crises are currently creating for us, we would like to see Commission's preliminary draft budget containing the first positive steps towards the much-needed reform of EU agricultural policy.
Mr President, ladies and gentlemen, I would like to present the priorities of the Committee on Economic and Monetary Affairs for the 2002 general budget. The first point relates to the issue of statistical information, or rather the lack of it. Statistical information is highly important for the work of the Committee on Economic and Monetary Affairs. We repeatedly find ourselves in situations where the statistics made available for our work are quite simply totally inadequate. This applies to the structural indicators, for example. The committee is therefore calling for sufficient funding for the budget line on statistical information.
Secondly, we are calling for adequate risk capital to be made available for small and medium-sized enterprises in particular.
Thirdly, we consider it very important to have adequate resources for the Financial Services Action Plan. The same also applies to the Commission, of course. We are reacting here to the Lamfalussy report. It is better to tackle this point than to go through the legislative procedure at a snail's pace.
Fourthly, we wish to stress the need to improve the human resources of the Commission's Directorates-General. Lastly, it should be ascertained whether the Prince programme can be continued during the first six months of the year 2002 to tackle the particular difficulties of small and medium-sized businesses which have still not made sufficient preparations for the switch to the euro, partly because of their financial resources, in contrast to larger companies and banks.
(Applause)
Mr President, I would like to congratulate the rapporteur on establishing a clear set of priorities. I particularly welcome the emphasis on food safety and consumer confidence and improving the implementation of the EU budget. However, speaking on behalf of the Committee on Industry, External Trade, Research and Energy, I have to express my concern at the absence of any major areas of this committee's priorities in these guidelines. The committee's opinion has been appended but I would urge the rapporteur and the Commissioner to accord the following areas greater emphasis during this year's budgetary process.
First, the funding for the information society does not really correspond to the importance attached to it by the Heads of State or Government when it was launched with much fanfare at Lisbon. The information society is an area that has caught the imagination of European citizens and they want to see results. But within the EU budget it is nothing more than an afterthought. If we are to really connect the EU to its citizens, we must put our money where our mouth is. We need to recognise that this is where the future of new European jobs lies. However, the EU, and more importantly the EU budget, has never taken this on board.
We also have to address the issue of the possibility of the emergence of a digital divide in Europe. We must do all we can to prevent the emergence of an information underclass. That would drive a thick wedge between those who have access to information and those who do not. I therefore urge the Commissioner to seize the initiative to ensure that the resources are enhanced to allow the information society to conform to the principle of equality, in terms of both accessibility and opportunity.
My second point relates to energy. It is clear that we are too dependent on external resources. What we must do is enhance Europe's renewable energy capacity. We must avoid a situation similar to last year where industry across Europe was brought to a standstill by a small group of people. Therefore, we need corporate approach looking at alternative sources of energy.
Finally, what I am trying to obtain is not a shopping list of priorities for these guidelines; I am, however, trying to ensure that adequate support and resources are targeted to areas that underpin Europe's future economic success.
Mr President, I am speaking on behalf of the Committee on Petitions, which, although it cannot be described as a large spending committee, has an important role: to protect the rights of citizens who appeal to this Parliament to look after their rights.
We have two very modest requests of the budget which are contained within the Buitenweg report. One is that there should be a proper database so that citizens can follow their petitions through the Internet. We expect that to be up and running by the end of next year and we want there to be money for that. Secondly, in preparation for enlargement, whatever language regime we choose, preparations must be made to enable citizens of the applicant countries to petition this Parliament in their own language.
Finally, I should like to make the point that the Committee on Petitions does not require money, but that it does require the support of Parliament, the Commission and the Council so that it can have access to documents. That is free. It does not cost anything. But I can tell you that at present there are a number of petitions - for instance the Lloyd's petition - concerning which the Commission and Council are refusing Parliament access to information.
Mr President, Commissioner, ladies and gentlemen, today we are discussing the budget guidelines. In other words, we are discussing the political priorities we wish to set in the budget for the coming year. I would like to make it very clear that not every issue that arises in Europe is an EU issue. And not every EU issue has to be specified in the budget. It is certainly important to make these distinctions here. That is why I would like to concentrate on a couple of key areas.
The number one topic is, of course, the problem of how, in view of the foot-and-mouth crisis and the BSE situation, we can take budgetary measures - and all of this has an impact on the budget - to achieve sustainable agriculture guaranteeing optimal consumer protection and so that we can also sell European products in other parts of the world. That is the be-all and end-all for our farmers. This is an important task that we have to tackle together in the context of the 2002 budget.
The second topic is that the European Union is gaining ever greater importance because of the responsibility it is assuming in the area of common security and defence policy. I am gradually coming to the view that it is no longer acceptable for the 15 foreign ministers of the European Union - and it is perhaps worth asking if we really need so many - to travel around the world, dispensing European largesse, and making promises that we in the final analysis have to struggle to implement using budgetary sleight of hand. This is not acceptable. The Council really must consider if everything it is doing in this way is advisable.
The third key area is this: we are now coming to a very critical phase in the enlargement negotiations. And the more concrete the progress we make with enlargement is, the greater the impact on the budget. And this is also an area where we have to state in the clearest terms that it is not enough to tour the capitals of the applicant countries slapping everyone on the back and saying "Things are going well". Not if the Council balks at making available money and appropriate instruments when it matters and is tight-fisted when it comes to providing financial resources. That is just not on.
The final topic that I would like to mention, as it was also discussed in the Committee on Budgets, is justice and home affairs policy. This is, of course, a political priority that just involves a couple of established posts for Mr Vitorino. It does not have an impact on the budget. Justice and home affairs policy does not have an impact on the budget. That is simply a matter of fact. So we need to make a distinction between politically significant themes, including justice and home affairs policy, in the coming year. But this area is not a top priority for the budget guidelines, because it is not considered to be very significant.
I would, however, also like to mention the subject of administrative budgets. I would like to ask, without making any bones about it, who the administration is there for? It should not be an end in itself, but rather a means of delivering, organisationally speaking, what the various institutions have to achieve. That is why we in the European Parliament should consider at this point - in the middle of the parliamentary term, which actually falls at the end of this year - whether the way we work is correct across the board. I am not a great supporter of the way we now keep establishing one subcommittee after the other; for example, there is now talk of setting up a Subcommittee on Consumer Protection. Instead, we should be considering whether we can adapt the existing committee structures so that we can discharge our legislative responsibility more effectively. These are issues that we should certainly be discussing this year, and this naturally has an impact on the budget.
We are also discussing the financial perspective. The WTO will also have budgetary consequences for us in 2002. I have already mentioned the subject of enlargement and foreign policy, an area in which we are into our third year of special arrangements. We are talking about the Sixth Framework Programme on Research, which we want more money for. We are also taking about inflating administrative budgets. The Council now wants an additional EUR 10 million. So we are also coming under enormous pressure as regards administrative expenditure. In short, that means that all the grandiose announcements made by the Heads of State or Government in Berlin in March 1999 to the effect that Europe's ability to act would be guaranteed up to 2006 are proving, just two years later, to be unrealistic and inaccurate. I can accordingly only ask the Council to finally come clean here - to drop their trousers, as we say in German - and adjust the financial perspective, as otherwise we will not be in a position to meet what is required and expected of Europe in budgetary terms in the long run.
Mr Ferber, on moral grounds I have to reject your last proposal.
Mr President, Commissioner, thank you for your comment, Mr Schmid, you saved me from having to say the same thing. Of course, it is tempting, when Markus Ferber makes such an offer, to take him up on it. Although seeing him with his trousers down is not a particularly appealing prospect, the idea of debating the issue he has raised here is not at all bad. Because a proposal such as the one he has just made, that is to give the financial perspective a thorough overhaul, is certainly something that needs to be taken very seriously and is a very good starting point.
However, we have to recognise that we are, of course, dealing with taxpayers' money. We are dealing with tax revenue. It is all very easy to stand there and say: "The framework you have established is pure nonsense, we can just sweep it aside, because we need more." It is all very easy to say that with hindsight. Of course, the world has changed over the last few weeks and months, and I will make no secret of the fact that over the last few years I have repeatedly asked whether the financial resources for one thing or another really are adequate in view of the acute problems we are faced with.
These acute problems are some of the issues the Group of the Party of European Socialists wishes to address during the budget debates. Consumer confidence and food quality are, of course, also acute problems. These are two of the really major priorities that in recent weeks and months have really run into difficulties because of unforeseeable events in the fields of agricultural policy and public food supply. But we cannot just stand there now and act as if nothing had happened, we cannot just bury our heads in the sand and say that everything must carry on as before and that what was agreed in the past will remain correct for ever. At this point we really must make the question of consumer protection and food quality, in the context of a reform of agricultural policy, one of our top priorities.
Now let me mention another top priority and urgent issue. In this case I must insist that we cannot simply forget and sweep aside something that we have fought hard for for two years, by which I mean the issue of peace in Europe and, in particular, peace in the Balkans. This is not a subject that can just be brushed aside because a new and more serious problem has arisen, and perhaps one that affects us more directly. Rebuilding the Balkans and providing peacekeeping forces, providing support for the people there, are also issues that impact on the future viability of Europe as a whole. Everything that we fail to do now to create peaceful structures there may rebound on us at some time in the future. Which of you would like to guarantee that we will not be drawn into military conflicts again in the future if we give people the impression that we are more likely to support them when they are fighting each other? It must be obvious at the moment that the best thing is for them to work together with us to maintain peace in Europe.
Another acute need that is also the result of events in recent years, but is at the same time also a pointer for the future, is the fight against unemployment. This is an area in which we have, in the past, been successful in Europe, in the European Union. Last year, the unemployment rate fell from 8.7% to 8%. The European Union itself has, of course, not borne the greatest part of this burden, but we can certainly claim to have played an integral part in making progress by virtue of our proposals and initiatives. If social inclusion is taken seriously and we refuse to accept that sections of the population are excluded from participating in the labour market, for example, then we have to take appropriate countermeasures here. People have a right to expect us to fight hard against unemployment. But social inclusion - as Neena Gill has already said - also means that with the advent of new technology everyone must have an opportunity to participate in this society. Such participation cannot depend on whether people have enough money to buy a top-of-the-range computer and use it for their children's education. We must make absolutely sure to involve everyone.
One point that is certainly much more important in political terms than in budgetary terms is, as Markus Ferber has quite rightly said, the issue of immigration flows. I am pleased that we in the Committee on Budgets agreed that we would deal with this subject under the headings of "migration" and "provision of aid". How can we deal with immigration that is either unwanted or which we may find desirable at some point in the future? I am not talking about criminalising it or reacting to it emotionally, but we must tackle this subject. I regard it as being very positive that we can reconcile this with the wording of the corresponding part of Mr Costa Neves' draft report.
My next point is the common foreign and security policy. This is another point that may not have a particular impact in budgetary terms at the moment, but which is certainly important politically speaking. We should no longer be worrying about how we in Europe can enhance the networking of military structures or how we can get more military units on the ground - European security policy should also be about disarmament, that is to say about dismantling the weapons of mass destruction that threaten us. This should not just be a one-sided matter; it must also be in our interest to contribute to a global process of dismantling weapons of mass destruction. That should be an important priority for us.
In conclusion I would like to say that we intend to accept the draft report prepared by Mr Costa Neves, which we consider to be very good. There is room for improvement in some places, and we have tabled appropriate amendments, and I know that there is a lot of support for these, for which I am deeply grateful. We will always consider the budget - not only this year, but every year - from this point of view: do we as a Parliament actually have a voice in the budget as a whole or do we only have a right of say on one part of it? As we see it, there can only be one overall budget, without distinction between compulsory and non-compulsory expenditure, and it needs to cover revenue and expenditure alike. Only then will the budget procedure be complete, and that is our long-term goal.
Mr President, firstly I would like to thank Mr Costa Neves and Mrs Buitenweg for their excellent reports. The 2002 budget guidelines clearly show the budgetary policy the European Parliament is to adopt. Parliament wants to simplify EU administration and make it more efficient, underline the importance of the personal responsibility of officials, improve the way the budget is implemented, strengthen economic development and promote sustainable agriculture.
Commission reform and making administration more efficient are key objectives. To achieve this the intention is to move towards an activity-based budget and administrative system. People must be responsible for their own actions in matters of efficiency and economy. Personal responsibility must be taken for delays, and the same applies to the fluidity and legality of financial operations. In this regard the reports clearly allude to the slow handling of the Structural Funds programmes by the Commission. We shall return to this subject in connection with the discharge procedure for 2000.
In the reports, the key to smooth, efficient and responsible administration is a newly revised Financial Regulation, which is an urgently required measure. Parliament is also demanding that delays and arrears should be dealt with. My own group demands that the problem of arrears should be sorted out more effectively, and says that we should be able to dissolve outstanding commitments after a certain period of time has passed.
One particular problem is the agricultural budget. The margin in its financial perspective has been almost used up as a result of the BSE crisis. The idea of savings in the agricultural budget, which was discussed at Berlin, would not appear to be the solution at present. The BSE crisis is jeopardising the entire budget because of the need for extra storage and exports. In this connection, however, I cannot personally agree with Commissioner Schreyer' s publicly expressed call for a cut in subsidies. Farmers are the only section of the population in Europe whose income levels are determined directly by the EU. For that reason, they cannot be expected to foot the bill personally for the BSE crisis. Agricultural aid does not encourage over-production, because it is not connected to the volume of production and is based on surface area and number of livestock. We must remember that our fiercest competitor, the United States, subsidises agriculture on a scale that is clearly greater than in the EU. It would be important if the Commission were also committed to Agenda 2000.
The main question for the future will be the trend in administrative expenditure under heading 5. The Council is developing its own military crisis management organisation and has asked, among others, for 51 new posts in the second supplementary budget in the middle of the budgetary year. Crisis management is clearly a matter of operational expenditure. For that reason, the Council must explain more clearly what the issue is here, in other words, is the Council creating a 'new Commission' for the EU' s second pillar, one which would be outside Parliament' s budgetary authority? As this is clearly a case of non-compulsory expenditure, Parliament cannot endorse these plans.
Mr President, on behalf of my group, I too wish to thank the rapporteurs for their excellent preparatory work and for the sterling work they have done in general. I shall concentrate my comments on the Costa Neves report, as the rapporteur has already said what needs to be said about the Buitenweg report, and she, of course, has the full support of our group. In particular, I would like to draw your attention once again to her comments about multiannual plans. We need long-term planning for the administration of the European Parliament.
We are also largely in agreement with the Costa Neves report, and we particularly support the clear priorities it sets. The guidelines should not, of course, go into detail; they should clarify the EU's priorities for next year, budget year 2002 that is. We think that the priorities identified, for example the priority given to agricultural policy, are correct. The foot-and-mouth crisis demonstrates that there is a profound crisis in the EU's agricultural policy. We hope that the mid-term review of Agenda 2000 to be undertaken now will lead to the necessary reform measures being taken, and that it will also result in Parliament being given a greater role in formulating agricultural policy. We regard this as necessary first and foremost because our agricultural policy has led to a widespread collapse of trust amongst the public. We need to recover that trust by means of a change, of course, towards more rural development programmes, and away from market support measures. We also need greater involvement by Parliament in the decision-making process. The priority is no longer additional money, but rather fundamental reform.
The second priority is eastward enlargement, which presents enormous challenges for the EU. We very much hope that the appropriations provided for 2000 will actually be implemented. We must utilise these appropriations. We only have to think about environmental policy in the enlargement countries to realise that substantial appropriations are required. That is why I am hoping for more support in committee, and I will take Mr Ferber at his word, as he has already promised this support. I believe that as a committee we must move forward and make appropriate demands, because everything that is not addressed in good time now will return to haunt us later on. In this area in particular there is an urgent need for a reform of EU policies to ensure that eastward enlargement is affordable and feasible in the long term.
I believe that the call for the financial perspective to be adjusted is justified. We all know about the problems we had last year with the financing of the Stability Pact for the Balkans, and with the financing of the MEDA Programme. We also have a duty to continue to pay great attention to the area of external actions and to ensure that good work is done in that area, especially with regard to conflict prevention. But this is not just about more money. I believe that this is an area where we need to think more about efficiency. There is an urgent need for reform in various external policy areas. We hope that the additional staff the Commission acquired last year will also lead to greater efficiency in this area. Overall, and I would like to stress this one again, we support all three reports, but we need to put our heads together once more on the subject of eastward enlargement and come up with something more specific.
Mr President, Commissioner, Mr Costa Neves has produced an important report on the 2002 budget guidelines. Unfortunately, however, I have to point out that there are a number of inconsistencies in the report.
The first inconsistency is in the choice of priorities: social issues, which are the focus of our citizens' expectations, are not included; employment, a subject to which the European Council said it intended to devote the recent Stockholm Summit, since this is obviously one of Europe' s core challenges - Mr Pronk and Mrs Gill mentioned this point earlier - does not feature prominently enough in the list of priorities; and enlargement, a seminal ambition if there ever was one, is also missing from the list of priorities. To tell you the truth, I do not understand.
There is also an inconsistency in the report between the stated objectives and the financial resources provided to achieve them. Therefore, although it is, of course, right to focus on food safety and financial support to the agricultural sector given the consequences of the BSE crisis and of foot-and-mouth disease, this intention seems to me to be inconsistent with the commitment made to maintain budgetary discipline, along with the absence of any cost estimate of the BSE crisis and given the rejection of my group' s proposal to create a special reserve for BSE grants. Mr Virrankoski also highlighted this problem.
The final inconsistency, which is of a more general nature, is in this tendency to look at every one of the European Union' s political ambitions primarily from the point of view of cutting back on expenditure. The rapporteur says that we must prepare for the reform of the common agricultural policy, bearing in mind the forthcoming round of negotiations within the framework of the WTO and the implications of enlargement. We know what that means. As for the EU' s external policies, the rapporteur insists that performance targets first need to be established. What true significance can such a request have for the Balkans, the Middle East and for our partners in the southern Mediterranean, if not the prospect of cuts or redeployments in various programmes, due to an unacceptable cost/effectiveness ratio?
With regard to pre-accession expenditure, the rapporteur again stresses that we need to examine closely whether this is effective in terms of the convergence of the applicant countries' economies with those of the Member States. A word to the wise, however. Only one chapter seems to find favour with the rapporteur and that is the one on European defence. In his opinion, and in his opinion alone, he alludes to the idea of a revision of the financial perspective, the taboo subject of all the previous debates on the budget.
That is certainly one of the reasons why a third of the Members within the Committee on Budgets immediately refused to approve this report. In fact, given the enormous hurdles currently standing in Europe' s path, we cannot afford to duck underneath them.
Mr President, I would like to start by thanking the rapporteurs for their work. I would like this year's budget to be rather more far-sighted than last year's, which we had requested should contain an appropriation for what subsequently proved to be an international crisis, BSE. I would venture to say that it has now caused collective neurosis, and this is a sign to all of us policy-makers that we must staunch the flow, so to speak, and endeavour to provide the citizens with food safety.
With regard to the various aspects of the budget, I would stress, on the one hand, that it would be appropriate for the ECSC to try to incorporate the annual income produced by the assets into the general budget, in order to comply with the provisions of the Interinstitutional Agreement and the Financial Regulation, and, on the other hand, the need to create two separate budget headings for budget revenue and outgoings. In the field of culture, we will have to fully support the enhancement of educational and professional skills. As regards a fundamental area such as agriculture, we will have to support it more and more in the future, particularly in the face of the now imminent eastward enlargement, together with the small and medium-sized businesses, which are the real core of the European economy.
Let us take note of our weakness, now, in economic terms, and let us endeavour to produce a budgetary policy which will reinvigorate our economy and boost its development.
Mr President, clearly, Mr Colom i Naval has not applied Goethe' s maxim "In der Beschränkung zeigt sich erst der Meister" [Only in moderation is the master revealed]. In his report on the financial perspective, he is right to draw our attention to the considerable underspending of appropriations for structural measures in 2000. It appears that EUR 14 190 million in commitment appropriations and EUR 7 988 million in payment appropriations were not implemented in 2000. This is a considerable problem which has been around for years.
However, I do share the rapporteur' s view that something needs to be done. The policy adopted hitherto cannot be sold to the citizens. But what a surprise. Both the Commission and Mr Colom propose, by way of adjustment, to re-budget the unspent amounts to the year 2002. I cannot quite follow this line of thought. There is every reason to get to the bottom of this problem. What, for example, is the reason for the payments falling behind the commitments to such an extent? Would that not be due to the fact that the Commission services are unable to properly manage all commitments with which the budgetary authority has saddled the Commission over the past couple of years? Is this not quite simply a question of far too generous budgeting?
In my opinion, the solution can be found in the quote of Goethe. We need to learn from the mistakes we made in the past, and economise as a Parliament. The unspent appropriations should not always be transferred to the subsequent years. We must tailor the appropriations to the Commission' s implementation capacity. Furthermore, the Union must cut back its activity to those areas of policy where European action clearly adds value. Programmes which are not effective must be abandoned.
The Costa Neves report remains ensnared in woolly statements; they can be interpreted in any way one wants. I would like to gain a clear picture of his plans. It is really beyond belief that enlargement - surely the top priority of the next couple of years - is missing from Mr Costa Neves' list of political priorities. I suggest including this major development in the report at this late stage.
Finally, we object to the Commission proposal on the statute and financing of European political parties. It is not up to Europe, but the parties themselves, to decide how they want to organise themselves. They are responsible for their own revenue. Furthermore, parties organised at European level will only widen the chasm between the citizen and European politics.
Mr President, I should like, as others have done, to congratulate our two rapporteurs for introducing our budgets for 2002 and, in particular, referring first to that of Mr Costa Neves, perhaps as the bulk of my speech this morning, I would like to say to Mr Wurtz that he has indeed struck the right balance in terms of priorities, in terms of responsibilities which the European Union has to manage - agriculture is central to that - and social issues, as we noticed in the Lisbon run-up and the follow-on in Stockholm last week. These are essentially national responsibilities, national budgets. We can do very little at European level to have large social programmes of the kind to which I think you were referring.
What strikes me most in these two budgets is the emergence of interinstitutional cooperation, which ten years ago was perhaps more of a wish than a practice. I have in front of me the Council priorities, although for the first time in history no one is here to represent the Council. It is somewhat ironic that it says in the first paragraph of their document: "The Council welcomes the spirit of cooperation that governed work on preparation and emphasises the importance of continuing the good collaboration between the two arms of the budgetary authority and the Commission." Nevertheless one has to take at face value the statement that the Council wishes to examine closely the report which the Commission is to submit before 30 June 2001 on progress in reducing outstanding commitments to bring them down to a normal level. Those who were present in December last year will remember that when Parliament put forward this joint declaration, no one in the Council actually welcomed it. On the contrary, they seemed somewhat hostile to it. So I certainly welcome the fact that they wish to cooperate with us in trying to reduce the backlog of commitments, in trying to make sure that there is a better parallel between the legislative and budgetary procedures and that performance targets are set, particularly in Category 4 in external policy.
Another area which reflects interinstitutional cooperation, which is important in Mr Costa Neves' report, is information policy, where for years we have been trying to get good value for money, and for years we have met with little success, to say the least. No wonder we find 50% of the information funds still in reserve, still waiting for the Commission's proposals. I urge the Commission to come forward with these as soon as possible, hopefully having discussed things with Parliament's own administration before doing so.
Lastly, on external policy, our rapporteur has indicated the need to set priorities. We know that scarce resources in the budget will be with us for the foreseeable future. In the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy there is a very good idea, although not one taken up in Mr Costa Neves' report at the present time, that we should be seeking external advice on how to set priorities in foreign policy, so that we can begin to have some direction in the longer term as to how our money should be spent. We should investigate that more.
Turning to the Buitenweg report, I should also like to emphasise the very clear emergence of interinstitutional cooperation in environmental and transport matters and as regards an interinstitutional recruitment office - which I very much hope will soon be up and running, to ensure that European citizens get the best value for money.
There are one or two areas where perhaps there will be difficulties regarding interinstitutional cooperation, not least as regards early retirement. While we certainly support that, we would prefer to have a compulsory system, were that to be possible under the statute. We have had our discussions on the 2001 budget on that particular matter, and will certainly be looking to have these proposals applied within Parliament if possible.
But most important - and here I address the Secretary-General of Parliament - is the letter which the president of my group sent to the President of Parliament yesterday about the absolute need to have a multi-annual plan for enlargement before the first reading of Parliament's budget so that we can get a grip on what is likely to come in terms of expenditure in linguistic services and a whole range of other matters. Please do not expect us to approve what you might propose later in the summer without having had a full debate with our political groups. That is highly unlikely to happen unless we are given the time to examine them effectively.
To conclude, I welcome the fact that this interinstitutional spirit is emerging. We would like to promote that, respecting the fact that each institution has the right to take its own decisions. I hope that we will come to the right decisions concerning value-for-money for the citizens of Europe.
Mr President, I would like to thank the two rapporteurs, Mrs Buitenweg and Mr Costa Neves, for the remarkable job they have done in getting these guidelines together in such a short space of time. They are relative newcomers to our committee and they have shown their grasp of what our committee is about. With this type of guideline we will not go far wrong as we go through this year.
I wish to comment on several items. First, Mr Costa Neves' report and the Commission's budget. The big problem that we have had in the last two years has been with Category 4, especially the Balkans, trying to get the correct amount of money, having arguments with the Council, using the flexibility instrument and all in all not having a satisfactory procedure. Hopefully those problems will be solved and we should not be in that situation for next year. Having said that, we still await the World Bank report on the needs of Serbia. But when the ad hoc delegation went to Serbia earlier this year, and we were discussing this with the World Bank, they made the point that they would be looking at the supply side to see what the needs of Serbia were. To my understanding this meant that we will see what the donors can give before we decide what the needs are. Even with that type of statement, we will not be in the same situation on trying to find the funds for Category 4 for next year.
We will see problems arising in the future with Category 5. The present SAB 2 for 2001, as Markus Ferber mentioned earlier, is causing some people concern, not just about the needs of the Council in that SAB but also about what it is going to do to the margin of Category 5. When we had the trialogue last Thursday, the Swedish Presidency took on board, and were very amenable to, what we were saying. We stressed that there is a need for the three institutions to get together as soon as possible to start talking about the margins - especially in Category 5, but we have to start looking at Categories 3 and 4 as well.
On Category 1, the BSE crisis and now foot-and-mouth are raging, if that is the right word. Foot-and-mouth is certainly raging in the Member State I come from and in the region that I represent. The Council and Commission have made it quite clear that there will be no new money next year in Category 1. Whatever the consequences of these two diseases, the money will have to be found from within Category 1. Members need to be made aware of that before they start expecting new monies to be made available by the Council.
The fourth point on the Costa Neves report is the Commission reforms referred to in paragraphs 7, 8 and 9. These are essential. I would ask the Council to give some indication as to what they will be proposing for a legal base for the early retirement scheme. Until we know that we cannot really make our mind up as to what we should be supporting for next year.
On the Buitenweg report, can I comment on the fact that enlargement is a problem. The Interinstitutional Agreement states that any needs for enlargement will be met through a revision of the financial perspective. What then do we do when we want to plan for language training, new recruitment or adaptation of buildings? This is what Mr Elles was touching on and I am trying to be more subtle by saying that what we need to be doing is looking now at what the needs of enlargement are, and once again talking with the other institutions to look at a revision for enlargement. We need to resolve this between the three institutions. It is something that will not go away and as each week passes it approaches quicker and quicker.
The Colom i Naval report seems to have caused a lot of problems recently but hopefully we will have a solution in the very near future and those in the Member States who have been ringing around and those in the Commission who have been - dare I say - panicking can put their minds at rest.
Finally there is the Haug report which no one else has mentioned but I need to mention it. If I were not the chairman of the Budgets Committee but just a simple member, I would say that I have doubts with Mrs Haug's report and I would not vote for amendment 3. But, of course, I am the chairman and I cannot say those things, so I won't.
Mr President, I would also like to thank the three rapporteurs for their fine reports and add that I definitely believe that these reports indicate that we consider the budget a political instrument. The three reports establish a number of obvious political priorities. In particular, I should like to highlight Mr Costa Neves' report. It contains a follow-up to the decision made at the Lisbon Summit last year and confirmed at the Stockholm Summit, namely that we must create the most competitive economy in the EU within the next ten years. I think this is a splendid priority, and we must ensure that it is reflected in the Budget, especially within the area of what are called internal Community policies. I am also delighted that we are continuing the work of ensuring that structural fund appropriations are followed up so that what we commit ourselves to is also what is put into practice and so that a proper balance between commitment and payment appropriations is established.
In collaboration with the Liberal group, I have put forward an amendment to the effect that we must continue with the reform of the funding under the so-called 'A 30 lines' . Some organisations are funded year after year and actually become dependent on these funds. This is something that must be addressed. As a parliamentarian, I believe we must support the Commission' s work on ensuring transparent management of the funds so that taxpayers can be certain that efficient management is in place and that the political objectives are being fulfilled. The argument that 'we are used to being funded' must not be the decisive factor, and there must be the possibility of innovation and new initiatives. Finally, I would like to add that it is important that we continue to support the Commission' s reform through our prioritising of the Budget. It is essential for the EU that the Commission has a good reputation externally and that there should be no doubt that we have a good and stable administration. In this respect, we should obviously take account of the future significance of enlargement for our administration .
Mr President, ladies and gentlemen, although we support the majority of the 2002 budget guidelines, namely those that give priority to food safety and the BSE crisis and some general measures on immigration, unfortunately, the resolution is guilty of abuses that our group cannot accept because they are detrimental to the interests of farmers. To seek to call into question the common agricultural policy because of mad cow disease is not only immoral behaviour, but it is also a refusal to draw all the consequences from 15 years' worth of oversights and cover-ups, which have led to the situation as we know it today.
Our group is not in favour, therefore, of paragraph 11 of the resolution, which not only demands that the distinction between compulsory and non-compulsory spending be abolished, but also that agricultural legislation should now be brought under the codecision procedure.
With regard to Mrs Buitenweg' s report, some of its provisions are unacceptable. To call for administrative expenditure to be brought under differentiated appropriations is to pave the way for a swift and significant accumulation of further amounts remaining to be paid.
A final word on Mr Colom i Naval' s report. We are dubious about the proposed increases being introduced gradually, especially because the suggested plan would not prevent considerable amounts of non-committed funds from accumulating.
Mr President, no one would seriously question that food safety, food quality, consumer protection and sustainable agriculture should be priority economic policy objectives for the EU. But as we all know, there is more than one way to skin a cat, so the real question is how we intend to achieve this objective in practice. Off-the-shelf solutions are often used to achieve policy objectives - in this case, the Costa Neves report cites the new European Food Safety Authority.
We all know that new authorities need additional budgetary resources, but that these are hard to come by. If we really want to achieve the economic policy objective I have mentioned, we cannot rely on doing this just by creating a new authority. No, if we want to attain this goal, we have to reform the common agricultural policy, particularly, of course, with the planned eastward enlargement in mind. In previous parliamentary terms, we have supported large agricultural concerns at the expense of small farmers. We need to act quickly to put this right, so that the remaining small farms, which have always produced food of a very high quality, once again receive an income guaranteeing their economic existence. That is the only way we can translate these objectives into reality.
Mr President, ladies and gentlemen, the PPE-DE Group accepts Mr Costa Neves' s budget guidelines with great satisfaction, principally, because they clearly demonstrate to the Commission and the Council the course that we wish to take in drawing up the 2002 budget.
We have always argued that interinstitutional cooperation is the best way to make progress in a budgetary negotiation. We have even argued this at the most tense moments in relations between the Council and the European Parliament. Nevertheless, experience tells us that clear and very specific guidelines promote consensus in this House. That is why there are so few amendments and, furthermore, they promote the message which we must send at the beginning of the process, above all to the other wing of the budgetary authority.
Also, adjusting the financial perspective because of the lack of implementation of the 2000 budget has become a crucial issue for Parliament. The consensus proposal presented by the Commission satisfies the two concerns of both budgetary authorities: firstly, it does not raise the overall figure for appropriations until the end of the programming period, as the Council wants, bound as it is by the budgetary limitations of the Member States; and, secondly, it transfers most of the commitment appropriations until the end of the period, which favours compliance with the Berlin agreements, which is what this Parliament demanded.
We therefore hope that the Council can give the green light to this proposal, on which, through the Committee on Budgets, this Parliament has already expressed its favourable opinion. It is true that modifying the scale of commitment appropriations could create certain negotiation problems for the Commission with particular Member States, especially in relation to programmes yet to be approved in Objective 1. However, the agreement we may reach envisages a further month of negotiations between both institutions and also provides a further four weeks to approve these new programmes in Brussels, especially those which relate to Objective 1.
Ladies and gentlemen, I repeat that the worst option would be not to have the opportunity to rebudget, because that would mean losing more structural appropriations, which were possibly going to be lacking at the end of the period. If the Council reaches an initial agreement today, we should not have any problems reaching a final agreement and, in any event, I repeat, we have sufficient time before 3 May for this agreement to come to fruition.
We would like to thank the Commission for playing the role of mediator between the other two institutions. On occasions, we in this House complain about the Commission' s lack of initiative, trapped as it is between two other institutions which hold different positions, and having very little room for manoeuvre. But what we can never deny is the Commission' s capacity for mediation and compromise in order to produce reasonable proposals.
I would finally like to congratulate Mrs Buitenweg on her guidelines for the budget of other institutions, which takes the route of consensus, which will be useful for us and will mean that, for her, the negotiation of the budget will be sufficiently fruitful, peaceful and calm.
Mr President, I too want to start by congratulating Mrs Buitenweg both on the report itself and on the way in which she has sought to accommodate and integrate different viewpoints. I welcome the emphasis she has put in the adoption of ABB because I believe it is critical to the future transparency of all the EU institutions and will affect how they will work. My group particularly welcomes the reference to the assistance statute and the funding for political parties. I also wholeheartedly support the emphasis in these guidelines on enlargement and the implications of decisions taken at Nice.
However, what concerns me is the piecemeal approach taken to date by all the institutions when looking at the budgetary implications of this topic. What is needed is the joint comprehensive strategy that this report calls for, encompassing all aspects of enlargement both in the short term and in the longer term. It is crucial that we fully anticipate and evaluate the budgetary consequence that enlargement will have on all the institutions, because if we do not we will have difficulty maintaining budgetary discipline and efficiency. We have therefore asked for each institution to present a strategy setting out how it sees the impact of enlargement on its services.
The strategy needs to be radical, especially in relation to interpretation and translation services, because this is likely to be the biggest area of growth: we could end up with a public service of something like 60 000 employees and that will hardly be value for money for the European taxpayer. That is why my group is very concerned about paragraph 12 which asks for figures to be included in the PDB before we have actually debated a strategy. That really is putting the cart before the horse.
Secondly, I have further concerns about the wisdom of including paragraph 19 in these guidelines because it asks for a full review of all the standing committees at the halfway mark in this Parliament. All this will achieve is greater disruption and confusion, and it goes against the level of planning we are asking from all the institutions elsewhere in the report. Therefore, I would urge our colleagues in the PPE-DE to withdraw these amendments.
Mr President, the Community budget is the blood supply to a sustainable common agricultural policy. It is difficult to recall a more challenging time for agriculture and the future of European farmers. BSE and foot-and-mouth have added a new and unexpected dimension to the European agenda. The psychological impact on farmers and rural communities is considerable. The consequences for farm income, and by implication the agricultural budget, are difficult at this time to comprehend. The continuity of farming as a sustainable career for new entrants has again been brought into focus. Consumers remain confused and bewildered. There is still considerable misinformation on the safety of the food chain, and in particular meat products. Hence the worrying decline in meat consumption.
Against this background I caution against any attempt to radically alter the administration and structure of the agricultural budget agreed in Berlin. With both BSE and foot-and-mouth farmers by and large are innocent victims of circumstances beyond their control. It would certainly be a serious mistake to allow the current crisis to panic us into introducing drastic budget changes which would militate against the sustainability of European family farming.
Mr President, first of all I want to say that we very often discuss the budget as if it were an end in itself. We argue about amendments that the European public will not understand. We debate the difference between commitments and appropriations and all sorts of technical details that mean nothing to the European public. These things are necessary, but they should not be the picture that is presented to the people of Europe. The people of Europe want a budget that serves their interests and a budget that serves the political objectives of the European Union. This is extremely important. The long-term objectives of the European Union should be served as best we can by the budget. In sitting down to draw up our long-term plans we should recognise the interests of the Union, its cohesiveness, its solidarity and its influence in the world.
We are being misled at the moment on the whole question of the size of the budget. Mr Wynn says that the Council says there is no more money: absolute rubbish! There was a time when we had a limit of 1.1%. I went around the cities of Europe with Mr Colom i Naval and others and we asked them to sanction expansion of the budget by the 1.27% - we needed at the time. We got it - and very responsibly we did not spend it. It is still there. We now have a crisis in agriculture particularly and that crisis needs to be addressed.
In Berlin we did not foresee that we were going to have a foot-and-mouth crisis and we did not foresee the BSE crisis either. We are, therefore, in a new situation and it is misleading and incorrect to say there is no money to resolve it. When we had swine fever, we gave EUR 800 million to German and Dutch farmers. Today, when the British farmers have a major problem, are we going to change the rules of the game and refuse to give the British farmers the assistance to which they are entitled under the Treaties? We cannot change the rules and we cannot deny it to them. Their own government has crucified them by refusing to allow them into the single currency. The European Union cannot add insult to that injury by saying that it is not its responsibility that they have a serious problem in the area of foot-and-mouth. If the Council insists there is a limit, we have to insist that it is 1.27%. There is plenty of money to resolve the problem for the next two years and following that we can still have that 1.27% which I hope will finance enlargement.
Mr President, I feel it is exceptionally important that the budget guidelines should address important and major issues. We have in actual fact undertaken to receive new countries as Member States in time for the European elections in 2004, and most of us are probably agreed that this is a great and historic commitment of ours and something which should also be reflected in the Budget guidelines. In my view, that does not emerge clearly enough in the section relating to the Commission.
Our commitment to those countries now negotiating for membership means that those countries which fulfil the Copenhagen criteria in the negotiations are also entitled to become Members. There is obviously a significant degree of uncertainty built into this. We do not know to which countries this will apply, or how many of them there will be. Nor, to relate the issue to Mrs Buitenweg' s budget guidelines, do we therefore know how many new languages will have to be interpreted and translated from and into. That point is worth emphasising. The future I am describing is just three years away from us.
The enlargement process does not only entail a commitment with which the applicant countries must comply, but also a commitment with which the EU must comply. In this connection, I believe there are two things which must happen with immediate effect. The first thing is that the Commission must come back with calculations of the budgetary consequences of different permutations of the enlargement process, depending upon which, and how many, countries are concerned. The other thing is that we can no longer put off the language issue but must be completely serious about getting to grips with it. Mrs Buitenweg' s guidelines are excellent in the way they address the issue. I assume, therefore, that it will also be vigorously pursued in the course of the year.
Mr President, Commissioner, ladies and gentlemen, each year, at the beginning of the budgetary procedure, we face the challenge of responding to a public which is justifiably concerned and to the challenge of discovering whether we are capable of achieving a serious and effective balance in order to guide the next budget in such a way that taxpayers will know on what, how and why the European Union is going to spend their money.
I would firstly like to express my satisfaction at the excellent work of the general rapporteur, Mr Carlos Costa Neves, and to congratulate and wish Mrs Buitenweg and Mr Colom every success so that they can reach the agreement we all need as soon as possible.
All of us are concerned, and with good reason, not only about achieving a financial regulation which meets the legitimate demands of this Parliament, but also about the Union' s political will to deal with the phenomenon of illegal immigration.
I am grateful that Mr Costa Neves has had the political sensitivity to lend budgetary support to this priority. I would ask the Commission and the Council to show the same concern and sensitivity, which must be translated into programmes in favour of true integration, into effective support for the regions of origin and into the creation of a common immigration policy which will support and facilitate the work of the Member States in this area.
Although immigration, the repercussions of enlargement on agricultural spending, the animal health crisis and consumer protection generate disquiet and concern throughout the Union, the sectoral problems must also be responded to within these budgetary guidelines.
I would ask for solidarity for the fisheries sectors in Spain and Portugal. Thousands of workers and hundreds of vessels are waiting for compliance with the safeguard clause laid down at the European Council in Nice in relation to aid for the restructuring of the Community fleet which has been unable to work. Given Morocco' s clearly hostile response throughout the negotiation process, the European Union must respond effectively and with solidarity.
Mr President, I would like to draw your attention to two areas. Before I do that, I would like to thank both Mr Costa Neves and Mrs Buitenweg for their clear explanation and the start they have made.
Allow me to begin with the fisheries sector. Partly in my capacity as draftsman of the opinion of the Committee on Fisheries, I have observed that this sector is facing a difficult time. I would draw your attention to the cod recovery plan for the North Sea, which is having a major impact on the fishermen in the surrounding area. An agreement with Morocco, which is failing to materialise, has, in turn, huge implications for Spanish and Portuguese fishermen. There is increasing criticism with regard to the use of Community funding to finance agreements with third countries, and with good reason. The spending of that funding, particularly in the developing countries, is not being monitored effectively. In addition, the Green Paper is casting its shadow ahead, and it could be used as a crowbar to step up the involvement of the fisheries sector in the sustainable management of fish stocks, and to modernise the fleet. The question is, therefore, to what extent a kind of set-aside programme, which would include nature conservation, as is applied in agriculture, could also be successful in fisheries. There is hardly any room in the fisheries budget. Neither is there any room for extra spending with regard to the social and re-training policy for the benefit of the fisheries sector, never mind extra investments for the working conditions and safety on fishing vessels. This week, a report will be discussed which clearly shows that the fisheries sector claims no less than 24 000 victims a year as a result of accidents at work.
In agriculture, it is obvious that the crisis in the beef sector requires an in-depth discussion on the agricultural policy' s overhaul. A key element in this connection is that food is a basic necessity of life. A high level of interaction is required between the farmer and consumer, the government being a vital link. The current policy brings this insufficiently into focus, and one can question whether the Berlin Agreement provides sufficient room for such a switch-over. If that is not the case, we must really examine how this overhaul can be financed, and it is questionable whether, for example, a consumer levy for food produced in a sustainable manner should not be introduced in the EU, given the fact that such a levy has been in place for many other products for a long time.
Mr President, ladies and gentlemen, why does the Council want a competitive Europe? And why do we support this objective? For us, it is a case of safeguarding jobs in Europe and creating new and attractive jobs. That is the number one priority. The crisis in farming caused by BSE and other diseases will lead to employment problems in agriculture, the meat trade and many other businesses. That means that we need to think about how we can plan for the future and open up new possibilities for the workforce.
There are two very well known approaches to moving forward here, namely investment in training and in research. As regards research, money particularly needs to be invested in market research, that is to say into what products consumers buy, and also, of course, in product research - for example, how can renewable energy be produced in the agricultural sector to counteract Europe's dependence on imports? There are two sectors that will create a great many jobs in the future. One of these is the computer industry, including the development of hardware and software, the information technology of the future, and the other is that we all want to live to a healthy old age, which means that we need social support mechanisms, and we need research into biotechnology to guarantee a healthy old age. To achieve this, we therefore need access to finance, particularly for micro-companies. Nowadays, it is almost impossible for a company with less than 10 employees to obtain finance unless the family, or extended family, can provide security. We must advocate concrete measures in this area, as companies with less than 250 employees after all account for 60% of GNP and 60% of employment in Europe.
Mr President, can I first congratulate the two rapporteurs, Mr Costa Neves and Mrs Buitenweg on their excellent presentation of the expectations for next year. I am sure that Parliament is properly under control for that period.
This morning I want to concentrate on just one issue: structural funding. Why it has not yet been fully used and what should its future be? I want to be both controversial and constructive. Either through poor administration or delayed planning of what should happen and what should be approved by the European authorities, and perhaps in conjunction with the national authorities, we are behind on spending on structural funding both for inner-cities and rural areas.
Now, I want to be controversial and I am spelling out that word, because I do not agree that all we should do is push back the spending and get an enormous lump in four or five years time. We should be looking ahead. When enlargement takes place, the countries coming into the European Union will be expecting structural funding; the very funding which our existing countries will be deprived of because they will not be able to benefit if we have to satisfy one budget on structural funding.
In other words, the new countries will expect and should obtain funding for their requirements. My way around this is to say that the funds that have not been used so far should be lost to the system. As we have heard, this is the intention. But why not take advantage of that straight away? Why not send back the funding that has not been used to the countries who pay the contributions? They are mainly the ones hit by foot-and-mouth. They need to use that money to compensate for the crisis in rural areas.
- Mr President, on behalf of the Environment Committee, I would like to add a few final words before the Commissioner sums up. We have watched with interest the development of the budgetary process so far and we thank the two rapporteurs who have produced a good report along the right lines. But I want to emphasise some issues and I hope Mrs Schreyer will take them up and endeavour to ensure that they are pushed through the Commission.
First, we have long called upon the Commission to do more with regard to greening the budget. The area of agriculture remains largely untouched and much more work needs to be done on greening the Structural Funds and other areas of the Commission's activity. We would look for a fresh initiative from the Commission on this. Make sure the money is properly spent in a sustainable way.
With regard to the spending of money external to the Union, particularly in Eastern and Central Europe, we would hope that the Commission will focus its efforts, particularly through the Phare Programme and other projects guaranteeing the implementation and enforcement of European Union legislation. These countries have signed up to the acquis communautaire and we expect them to satisfy its requirements before they enter the Union. We cannot compromise on environmental standards in those areas. I hope that monies will be directed towards ensuring that.
As regards public health, an area of competence that was enlarged during the Amsterdam Treaty and is currently undergoing reform, we would hope that the outcome of that reform will be an enlarged programme on public health issues and that the Commission will accept that and find the necessary funding - which inevitably will mean more than they are spending now. Whilst the legal justification for action in the area of public health is clear, it seems to me that there is still a lack of clarity with regard to the legal basis for action by the Commission in some other areas. I would ask the Commission to renew its efforts to clarify the legal basis for some areas of action in the field of the environment.
There are two other important issues which I want to bring to the attention of the Commission. First, there is an ongoing confusion about the funding of certain NGOs and the monies provided by the Commission for their funding. Please get this sorted out. Finally, we have long argued in this Parliament about the problem of the subsidy on tobacco production in southern Europe and the other issues related to tobacco production. We need a new initiative from the Commission on this. It is time to break the deadlock. The continued spending of money in that way is unacceptable. I hope the Commission has heard what we say.
. (DE) Mr President, ladies and gentlemen, the present crisis in farming - the BSE crisis and the outbreak of foot-and-mouth disease - has stimulated public interest in the EU budget. People keep asking if it is still possible to finance it or if this crisis has shot the EU budget to pieces. These questions demonstrate that the EU's budget planning must be flexible enough to cope with unforeseen expenditure. On the other hand, expenditure to which there is a legal entitlement has to be financed, multiannual programmes have to be implemented and there most also be scope for setting new priorities.
Today we are debating the priorities for the 2002 budget, and this is the first time, as has already been emphasised, that all three institutions involved in the budgetary process - the Council, Parliament and the Commission - have identified their priorities at this stage. I would like to thank the Council, who are absent today, for this new form of cooperation through the General Affairs Council, which discussed external policy in its priorities back in January, and through the Ecofin Council, which discussed the priorities for the 2002 budget as a whole in March. I would also like to thank the European Parliament very sincerely, and you in particular, Mr Costa Neves, as the general rapporteur on the coming year's budget.
Mr Costa Neves, setting priorities is the first building block for cooperation on the budget for any given year. It extends to the adoption of the budget and following on from that to the entire budget year, in the context of implementation. For my part I would like to offer full cooperation so that we get a good budget and good budget implementation in 2002.
The framework for next year's budget is determined by the financial perspective, by Agenda 2000, which has been referred to so often. Overall, on the basis of this financial perspective, new financial commitments that can be entered into next year could rise by 2.9% compared with this year. The financial perspective would allow a far higher rate of increase in means of payment, namely 7%, but just how much of this is actually necessary will become apparent when the preliminary draft budget is produced and after that under the further consultation process.
The financial perspective allows the highest rate of increase in agricultural expenditure. I am stressing that point in particular because it has been touched upon in many of the speeches we have heard. At any rate, in accordance with the financial perspective, an increase in absolute agricultural policy expenditure of EUR 2.5 billion is possible next year as compared with this year. That is certainly not chicken feed. But, of course, the question that arises is whether we can cope with this rate of increase without having to make decisions about structural savings. We all know that this depends on market trends and, of course, also on certain decisions about common market organisations that have still to be taken: the COM in sugar and the COM for cotton, to name just two. These are still on the Council's table.
However, another key factor, of course, is how last year's agricultural policy budget turns out and what the prospects are for the further spread of foot-and-mouth disease. As you know, the EU budget has to reimburse 60% of certain expenditure incurred by the Member States in connection with foot-and-mouth. For several weeks now, there has been a working group of the Agriculture, Budget and Health and Consumer Protection Directorates-General, which makes almost weekly estimates of cost trends, and I have to say that because of the outbreak of foot-and-mouth disease there has, of course, been a sharp rise in costs. Estimated expenditure passed the EUR 100 million mark a week ago. These reimbursement payments will fall due next year, in the 2002 budget, and will, of course, have to be provided for, just as a decision has still to be made on expenditure arising from the BSE crisis, in the form of a second package of measures to combat the effects of that crisis.
The subject of an interim review of agricultural policy has also been raised. This is a process that will now be starting in order to examine our agricultural policy. In all areas of policy, including agricultural policy, we keep asking whether all the expenditure is justified. And for a great deal of expenditure that we have to set, such as that to deal with surpluses, it is worth asking if action is really being taken in the right area or if it would not be better to spend money elsewhere. In the case of agriculture, it might, for example, be better directed towards achieving objectives in the areas of consumer and environmental protection, animal and landscape conservation, and structural improvement in rural development.
When it comes to the agriculture budget - let me emphasise this point once again, as it was also confirmed in Stockholm - the upper limit in the financial perspective has to be observed, which is why a proposal for structural savings might have to be agreed for the 2002 preliminary draft budget. We are currently examining whether or not this will be necessary.
But one thing is clear, and I think I can say that there is a consensus on this amongst everyone involved in the budget process: on no account will rural development programmes be cut. This would be totally counterproductive if in the middle of a crisis during which everyone is talking about the need for reform, and in which everyone is talking about the need for more environmental protection, for more landscape conservation, for instance, if in those circumstances that programme were to be cut. I believe it is fair to say that there is a general consensus within the EU that that would be totally out of the question.
This crisis has shaken consumer confidence in food safety, and President Prodi stressed in his first speech here as President of the Commission how important food safety would be in the Commission's work programme. And you, Mr Costa Neves, on behalf of Parliament, have made it clear both in your report and in your speech how important this is for the next budget. The same point has also been made very clear in other speeches this morning.
I believe that we can definitely say today that the European Food Safety Authority will be set up at the beginning of next year, and I believe that as regards budgetary provision there is a general consensus that the resources for this - by which I mean both operational appropriations and human resources for the European Food Safety Authority - will be included in the 2002 budget. I think that is good news for all consumers.
Of course, full provision is made for important structural support programmes in the budget planning process. The new period of support started last year, and because of the major changes not all programmes could be approved in time or the relevant funds committed. That is why the wise precaution was taken of stipulating in the 1999 Interinstitutional Agreement that appropriations not committed in the previous year can be carried forward. EUR 6.15 billion are involved here. Mr Colom i Naval made some observations about this. Of course, we need to find the must practical solution possible for this re-budgetisation and for adjusting the financial perspective.
I also regret that we have not managed to get everyone together so that we could agree the relevant figures today. Nevertheless, I think that things are heading in the right direction, and to respect the IIA, a decision needs to be taken by 1 May. Given that 1 May is a holiday, I think that 2 May would be just as good.
Mr Costa Neves, on behalf of Parliament, you have identified some further priorities for the next budget that I would like to comment on. Firstly, the problem of illegal immigration. I would like to point out once again that the 2001 budget already includes funding for an action to carry out educational and information work in the countries of origin, in order to tackle the problem at source. Many people are brought here by gangs of traffickers. This really is about trafficking in human beings, and we need to do everything we can to combat this. And, of course, those people who said that in the field of legal policy it is not always a matter of providing new operational appropriations, but rather the appropriate human resources, were quite right, and Commissioner Vitorino's Directorate-General, which is responsible for this area, has so far been allocated additional posts in every staffing round.
Secondly, there is the area of e-learning. It has been pointed out how important this is for the objective of making Europe a knowledge-based economy.
Of course, the issue of equipping classrooms with computers or giving schools Internet access is above all a matter for the Member States, under the principle of subsidiarity. We should not forget that. But at the same time it is naturally a good thing if all the Member States adopt ambitious targets. Financial aid for meeting these objectives is available from several EU programmes, and this should be made more visible to the public, so that it is clear to them what their money is being spent on at EU level. In other words, this is a good example to demonstrate that EU taxes are not just spent on emergency actions such as culling cattle, but that these taxes are also being invested in the future of the rising generation.
Because of the frontloading of the Balkan programme over the last two years, it seems that it will no longer be necessary to increase the budget provision for external actions next year. As Mr Wynn remarked, this still has to be confirmed by the World Bank report. The Commission would like to prioritise the Mediterranean Development Assistance Programme, not so much by entering into new commitments, but rather by implementing existing commitments in concrete and visible projects from which the public benefits.
I would like to take this opportunity to stress how important it is for the reform of the Commission to bring the peer group evaluation process to a satisfactory conclusion, so that the 317 Commission posts in priority areas can be filled. That is why we are once again requesting the budgetary authority for these posts.
At present there are 27 700 posts in all in the European Union's establishment plan. I believe that this is a number that we should keep reminding people about, because the public often imagine that far more people are involved. The Commission accounts for 18 400 of these, the Council for 2 650, and Parliament for 4 260. I would like to thank Mrs Buitenweg for her report, which makes it clear that the margin for administrative expenditure is rather tight and that successful cooperation is therefore needed if we are to get by here in future. I totally agree with her approach, which is that administrative preparations for enlargement should be undertaken jointly by all the institutions and that this is genuinely an area for sensible interinstitutional cooperation.
I would like to briefly expand on the question of Category 8. These funds are made available for the new enlargement countries, so if there is no enlargement, this funding is, of course, not made available. I do not think that it makes much sense at the moment to talk about topping up pre-accession aid.
In conclusion, the budget process does not just mean taking decisions about figures; it is also about converting the figures into successful policies. That is why implementation issues have quite rightly been addressed in priority setting by the Council, Parliament and the Commission. Reducing old liabilities, reducing payment delays and making budgetary decisions easier to understand are cornerstones of our policy here and will be covered in the Commission's progress report to Parliament. The decision that the budgetary authority will present weekly figures on budget implementation means, and I am proud to say this, that the Commission will really be in the vanguard of the movement for greater budgetary transparency. We are also working on making the budget plan more comprehensible, step by step, so that it is a source of information not just for budget experts, but also for the public.
Last year we introduced activity-based budgeting, and this year we are creating a clear link between strategic objectives and the allocation of resources, especially human resources. This will make the budget process more transparent, and will gradually make the budget what it ought to be - an expression of our shared political priorities.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place - and, if appropriate, Mr Colom i Naval' s may be withdrawn - at 12 noon today.
Determination of Member States'  payments to the VAT-based own resource
The next item is the debate on the report (A5-0101/2001) by Mrs Haug, on behalf of the Committee on Budgets, on the proposal for the European Parliament and Council regulation amending Council Regulation (EC) No 2223/96 as concerns the use of ESA 95 in the determination of Member States' payments to the VAT-based own resource.
Mrs Haug has the floor.
. (DE) Mr President, Commissioner, ladies and gentlemen, since the adoption of the 1996 Council Regulation on the European system of national and regional accounts in the Community, we have had a new and modified system, ESA 95. However, this new system for budgetary and own resources calculation will not apply until the new own resources decision comes into effect. When ESA 95 was adopted, it was assumed that the new own resources decision would be adopted in 1999. We now know that in fact that did not happen until September 2000. It will probably come into force on 1 January 2002, if all the Member States ratify it without delay. So that is the legal position.
It is evident that the Member States have now adjusted their own national accounting systems and that data is no longer available on the 1979 basis. This means that the letter of the Commission's proposal amending the regulation on the determination of Member States' payments to the VAT-based own resource does not match actual practice. We, the entire Committee on Budgets, are assuming that the switch from ESA 79 to ESA 95 will have no impact on the level of own resources, that is neither on the balance between the Member States nor, of course, on the total volume of own resources. So far, so good. Honourable Members will perhaps think that this is a rather dry subject, but we have taken advantage of this opportunity under the codecision procedure, and we should never forego any opportunity to emphasise the importance of own resources in setting the European Union's budget and financial perspective. When you do that, it does not seem so dry any more, because it is no secret that Parliament, as one arm of the budgetary authority, would like to have full budget rights, that is to say codecision not just on expenditure but also on the revenue side.
That is why we are now trying to take a tiny step towards that goal. The Commission is willing to actively support us in this task. I really wish to specifically thank the Commissioner very sincerely for that. It is willing to present a working paper on the state of play regarding the collection of own resources to us at the beginning of the budget process. This document will also provide information on good and in some cases not so good collection practice in the Member States. And it will provide us with a good basis for discussion, for a debate with the Council on EU revenue.
However, it is also no secret that on this issue the Council's approach is just as unwieldy as the rather long title of the regulation whose amendment we are discussing right now. Not only will it not consider codecision with Parliament on own resources, as was apparent at Nice, it does not even want to talk with us in either a formal or informal trialogue. And please note that we are not talking about negotiations here, just discussions. The Council is simply refusing to cooperate with Parliament on this - and not just refusing to cooperate but refusing to grant Parliament some of its parliamentary rights.
This not only affects the budget, it seems to be a general trend at present. Members are having to fight for their parliamentary rights as regards the framework legislation on financial services. We are having to fight as regards the directive on the European Company statute. We are having to fight over human resources for the common foreign and security policy. I really do not claim that this is an exhaustive list, but one thing is clear: safeguarding Parliament's rights is not something that can be taken for granted in 2001 - Members themselves have to constantly fight to secure these rights. That is why I am utterly convinced that my colleagues, including the chairman of the Committee on Budgets, will firmly support us when we insist that there should at least be a discussion with the Council on our own resources.
Mr President, ladies and gentlemen, our group agrees with Mrs Haug' s report on payments to the VAT-based own resources. This Parliament has tried, through every means possible, to influence the Council on its new decision on own resources. Unfortunately, and despite the fact that Mrs Haug last year played the roles of both general rapporteur for the 2001 budget and permanent rapporteur for the European Parliament on own resources, we were not able to make progress in the conciliation procedure with the Council in a manner which was satisfactory to us. The Council continues to believe that revenues are its exclusive prerogative and does not allow any significant progress in relation to Parliament' s participation. This is an unfortunate circumstance which those of us who deal with own resources have to face. Our role is purely consultative, and we believe that this involves the very definition of Parliament' s competences. The modification of the European System of Accounts, from the replaced 1979 system to the more representative 1995 system, is a good measure which will allow a more realistic and representative revenue since it will provide a more accurate reflection of the accounts of each Member State. We fully accept the first amendment, in particular because it refers to the neutrality of this change in the system of accounts. And, since our powers as MEPs are so limited in the field of own resources, the rapporteur' s request for more information, even of a quarterly nature, will improve our position. We therefore also fully recommend the second amendment. The third amendment, if we take account of the comments of our Chairman, Mr Wynn, may be a little more complicated, but I believe we must vote in favour on this amendment and then we see what result it has later. The result will possibly be the same as always: they will ignore us.
In any event, the Interinstitutional Agreement of 1999 allows us to hold a dialogue on own resources. These amendments increase the possibility of such a dialogue and must therefore be accepted.
Mr President, Mrs Haug' s report, which is being discussed, concerns a technical alteration that would provide a more accurate basis for collecting VAT-based contributions. I would like to thank the rapporteur for her excellent work.
The collection system for contributions is a complicated political game that results in Member States attempting to maximise their own benefits and minimise what they pay out. Although the size of EU contributions is determined as a share of GNP the structure of the contribution is very different from one country to the next. In Member States where there are large ports revenue from customs duty is considerable and, for that reason, the amount of duty paid in contributions is substantial.
In Berlin there was a lengthy dispute regarding contributions. As a result, EU financing is becoming more dependent on fourth resources, i.e., direct transfers of funds out of national parliaments' budgets. The increase in portage from 10% to 25% was a clear concession to the countries with large ports. The resulting gap in the EU budget is to be bridged by increasing the GNP share. The other change is the progressive reduction in VAT-based contributions, which will also increase the GNP share. This is leading to a situation where EU contributions are becoming tied more than ever to budget transfers from individual Member States and gross national earnings, which must now probably be considered only fair.
Only the question of the reduction in contributions made by the United Kingdom will remain open in the future. In the future enlargement will wreak havoc on the EU budget. There are a hundred million inhabitants in the new Member States, representing only 4% of GNP, however. As a result, the contributions from the old Member States will clearly increase from what they are now, and may even double. In any future decisions taken we must ensure that a rise in contributions does not jeopardise development in the old Member States, especially in the matter of increased regional and social inequality.
. (DE) Mr President, Mrs Haug, ladies and gentlemen, just now we were talking about the expenditure side of the budget, and we are now briefly discussing the revenue side, although only on a statistical basis, that is in relation to the European system of integrated economic accounts. This data, which is collected via the integrated economic accounts system, is used for various important purposes, such as the own resources ceiling, the calculation of gross national product, the share according to which Member States' contributions are collected and for determining Member States' payments to the VAT-based own resource. The legal basis that we are discussing now relates to the last of these.
What we are talking about now is instead of using the old 1975 basis to use the new statistical basis so as to avoid statistical double counting or costly re-accounting procedures that lead to many errors. Here in Parliament this has been dealt with by the Committee on Budgets and the Committee on Economic and Monetary Affairs. The latter supports the Commission proposal without reservation, whereas the Committee on Budgets has now formulated various amendments. Amendments Nos 2 and 3 do not relate to this proposal concerning the statistical basis. Amendment No 2 requests a document on the collection of own resources and Amendment No 3 calls in particular for the trialogue to consider own resources.
Mrs Haug, the Commission cannot accept these last two amendments, although we have agreed to comply with Parliament's wish - the wish of the Committee on Budgets - to provide more information on the collection of own resources in a working paper. This will mean a delay in the whole decision-making process. The Commission regrets this, as the Court of Auditors and also the Committee on Budgetary Control have repeatedly criticised the Commission for using the old statistical basis for calculating VAT contributions when collecting own resources.
The situation will have been sorted out by 2002 with the ratification of the own resources decision. Nevertheless, the Commission would have welcomed it if the statistical simplification and improvements that it proposed last September could have come into effect sooner.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
Discharges
The next item is the joint debate on the following 6 reports, on behalf of the Committee on Budgetary Control, on the following discharges:
A5-0112/2001 by Mrs Stauner, on the Commission report on the measures taken in the light of the observations of the European Parliament [COM(2000) 558 - C5-0560/2000 - 2000/2263(DEC)]
A5-0113/01 by Mr Blak on Section III of the general budget [SEC(2000) 537 - C5-0310/2000 - 2000/2155(DEC)]
A5-0099/2001 by Mr Folias on Section I of the general budget [SEC(2000) 539 - C5-0312/2000 - 2000/2157(DEC)];
A5-0108/2001 by Mrs van der Laan in relation to the European Foundation for the Improvement of Living and Working Conditions (Dublin) [C5-0686/2000 - 2000/2166(DEC)], and the European Centre for the Development of Vocational Training (Thessaloniki) [C5-0687/2000 - 2000/2165(DEC)]
º Sections IV, V and VI (Part B) of the general budget [SEC(2000) 539 - C5-0312/2000 - C5-0617/2000 - 2000/2156(DEC)];
and
º the postponement of discharge in respect of implementation of the general budget [SEC(2000) 539 - C5-0312/2000 - C5-0617/2000 - 2000/2156(DEC)];
A5-0097/2001 by Mr Seppänen in respect of the European Coal and Steel Community [C5-0654/2000 - 2000/2167(DEC)];
and
A5-0109/2001 by Mrs Rühle in respect of the discharge of the 6th, 7th and 8th European Development Funds [COM(2000) 357 - C5-0257/2000 - 2000/2164(DEC)].
Mrs Theato has the floor for a point of order.
Mr President, I wanted to ask who is representing the Swedish Presidency here today for this important debate. Can you give me a name? Yesterday, the State Secretary responsible, Mr Malmberg, informed me that to his great regret he cannot be with us today. I regret this all the more as there will probably be a debate about Sweden's national budget, and he will not be with us here. Could you please tell us who is representing the Swedish Presidency in today's debate at political level? Thank you.
Mrs Theato, as always, you are very well informed. And as you are well informed, you will see that the Council is clearly absent. I am not going to criticise the Council. It will explain its reasons at the appropriate moment. We take good note of its absence.
Mrs Theato has the floor once again for another point of order. I trust that it is the last one, Mrs Theato.
Mr President, thank you for your trouble. However, I would like the Minutes to show that this House regrets that the presidency is not represented at this important debate.
Your words will appear in the Minutes.
Mrs Stauner has the floor.
Mr President, ladies and gentlemen, my report winds up the 1998 discharge procedure. As this is the first discharge to which the Prodi Commission has been subjected, it has been full of suspense. The 1998 discharge decision was postponed in April 2000 and discharge was subsequently granted in July 2000, but all this leaves a lot to be desired.
I would like to address just three particular matters of concern. In 1998, for the fifth consecutive time, the Court of Auditors declined to give a positive Statement of Assurance, or in other words to certify that European taxpayers' money had been used carefully and thriftily. Parliament therefore certainly did the right thing when it called on the Commission to arrive at a positive Statement of Assurance for the financial year 2003 at the latest.
Unfortunately, the Commission has failed up to now to take concrete and measurable steps in this direction. It is not enough that the Commission has repeatedly referred to the general reform programme. I would therefore like to ask the Commission if careful use of European taxpayers' money should not be a priority theme for the Commission. Or does the Commission perhaps want to celebrate an anniversary in 2003 - ten years of being refused a positive Statement of Assurance? We judge the Commission not by its words, but by its deeds. That is why I specifically welcome the deadlines that we have set you for achieving this objective. The Fléchard case in particular has made it clear that the role of an independent Financial Controller is vital in determining whether a fraud case is admitted or not. You now want to scrap the independence of the Financial Controller and make him report to the relevant Director-General as part of the reform programme. There can be no doubt that this would lead to a spectacular fall in the error rate, but probably not because no more errors or frauds were being committed, but rather because the authorising Directors-General would ensure that such matters never came to light at all.
The introduction of an independent disciplinary chamber able to carry out a fair and neutral disciplinary procedure, with the officials responsible being appropriately held to account, is also another long-standing request from Parliament that the Commission has failed to comply with. The Commission has equally failed to seriously pursue the creation of a European Public Prosecutor to prosecute cases of fraud.
On the subject of access by Members of Parliament to information and documents, I would like to seriously ask the Commissioner how we are to carry out our verification duty if you refuse to let us have information and documentation? At the beginning of its period of office, the Commission espoused the cause of transparency and openness. I myself saw during the 1998 discharge procedure how wide the gap is between rhetoric and reality here. Nor was there any substantial improvement for the 1999 discharge procedure. You only have to look at Annexes I and II to the Blak report to see that the rapporteur received 22 of the audit reports he requested and, believe it or not, did not receive 11 reports. I think these figures speak for themselves.
The framework agreement between the Commission and Parliament has dealt a fatal blow as regards this inadequate access to information. As you know, that agreement was approved here in the House in July 2000 without our having an opportunity to debate it. This framework agreement is driving a wedge between Members and is creating a two-tier Parliament. It is encouraging a policy of divide et impera - divide and rule. We can no more tolerate this than we can tolerate a lack of access to general documents.
I would also like to remind you that last December we agreed, by adopting the Morgan report, that in future we would defer discharge if the Commission had not made available all the documents requested. We have actually found ourselves in that position sooner than many people expected.
One more comment on the Fléchard case, and let me be clear about this: the Commission cannot in all honesty avoid making a clear admission that the procedure adopted at the time was wrong and that everything must be done to prevent such an unlawful decision ever being made again. Mrs Schreyer, as the Commissioner responsible you have an opportunity to make a statement to that effect. Please take that opportunity here today. I will make no bones about it: my decision whether or not to vote for discharge will depend on what you say today.
Mr President, strangely enough, this is the first time in many years that the discharge is likely to be given on time. Therefore, it will be a great moment, for Parliament as well as the Commission, when we put it to the vote tomorrow. Has the Commission lived up to expectations, then? Maybe not quite yet. However, I think a general change of attitude has taken place in the Commission. A shock wave went through the system when the Santer Commission was removed in 1999. The Commission is now aware that the threat is real. Parliament can and will use the discharge to remove the Commission if it does not live up to expectations.
This year, there are certain MEPs who will refuse to grant discharge. I believe that would be a very big mistake. This is something we must only do in special circumstances when we have really good arguments for doing so. If we do it every year, the threat, of course, loses its value. We must cooperate with all those forces that wish to make European cooperation more efficient and open. I think that this is what most MEPs want. I have therefore collaborated with all the political groups represented in the Committee. Undoubtedly, this has improved the report, as well as the atmosphere in the Committee. The new Commission has initiated large-scale reform. Mr Kinnock has promised us the best administration in the world. We shall now see whether the fine words can be put into practice.
I have prepared a very critical, yet constructive report. It also recognises the fact that the Commission is in the process of implementing large-scale reforms and, at the same time, addresses the sore points. In 1999, things were simply a mess. There was no overview of the internal and external audit reports, and the archive was also in something of a mess. We must hope that the reforms will remedy this. I have drawn up a 10-point plan which is largely based on the spirit of the reforms but which goes further in some areas. I look forward to hearing the Commission' s response to my proposals. We have received a lot of information this year. We might have wished for more extensive and more timely information, but many of the delays can be attributed to the framework agreement. In my experience, this is a poor framework agreement. It is used to withhold documents and to keep documents confidential for, in the end, it is the Commission which decides whether a document should be deemed confidential. I have respected the framework agreement because it is currently in force. However, I think it should be revised. In my opinion, we should work towards a re-negotiation of the framework agreement.
One of the greatest dangers of this agreement is that ordinary committee members are reduced to second-rate members. Considerable information is provided to the rapporteur and the committee chairman only, and so the taxpayers are not given the optimum guarantee that nothing is kept secret or swept under the carpet. It will never be discovered. However, Parliament should certainly also 'look nearer home' . Why have we not yet arranged for a secure archive to be set up to which Members may come to read confidential documents under proper conditions? We must therefore ensure that the Commission can trust us. I am delighted that the Commission has put its trust in me as rapporteur. We have been provided with more information than ever before in the history of the discharge, and I should like to commend the Commission for that. We could sense quite clearly that the Commission wanted a timely discharge . Some of us can surely confirm this.
All in all, the Commission has taken the discharge very seriously this year. It is the first time that so many Commissioners have been present in the Committee. The Committee saw all 12 Commissioners. This indicates that the new Commission is interested in, and respects, the discharge procedure. However, I do not fully agree with the Commission' s view of what Parliament' s discharge should be based on. Basically, the Commission believes that the discharge should be based on the various reports from the Court of Auditors. That is something I do not agree with. Parliament should not be a detective agency. We should concentrate on structural problems. However, we should have the same access to information as the Court of Auditors. It is the Commission to which Parliament must grant discharge, and that is why we must hold the Commission primarily responsible.
However, there is a complex interplay between the Commission and the Council, Parliament, the Court of Auditors, OLAF and the Member States. I therefore made a great effort to incorporate all the institutions in my report. Both the Council and Parliament set limits upon the Commission' s work. Agricultural policy is a good example. The Commission has fought hard to reform agricultural policy. Time and again, it has tabled proposals for countering malpractice, fraud and over- charging and, time and again, Parliament and the Council have voted against these. Unfortunately, there are many such examples, for example in the flax, milk and butter sectors. Every year, the Council has given the Commission the green light in its discharge, so I became curious. What do they really discuss behind the closed doors of the Council? I sent a letter to the Swedish presidency requesting permission to attend the Ecofin meeting where the discharge is adopted. I was very disappointed in the Swedes, who normally boast about their openness. They rejected my request. But then I was very impressed to receive the rejection in all 11 Community languages. I have other things to say, but I shall return to these at the end of the debate.
Mr President, Commissioner, ladies and gentlemen, may I say how delighted I am that my report concerning discharge of the European Parliament for the implementation of the 1999 budget was adopted unanimously in committee and has been tabled before the House today for debate and voting with no amendments, something which, I am told, has not happened for years. I hope that this will be the procedure from now on.
We have endeavoured, with everybody' s help, to draft a constructive report based on two lines of approach: the quantitative and the qualitative. On the quantitative side, we used the classic method of auditing the implementation of the budget and found things to our satisfaction and liking. We identified a downward trend or, in fact, a constant reduction in the costs of missions between Luxembourg and Brussels. We found that checks made to ascertain whether officials really have taken up residence where they are supposed to have taken up residence have, without any doubt, been stepped up. We found that the number of contracts awarded through open competition is gradually increasing and we hope that this positive development will be put to more frequent use in the future. The inventory of Parliament' s property has been started, albeit somewhat late, and is making headway. Of course, it is disappointing, as we have pointed out, that a price has still not been put on this building, which we have been using for about eighteen months now. We still do not know what it is worth, what it cost or where we stand and everyone involved would do well to bear that in mind.
On the qualitative side, we found that the European Parliament administers a huge budget. But what do we give out, what image does Parliament project to the outside world as it operates this huge, serious institution? You know, it is tiresome to read nothing but critical comments and critical articles in the press, given the tremendous, fundamental job done in this House, which is precisely why what we have tried to do in this report is to help increase the transparency, acknowledgement and the understanding of what happens and what we do in this chamber of democracy.
What we want is to be able to quantify the European Parliament' s contribution to the legislative work of the European communities. We want to start making use of the opinions expressed by the groups of visitors who come and visit Parliament. It would be a good idea if we knew what these citizens, for whom a large sum of money is earmarked so that they can visit and get to know Parliament, feel about the European Parliament, and use them to show us a better way forward. We want to improve the efficiency of the information offices in the various capitals of the fifteen Member States, so that is the direction we are moving in. And we also want continuous support between the services of the European Parliament and the members of the Committee on Budgetary Control, so that we can implement what we decide and vote on.
Hence the proposal and the decision to create a standing committee consisting of the rapporteur for discharge and the person responsible for Parliament, together with parliamentary officials, to monitor progress in and the implementation of the measures which will be proposed and which we shall vote on here tomorrow. This would turn discharge from a one-off issue into a continuous, constructive procedure.
Finally, we want the staff, the officials working on economic affairs here at the European Parliament, to receive continual training, additional training and reintegration into new technologies, so that we can achieve the best possible results. Before closing, may I thank all my fellow members and all those who helped draft this report, because I think that we have done a fine job and I hope that it will be used as an example at all levels.
Mr President, the low turnout at the elections might well give people the impression that this Parliament has little say. Nothing could be further from the truth, as is once again borne out in the annual discharge debate.
The dismissal of the Santer Commission was the turning point in the Union' s financial management. Whilst the Council granted discharge to the same Santer Commission unthinkingly, this Parliament did take its responsibilities seriously. Not only has this increased the political weight of discharge, at the same time, a U-turn has taken place from a bookkeeper' s mentality to one which is focused on content and effectiveness.
The representative body of the people should not only ensure that all receipts are in, but should also check whether the tax money has been spent wisely and whether a result has been achieved. In this respect, assistance from the European Court of Auditors is at hand. However, the Committee on Budgetary Control believes that the monitoring procedure could be far more effective still. For that to happen, the Court of Auditors would need to embark on a consistent naming and shaming, in other words the public pillorying of those Member States who fail to get their act together.
In addition, we would like to see the percentage of errors at national and sectoral level clearly quantified in order to gain a better insight into the problems which spending entails. Should this not be possible this year, then the Court of Auditors should in any case draw a distinction between major and minor errors when introducing a so-called Richter scale of errors. Furthermore, the Court of Auditors must realise that it is not above the law itself. It should stop resisting a true audit on itself and must publicise its financial interests on the Internet.
Unfortunately, we have to establish time and again that Europeans, whether they hail from north or south, east or west, have little faith in the European Union' s bookkeeping. It is the costly duty of each and everyone who is involved in the financial monitoring of the European expenditure to win back the confidence of the European citizens. This confidence is a pre-condition for the further political success of European integration, and that confidence can only be regained by maximum transparency. The Europeans want certainty that their money is being spent in the best possible way, and where that is not the case, that the organisations and Member States involved are actually called to account.
There is another institution - quite a major one at that - which believes that it stands above the supervisory power of the EP: the Council of Ministers, which was once again of the opinion that its presence was not required today. Via a so-called gentlemen' s agreement, Parliament and the Council have agreed not to monitor each other' s spending. This was done in the spirit of 'If you do not check me out, then I will not cast a critical eye at you either' . Needless to say, this hardly contributes to restoring public confidence. As long as this approach involved purely administrative expenditure, this was perhaps justifiable to some extent.
However, we now see that the Council is assuming further operational responsibilities. Not only does this undermine the position of the Commission, it is also subject to little democratic control. This is why the Committee on Budgetary Control has reached the conclusion that the agreement is due for an overhaul. The Court of Auditors must report on the Council' s spending in the same way as it does for other institutions. The surreptitious manner in which the Council is drawing power towards itself without accounting for it contravenes all basic principles of democracy.
Budgetary legislation, and powers concerning budgetary control, have always been strong weapons for this Parliament when it came to plugging the different democratic holes. We owe it to our electorate, where possible, to exercise democratic control. Especially in the case of the Council, where the democratic hole is the biggest and is only threatening to get bigger, this form of control is crucial. Also as a message from this Parliament to other institutions, this is, therefore, an important choice to make.
I can be brief about the committees and agencies. Europe is still under construction and is, as all dynamic processes, subject to change. It is thus no longer logical to scrutinise structures from time to time in the light of all the changes. All European institutions must continue to demonstrate their added value. They must ensure that the money of the European taxpayer is spent wisely. How do they impact on legislation? Do they operate efficiently? It is, naturally, regrettable that the discharge of the Economic and Social Committee has been postponed for the fourth consecutive time due to deception involving non-existing airline tickets. We should really close this chapter once and for all.
All that remains for me is to congratulate the many honourable Members who have been involved in the discharge, on their reports. The Committee on Budgetary Control has mainly adopted a restrained and intelligent stance by granting discharge to the Commission, but under strict conditions. We are stepping up the pressure to bring about reforms within this Parliament too. Only if we subject our own actions to the same strict requirements which we impose on other institutions, will we remain a credible reform mechanism.
Mr President, the European Coal and Steel Community is being wound down. In accordance with decisions taken earlier, it will cease in July 2002. Preparations have been made for its expiry, and in the last few years, the ECSC has not collected tax payments from companies in the coal and steel industry to finance its operations.
Over the last decade, the way the ECSC has acted is reminiscent of banking. It received credits, which it distributed in the form of loans to develop the coal and steel sector. Borrowers received a sort of interest subsidy with these loans, and its importance to the development of the sector must not be overrated. The importance of the interest benefit has not been examined closely, but it is probably so little that it is fully justifiable to end the work of the ECSC. In 1999 new credits were no longer granted and the ECSC was mainly involved in the claw-back of credits, the repayment of credits it received itself, and the management of surplus funds.
The Commission has been responsible for the ECSC. In recent years preparations have been under way to wind it down in July 2002. Then the ECSC will still have amounts outstanding on credits it granted, but the money it borrowed itself should have been paid off. After the repayment of credits it is estimated that the ECSC will still have more than a billion euros in surplus funds, to be transferred from its own balance sheet to the joint EU balance sheet. In accordance with decisions taken earlier on, these will form a research fund, managed by the Commission. The fund will provide support for activities related to the main ECSC areas of industry. There is probably no lack of subjects for research.
In the opinion of the committee, some sort of research should be carried out on how subsidies to the coal industry in some Member States have an impact on the competition situation between different forms of energy. The most striking observation made by the Committee on Budgetary Control on the accounts for 1999 is that it was impossible to assess how efficient the Commission had been in managing ECSC funds. In any evaluation of how efficiently the ECSC has been managed, in its capacity as something akin to a bank, it is necessary to know the actual yield on cash investments and what the share of administrative costs was in attaining this figure. The information is not now available. The committee did receive from the Commission, however, an undertaking to produce this information for the year 2000, after which it will be possible to compare the market return the Commission received on investments with possible earnings received via other channels.
For decades, loans have also been granted to EU personnel out of ECSC funds. When the ECSC Treaty expires these loans will be incorporated in the EU balance sheet and be managed by the Commission. After that EU staff will be in debt to the EU. It is not appropriate that the EU should act as a mortgage bank for its staff. The committee believes these loans should be transferred to banks. The committee offers this for the Commission to consider in connection with the granting of discharge. The matter will be returned to in connection with the granting of discharge in the years to come. The EU cannot be a mortgage lender for its personnel.
In connection with the granting of discharge the work of the Commission will thus be assessed also from the point of view of administrative rationalisation. The minor irregularities discovered in the ECSC accounts from past years were corrected after 1999, and the committee has no special remarks to make with regard to granting discharge in the normal manner.
Mr President, I would particularly like to support what Mrs Theato said in her speech. I too regard it as an enormous problem that the Council is not present for this debate. When you look at the Council's report on the discharge, you really get the impression that in many areas the Council does not know what it is talking about. For instance, when it comes to the Development Funds, you get the impression that the Council has simply dusted off the same opinions it delivered years ago, instead of really coming to grips with the subject. I think this is particularly scandalous given that the Council is partly responsible for the fact that there are problems in this area in the first place. There are still unresolved conflicts of responsibility between the Member States and the Commission here. So I expect the Council to display a rather greater sense of responsibility and to accept more responsibility.
Parliament is making an effort in the case of this discharge to strike a very careful balance between the urgently required verification work needed, on the one hand, and on the other hand, and this is just as important, the issue of a further loss of confidence in the European institutions. So as rapporteur for the Development Funds I have given considerable thought to whether I can really call for postponement of the discharge. But this is a clear decision, and I have the full support of the Committee on Budgetary Control.
However, I would like to emphasise once again that we are not refusing to grant discharge, as it said in one newspaper today, but rather that we are postponing the discharge. The reason we wish to postpone the discharge in this way is that we believe the Commission is most definitely heading in the right direction, but that it still needs some pressure if it is to go all the way. So this is not a question of a lack of confidence in the relevant Commissioner, but rather an attempt to make it clear that the action plan he produced in conjunction with Parliament during the 1998 discharge one year ago is precisely the right answer to the problems before us, so that we as the Committee responsible and as Parliament wish to incorporate the first results from this action plan in our discharge procedure. As the first results are due in April or May, we wish to postpone the discharge until then.
Another reason why we believe that this is undoubtedly necessary is that many improvements still have to be made regarding the Development Funds, or rather the management of the Development Funds, in terms of auditing and cooperation with the Member States. In this context I would like to express my thanks once again for the excellent cooperation we have had with the European Court of Auditors, which was very helpful in its assessment of the management of the Development Funds. I wish to point out that the positive DAS contained in the Court of Auditors' report has to be seen in relative terms, because the Court of Auditors has responded to oral and written questions by commenting that it naturally has some problems here, and that it cannot audit 77 countries and 205 projects itself, so that it is dependent in this area on cooperation with the countries in receipt of aid, and that a great deal of work still remains to be done in this field. On the one hand, the local delegations have to be strengthened, and on the other administrative structures in these countries also have to be reinforced, and there must be joint projects through which those in positions of responsibility in those countries can obtain the information they need from the EU, that is from the Court of Auditors, and also exchange projects with the Court of Auditors for administrators in positions of authority in the ACP countries. We urgently need to improve administrative structures so as to deal properly with the work required in the area of development aid.
But I must stress that I am also calling for postponement of the discharge because there has been a singular lack of transparency in my field. The Commissioner responsible for my area seemed to be far too tentative and anxious, and in my capacity as rapporteur I received information late, after the deadline or not at all. I also think that his staff's reference to the framework agreement with Parliament is not very helpful as a means of creating confidence on the part of the rapporteur and as a means of ensuring that we work together constructively on this. The Commission must in future act in a more transparent and impressive way, and display greater confidence in its dealings with Parliament, so that we can jointly bring the discharge procedure to a satisfactory conclusion.
I would also like to stress once again that many things need to be improved in relation to the Development Funds. The Commissioner has some difficult tasks before him. There is a backlog of commitments that he has inherited from the old Commission. The administrative structures are inappropriate and understaffed. In the recipient countries themselves there are problems with wars and other crises, and we have taken all this into account. We are certainly willing to admit that in this area control needs to be handled more carefully. The control process in a developing country must take as its starting point the notion that there is always corruption with development aid and consideration needs to be given to what sort of action to take in a given country.
That means that we are certainly willing to meet the Commission half wayand recognise the major problems that exist. But we would also like to stress again that if the EU and the Commission want to win the confidence of the public in the important field of development aid, they will, of course, also have to make appropriate adjustments to their management structure to reflect the regulations. And it has to be said that the backlog of payment appropriations has certainly reached a worrying level now.
Thank you very much, Mrs Rühle.
Given that voting is imminent, we shall suspend this joint debate until 3.00 p.m., and it will be resumed with the presence and intervention of Commissioner Schreyer.
VOTE
(Parliament adopted the legislative resolution) Report (A5-0089/2001) by Mr Medina Ortega, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a Council regulation amending Regulation (EEC) No 1911/91 on the application of the provisions of Community law to the Canary Islands [COM(2001) 76 - C5-076/2001 - 2001/0038(CNS)]
(Parliament adopted the legislative resolution)Report (A5-0107/2001) by Mr Ford, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council Decision concerning the conclusion on behalf of the European Community of an Exchange of Letters recording the common understanding on the accession of the Republic of Korea to the principles of international cooperation on research and development activities in the domain of intelligent manufacturing systems between the European Community and the United States of America, Japan, Australia, Canada and the EFTA countries of Norway and Switzerland [COM(2000) 728 - C5-0697/2000 - 2000/0288(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0095/2001) by Mrs Roth-Behrendt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending for the seventh time Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products [COM(2000) 189 - C5-0244/2000 - 2000/0077(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0101/2001) by Mrs Haug, on behalf of the Committee on Budgets, on the proposal for a Regulation of the European Parliament and of the Council amending Council Regulation (EC) No 2223/96 as concerns the use of ESA 95 in the determination of Member States' payments to the VAT-based own resource [COM(2000) 583 - C5-0469/2000 - 2000/0241(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0110/2001) by Mr Colom i Naval, on behalf of the Committee on Budgets, on the proposal for a decision of the European Parliament and of the Council on the adjustment of the financial perspective to take account of implementation (presented by the Commission to Parliament and the Council in accordance with paragraphs 16 - 18 of the Interinstitutional Agreement of 6 May 1999) [COM(2001) 149 - C5-0117/2001 - 2001/0075(ACI)]
Colom i Naval (PSE), rapporteur. (ES) Madam President, as I pointed out during the debate, and Mr Wynn, the Chairman of our committee, has also done so at the beginning of the votes, I ask that this report be returned to the Committee on Budgets, since the negotiations between the Council, the Commission and Parliament have progressed considerably, but the Council is not in a position to give its agreement at the moment. We would still be within the time limits at the part-session of 2 and 3 May, and the Committee on Budgets, meanwhile, could confirm its agreement at its meetings of 24 and 25 April. The likelihood of an agreement is all but confirmed, but it must be corroborated by the Council this afternoon.
Does any Member wish to speak against this proposal?
As no one wishes to speak, I shall put to the vote the request to postpone the vote.
(Parliament gave its assent to postponing the vote)
Report (A5-0106/2001) by Mr Katiforis, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication on upgrading the investment services directive (93/22/EEC) [COM(2000) 729 - C5-0069/2001 - 2001/2039(COS]
(Parliament adopted the resolution)
Report (A5-0105/2001) by Mrs Kauppi, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication on the application of conduct of business rules under Article 11 of the investment services directive (93/22/EEC) [COM(2000) 722 - C5-0068/2001 - 2001/2038(COS)]
(Parliament adopted the resolution)
Report (A5-0092/2001) by Mr Sacconi, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission Green Paper on environmental issues of PVC [COM(2000) 469 - C5-0633/2000 - 2000/2297(COS)]
(Parliament adopted the resolution)
Report (A5-0102/2001) by Mr Costa Neves, on behalf of the Committee on Budgets, on the guidelines for the 2002 budget procedure, Section III - Commission [2000/2324(BUD)]
Before the vote on Amendment No 2
Madam President, we have made a further improvement to one part of the amendment, in agreement with the rapporteur. It reads as follows: "Hopes that true to the rules of social dialogue the Commission will continue to consult with the parties concerned." The change is in the word "continue". This is the only change, and as I said it has been agreed with the rapporteur and so he accepts it.
Madam President, I also propose that when this amendment is adopted, it should be considered to be an appendix to paragraph 7 and not a paragraph in its own right.
(Parliament gave its assent to the oral amendment being tabled)
Before the vote on Amendment No 13
Madam President, I do support this amendment, but, for technical reasons, I would ask honourable Members to consider introducing a sub-title, which we would call the 'European Coal and Steel Community' , in order to ensure coherence within the text.
Mr Turchi tabled the amendment and since he has no objection to this, I shall put Amendment No 13, as amended by Mr Costa Neves, to the vote.
(Parliament adopted the resolution)
Report (A5-0103/2001) by Mrs Buitenweg, on behalf of the Commission on Budgets, on the guidelines for Sections II, IV, V, VI, VII, VIII and on the European Parliament' s preliminary draft estimates (Section I) for the 2002 budgetary procedure: Section I - European Parliament; Section II - Council; Section IV - Court of Justice; Section V - Court of Auditors; Section VI - Economic and Social Committee; Section VII - Committee of the Regions; Section VIII - Ombudsman [2000/2325(BUD)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- Roth-Behrendt Report (A5-0095/2001):
Madam President, I explained most of my considerations on this report yesterday, but, this morning, I would like to add that the desires and expectations of the left, of the Greens and of Mrs Roth-Behrendt are, in my opinion, destined to remain just desires and expectations. Women must choose between make-up and consideration for animals. Here, I am afraid to say that I am in no doubt: they prefer make-up, for that makes them look younger. I would therefore draw the attention of the House to the fact that I abstained in the vote on this report, but that the lady pensioners have instructed me to say that they are willing to renounce all cosmetics if the national governments and Europe decide to take five years off their age, stating their dates of birth as five years later and thus making them five years younger without the need for cosmetic make-up.
Madam President, unlike the last speaker I do not think this is an issue that should be trivialised in this way. Last night, I was astonished by Mr Fatuzzo's speech. This is an issue which concentrates on cruelty towards, and inhumane abuse of, animals. It is nothing to laugh about. We should not be making jokes about these issues. This is an extremely important issue. There is a lot of hypocrisy in this House. Last night people were using the excuse that we need further testing but we have to be sure that we do not cause any damage to children, that we must protect them. It is ironic that those same people voted against our amendment in committee in relation to the fact that fragrances are included in baby products. If we really want to protect children then surely those people would have voted to ban the use of fragrances in baby products. They are completely unnecessary. They also expose babies to unnecessary risks.
I want to re-endorse the fact that this is not a trivial issue. It is extremely serious. The general public throughout the EU are very much opposed to the use of animals for something that is completely unnecessary. This is basically cosmetics - things to boost people's egos, making a huge amount of money for the industry. We really should take account of animal welfare. It is unjustifiable in the twenty-first century that we are using such prehistoric practices.
Madam President, I should just like to briefly explain why I supported Amendment No 35, which could be described as a "wrecking amendment". It was not the intention of this amendment to wreck the directive. But because the changes Parliament wants to make to this directive are so fundamental, we would like to send it back to the Commission to allow them to rewrite it to take into account the marketing ban and take a more realistic view of the alternative testing methods that may be available, not using animals. Therefore I would not like my vote and those of the others in my group who supported that amendment to be misconstrued. The United Kingdom has already banned animal testing. We would like to see that taken forward in a realistic and practical way.
Our group has decided to abstain from the vote for the following reasons:
Firstly, because an amendment has been tabled proposing that the Commission' s proposal be rejected by Parliament and because we do not believe that this proposal responds to this Parliament' s minimum expectations. The PPE-DE' s amendment was rejected by a margin of 11 votes, and we therefore feel it is coherent with our initial position to abstain from the final vote on the text.
Secondly, our group considers it necessary to abstain because its two amendments on time limits for the end of marketing and for the end of experimentation have not been accepted. Since our group is in favour of setting dates, both for the end of marketing and for the end of experimentation, we consider it appropriate to extend the deadlines proposed by the rapporteur in such a way that the prohibition of marketing will take place within ten years of the approval of the revision and the prohibition of experimentation will be delayed by two years, in the event that alternative available methods are not found for cases in which ingredients, or mixtures of ingredients, may cause serious dermatological or ocular damage
I welcome the adoption by the European Parliament of the report by German Socialist MEP Dagmar Roth-Berendt, which calls for a ban on the testing of animals and the introduction of proper labelling so that consumers can make an informed choice.
At a time when people are demanding higher standards from the food industry, the cosmetics industry continues to market products which contain potentially harmful ingredients.
Today's debate on a report on the use of animal testing and ingredients in cosmetics and toiletries raises concerns about the use of allergy-causing ingredients, as well as substances used in cosmetics which have been linked with cancer and hormonal problems.
While EU legislation provides for strict limits on the use of certain chemicals in cosmetics, this does not guarantee the user will be unaffected by their use. The time has come to re-examine entirely the use of chemicals that are known or suspected to be harmful. In Sweden and Japan the use of formaldehyde is completely banned because it is claimed to be carcinogenic. However, in the EU it is commonly used as a preservative in "family" hair shampoos. Not only is it not banned in the rest of Europe, but we are not even told it is present in the products we buy.
In addition to banning certain ingredients, there should be better labelling of cosmetics and toiletries so that the consumer can make an informed choice.
We wish to expand on our reasons for supporting the key principles of the Roth-Berendt report today. We believe it does a singular service by demonstrating to the Commission and the Member States the scale of public exasperation at the delays in phasing out live animal testing for cosmetic products. We are sure the Member States will note the emphatic majority expressed here. It is a vote to ban animal-tested products where alternative tests exist, to phase out animal tests over a 4-year period and to phase in a marketing ban in an agreed period thereafter.
We hope the industry in general will heed these proposals. Some of its leading practitioners already have. We understand that, of the principal tests, roughly one-third can now be done by alternative methods, one-third are modified and one-third await effective resolution. We believe our proposal will speed up the necessary research, if it is taken seriously. The industry has everything to gain from using its considerable resources to advance alternative testing, and not for expensive campaigns of procrastination. Similarly, its products will gain and not lose by being accurately labelled, so that the public is warned of possible allergens. We are convinced that today's vote is, in the long run, good for the health and profitability of the European cosmetics industry, as well as the public it serves.
For centuries, many people considered animals to be objects that existed for their benefit, which they were allowed to hurt or abuse, there to provide for our comfort, to pull our carriages and ploughs, to supply our food and for us to experiment on. We have now become slightly more civilised and animal-friendly, except if there is money to be made. In Europe, 38 000 animals are used annually for testing new substances and end products of the cosmetics industry, after which they are systematically slaughtered. As long ago as 1993, this Parliament decided to institute a sales ban on cosmetics tested on animals, but the introduction of this ban has been continually postponed under pressure from the industry. The European Commission now wishes to tone down this sales ban and establish a ban on tests within the EU countries, as a result of which products will continue to be allowed on the market here which have been tested on animals elsewhere. If that is the case, the tests will be transferred to other countries. This begs the question whether there are really no standards other than the lowest possible production costs, free trade and WTO rules? The downside of these are bad working conditions, low salaries, further destruction of the environment and an increase in animal suffering. It is high time that the European market closed its doors to the import of all products obtained in an unacceptable manner. I have based my vote on the recommendations of the "Eurogroup for Animal Welfare" .
Haug report (A5-0101/2001):
Madam President, in reply to Mrs McKenna's remarks, I would like to say that there are over 600 of us here, each of us different, over 600 brains, each of them different, and that I am never more serious than when I am joking and never more light-hearted than when I am serious.
Having said that, in relation to the Haug report, which I voted for, I have to say that the European Union needs greater financial resources. The budget itself, as it stands, is too small. The Member States must decide whether they want Europe or not, and if they want Europe and consider it useful, they must furnish it with the necessary means for it to run smoothly and properly.
Katiforis report (A5-0106/2001):
Madam President, I voted for Mr Katiforis' excellent, important report on the Commission's communication updating the directive on investment services. My feeling is that we should continue with the Community regulation of the circulation of our currency and of the financial investment services until we succeed in establishing a single European Stock Exchange. I know that such a Stock Exchange does not exist at present, but we have the European currency, the European flag and the European Parliament: we are already proceeding in that direction. Let us endeavour to create a European Stock Exchange as well. It would certainly be greater than the New York Stock Exchange.
Kauppi report (A5-0105/2001):
Madam President, on this European Stock Exchange which I hope to see established - and I regret that Mrs Kauppi's report, which I voted in favour of, does not contain this proposal - I would also like to see European public pension funds quoted as well. It would be important for those who work to see that the contributions that they pay, in the hope that they will be able to recoup them later on when they are elderly and live on their pensions without having to work, are contributions and funds which are invested well, invested in a European Stock Exchange which will generate a much better, much larger European pension than national pensions would be.
The June movement will not vote for rules which enable officials to legislate instead of elected representatives in open assemblies whose work can be monitored.
Sacconi report (A5-0092/2001):
Madam President, I voted against the Sacconi report on the environmental problems of PVC, which are therefore problems that also relate to differentiated waste collection as well. I would like, if I may, to relate in this important parliamentary Chamber the suggestions of some pensioners of Bergamo, who were aware that we were due to deal with this important issue of differentiated waste collection. They said to me: "If they double my pension, even though I am a pensioner, I will personally go round all the houses in all the villages around Bergamo to collect all the differentiated waste, including waste containing PVC and any other types of waste. I will willingly contribute to this recycling on condition that my pension is increased". Well then, I am putting these proposals to the House.
Madam President, the way in which this Parliament has passed its verdict on the PVC report fills me with great sadness. Why am I sad? Because the House has displayed little professional expertise in its voting behaviour. Allow me to quote a few examples. The first example is the banning of PVC in buildings. Madam President, if PVC had been used in Dusseldorf airport, for example, the fire would not have been as fierce. The claims made here are therefore nonsense.
The same applies to a number of observations regarding incineration. It is not PVC, but particularly vegetable, fruit and garden waste which is generating the chlorine compounds. What disappointed me greatly, is that the area where legislation could be put in place easily and promptly by means of self-regulation - the industry is keen on that - is the area which the majority of this Parliament voted against, especially the liberal group, where I had most certainly hoped to find supporters.
The outcome is disappointing, and I am holding on to what the Commission said yesterday, namely that it will not introduce further legislation, but only present a communication.
For the best part of the history of mankind, we have had to make our tools from wood, metal and stone. The invention of plastics and the development of a chemical industry appeared to offer unknown opportunities for a long time. We now know that all kinds of new substances which were valued by everyone initially, such as asbestos and polyvinyl chloride, are harmful. The negative effects are not apparent until afterwards. After a certain length of time, PVCs release chlorine, as well as phthalates or other plasticisers and, if stabilisers are used, lead or cadmium. Toxins are released as early as at the production stage and also when substances are added. When PVC is reused, toxic substances are released again and, for the time being, a qualitatively inferior product is made. Chlorine and dioxins are released during incineration. Consequently, the dumping of PVC waste seems to be the only solution, but polluting substances are released even then. Both the European Commission and the rapporteur adopt the voluntary commitments with industry in order to curb the drawbacks. For the time being, an import ban on PVC of a quality which does not meet these voluntary commitments is considered too bold, because it could contravene WTO rules. The rapporteur is right to press for the reduction in the use of PVC and for more research into alternatives. I support him in this view, but believe that these proposals are inadequate to actually solve the problem.
Costa Neves report (A5-0102/2001):
I voted against the Costa Neves report on the Commission's 2002 budget lines. Madam President, I should be very pleased if the European Commission were given more money for its budget. In the eyes of Mr Fatuzzo, however, what should the Commission do with this extra money that I hope to see made available in 2002? I would like to see a new Directorate created, for the sole purpose of looking into and implementing ways of improving the living conditions of elderly people and pensioners throughout Europe and the States which will soon be joining the European Union. There is a great deal to do, to propose and to achieve in Europe, particularly in terms of hospital and home medical treatments for elderly people, particularly elderly people who are not self-sufficient.
In our view, the reports on the main guidelines for the 2002 budget of the European institutions seem to be incomplete, or vague, in three main areas.
Firstly, agriculture. Additional agricultural expenditure will be necessary, as a result of the BSE crisis, which will be substantial; however we quite rightly do not wish to revise the whole financial perspective adopted in 1999. How can we reconcile these two requirements? According to the reports, we would have to do our best to find the money through an internal readjustment of heading 1 (agriculture), which, in our view, is impossible in light of the commitments that have been given. As we already stated during the recent debate in this House on the revision of the 2001 budget, we hope that a greater contribution to heading 2 (structural operations) might be considered.
Secondly, enlargement. The 2002 budget guidelines seem too sketchy on the cost of enlargement. The implications for agriculture or for the Structural Funds have not yet been determined, but will become clear in time. On the other hand, we must now start to consider the financial consequences for the operations of the European institutions. They should form part of a multiannual plan building up to enlargement, beginning in 2002.
The third area is the Treaty of Nice. Political statements have been made in various quarters, claiming that the Treaty of Nice should be ratified by all Member States at the end of 2001. Furthermore, the ECSC protocol, as an annex to the Treaty, is due to come into force in July 2002. We are dubious as to whether this timetable will be respected, but since this commitment seems to have been made, the 2002 budget guidelines should at least contain an estimate of how much the new provisions of this Treaty will cost. Yet, this is missing. This expenditure is, however, likely to be substantial, whether it involves, for example, a unified statute for MEPs, funding of the so-called 'European political parties' from the Community budget, or even this very budget assuming the administrative costs of the rapid action force, pursuant to Article 28(2) of the EU Treaty. As usual, we are going to make Member States ratify the new provisions, the cost of which we are trying hard to conceal.
We voted against the budget guidelines proposed in this report and in the following reports, since this is a budget that is entirely geared towards satisfying financial groups, industrial and agricultural lobbies and, incidentally, is designed to fund a foreign policy that the big investors in Europe deem to be in its interests.
Each Member State of the European Union is cutting the redistributed share of its expenditure in their budgets by sacrificing public services, hospitals, education, transport and by drastically limiting social expenditure so as to generate greater profits for large companies.
The European Union' s budget, using subsidiarity as a pretext, is pushing this tendency even further by cutting social expenditure to a negligible level. This is one of the ways in which it is showing its refusal to work towards a levelling upwards of social protection and benefits and salaries throughout the European Union.
Since the funding of both Member States and the European Union is inextricably linked, we once again express our opposition to every type of budget revenue that primarily affects the working classes, such as tax on spending, such as VAT, etc., and our opposition to all expenditure that benefits large companies and the rich, such as subsidies, grants and tax breaks.
In line with the changes to the financial perspective, the 2002 budget will not exceed 1.1% of the Community GNP, which means that we will be able to stipulate a non-growth budget for the coming year.
As a matter of fact, the rapporteur has accepted this approach, to the extent that he sets the implementation and the quality of expenditure as major priorities for the coming year. This would relegate to the status of footnote issues such as employment and social issues or the budgetary effects of enlargement and the introduction of the euro.
Food safety is mentioned, in the light of the BSE crisis and foot-and-mouth disease, and the report argues for a long-term strategy, but there is no assessment of the costs of these crises to spending on agriculture. Nor are any measures included for compensation to farmers, as we suggested there should be in our proposal to create a special reserve for BSE-related issues, and nor does the report provide for the essential adjustment and setting of upper limits for issues relating to CAP aid.
In the meantime, I feel that the rebudgeting of the Structural Funds should be carried out as a matter of urgency, in order to ensure that the sums budgeted for are properly applied. As a matter of fact, I would point out that, in this context, we refused to undermine our post-2001 spending objectives in Agenda 2000.
Lastly, I think that it is of particular concern that, in his report, the rapporteur explicitly regrets the fact that decisions on the financial regulations will only be taken by qualified majority from 2007 onwards, 'forgetting' the fact that otherwise, the country would then be losing a fundamental instrument - unanimity - for setting the next financial framework, including the part concerned with the Structural Funds and the cohesion fund.
Paragraph 25 of the Resolution, concerning e-learning, calls upon the Commission to 'explore the possibilities of providing an adequate legal framework to complement the action taken by the Member States and to enhance it with a real European added value' .
I have voted against this request on the basis of the Swedish Christian Democrats' view of, and concern about, the principle of subsidiarity established in the Treaties of Maastricht and Amsterdam, since it cannot be the European Union' s responsibility to legislate on issues concerning education, in this case e-learning.
Justifying this request for increased legislative powers for the EU in terms of 'European added value' is a traditional way of trying to gain understanding for the transfer of further power and legislative responsibilities to the EU and for a trend towards centralisation. Nonetheless, this is an argument that does not hold water. Instead, the EU' s task is to limit its responsibilities and to focus upon its core areas of concern.
Buitenweg report (A5-0103/2001):
Madam President, I also voted for the Buitenweg report on the European Parliament's estimates, also in relation to the 2002 budget, on the different areas of activity of Parliament and its bodies.
I voted for this report, but, I was thinking of something which is always on my mind when I am in Parliament, particularly when I hear some veiled criticism here and there - although very infrequently if the truth be known - that I might be wasting Parliament's time with my explanations of vote. I am thinking of all those debates and votes which we hold - and which you direct so well, Madam President - on opinions, statements and Commission proposals, that is to say on all non-legislative measures. In my opinion, we should decide to leave these debates of minor legal importance to the Parliamentary committees rather than holding them in the Parliamentary part-sessions.
During the debate on the 2002 budget guidelines, we heard some speakers welcome the fact that the steps to introduce the single currency would be of little cost to the European budget. In our view, this comment seems somewhat cynical, since a relatively large part of the costs will be paid by small traders, who will reap hardly any of the benefits and who have no one to come to their rescue.
Many other small businesses are in the same situation. On the other hand, large businesses based in Europe will reap the benefits, directly or indirectly, from the changeover to the single currency and thus will be able to offset the costs of reorganisation and investment that are involved. What about the others though?
This particular view - but many others of a similar nature can be found - shows how much consideration has been given from the outset to resolving some of the problems facing large companies, but not those facing small businesses.
That is why, in our view, the European Union - or the Member States by delegation - must provide immediate financial support, at least to small traders, as a matter of urgency. It is not acceptable for Member States and the European institutions to take decisions involving huge costs that others have to bear. Lastly, the actual changeover to the euro, with the introduction of coins and notes, is at risk of being hampered by the very people who decided that it would go ahead.
(The sitting was suspended at 1.05 p.m. and resumed at 3 p.m.)
Discharges (continuation)
The next item is the continuation of the joint debate on six reports on behalf of the Committee on Budgetary Control, on discharge.
, Commission. (DE) Mr President, ladies and gentlemen, the budget process for any given budget year starts with priority setting, and this morning we debated the priorities for the 2002 budget. The conclusion of the budget process is the discharge granted by the European Parliament, which we have been debating today in respect of the 1999 budget. The discharge decision is a vital moment for the Commission and Parliament, as Parliament's democratic control functions come into full play at this point.
This control extends to many areas, as the EU budget is very substantial - it amounted to EUR 84 billion in 1999 - and above all it covers a wide variety of activities, ranging from support for olive oil, nuts and school milk to student exchanges; from the development of petrol-saving cars to space research or information on the euro, from support for educating women in Africa to the restructuring of the fishing fleet or to food aid after an earthquake or after a civil war.
In view of this wide range, which I have just listed by way of example, control of the budget process covers nearly all the Commission's activities. Mr Blak, the general rapporteur for the budget discharge, adopted exactly this approach to the wide-ranging control of a broad spectrum of policy areas in respect of which public money is spent. This was hard work for everyone concerned. This is demonstrated by the detailed questionnaires, but also and above all by the report before us.
Mr Blak, you have a reputation for being a very harsh critic of mismanagement. Having worked with you over these past months, I can really confirm that and bear witness that you have lived up to your reputation. At the same time, I would like to thank you for the balance and fairness of your report and for the clear approach that you adopted in it. The aim of that approach was to highlight both good and bad features in all areas, and to insist through your decisions and evaluations on achieving an improvement in Community policy.
The Commission will be taking measures in response to your most important findings. As all good chefs know, the key to culinary success is to cook the right ingredients at the right temperature. The committee has devoted many hours of meetings to the discharge process, and above all it has held various hearings with the Commissioners responsible. I would also like, on behalf of the Commission, to thank you for the excellent cooperation and work in the committee, and to extend those thanks to the chair of the committee, Mrs Theato.
The basis for the annual discharge procedure is the Court of Auditors' annual report. For 1999, the Court gave the Commission a positive Statement of Assurance on the revenue side, for commitment appropriations and for administrative expenditure, but not for other payment transactions, as has also been the case in previous years. The committee and the rapporteur have not only relied on the professional work of the Court for their reports, but also on material provided by the Commission, and on detailed replies, on several extensive questionnaires and on a summary of a great many audit reports and on the audit reports themselves. The rapporteur, Mr Blak, examined over 60 of the documents provided by the Commission, running to several thousand pages.
One of the key documents for the whole discharge procedure is the Commission's discharge action plan. In this document the Commission presents the precise measures it is taking in order to respond to the Court of Auditors' criticisms. These are not vague promises - the plan specifies in precise terms what is to be done and when. The same applies to the follow-up report - 48 pages in all - to the European Parliament's discharge decision for the 1998 budget. This report gives a detailed response to the requests made in Mrs Stauner's report from last year. Follow-up actions to this are presented such that they can be verified.
In order to implement the action plan for the European Development Fund the Commission last year undertook the necessary work in conjunction with Parliament. I would like to thank the rapporteur, Mrs Rühle, for her work and for making it clear that the discharge for the European Development Fund has not been rejected, but postponed. The proposal to postpone the discharge is, of course, still a matter of regret for the Commission, because it unilaterally decided to considerably extend inquiries into macroeconomic aid in Africa, for example, in order to get to the bottom of some problems in that area. Mrs Rühle has recognised that these are steps in the right direction. I can safely say that overall the administration of European Development Fund money is by no means worse than the administration of development aid from the EU budget. But I can in any case assure the Mrs Rühle as rapporteur that the Commission will make good use of this time to complete the outstanding documents without delay and to take the necessary steps here.
I would also like to thank two other rapporteurs, Mrs van der Laan and Mr Seppänen. Although the ECSC Treaty expires next year, the relevant research activity will continue. The audit findings here are also very important.
My personal objective and the Commission's objective is to improve financial management, to reduce fraud, to avoid errors, be they purely formal errors or errors with budgetary implications, and also to improve efficiency and ensure that public funds are used more effectively. These are very important objectives which require a joint effort to achieve. I have in mind above all the joint efforts of the Commission and the Member States, as 83% of the funds under the EU budget are administered by the Member States. The primary duty of control falls to them. We have also had detailed discussions in the Ecofin Council on these duties for the Member States. However, I still cannot say that I am entirely satisfied with the Member States' responses to the Court of Auditors' report, but at least more detailed information is now available about what the Member States have done in recent years to combat fraud.
Some of the areas of Community policy implemented by the Member States are, as we all know, also very much prone to fraud. One such area that I would like to mention here is that of agricultural export refunds. In this area, it is necessary to continuously check not only the procedures themselves, but also the control mechanisms. I say this because the control systems are not only weaker the further south you travel - which is a common perception - but also, in some regions which claim to have Prussian efficiency, there is in fact a somewhat laissez-faire approach to control systems. In this case, the Commission relies not only on it own audits but it can also hit Member States' purses, by which I mean the use of financial sanctions by reducing payments to Member States. This sometimes - relatively often even - leads to protracted disputes and sometimes actual litigation. But I do not believe that that financial sanctions are discredited because of this, that is just how things are in a state bound by the rule of law. However, what is important is that the Commission should also use legal means to secure its position.
Export refunds are also an example of the fact that the legal bases are sometimes so detailed and specific that they can almost act as an incentive to fraudulent behaviour. For that reason it has also been agreed, under the administrative reform, that proposals for regulations put forward by the Commission should in future be scrutinised with regard to their susceptibility to fraud. In this respect I would also like to request extra cooperation from Parliament in its legislative role and special support from the Committee on Budgets, because stricter control procedures are not always welcomed with open arms by the relevant specialist committees or even the countries affected.
Cooperation with the legislature is absolutely essential for good financial management. Let me mention a very topical example of this: the Council recently decided in Stockholm - and this is actually supposed to be something positive, at least in the Council's eyes - that the Sixth Framework Programme on Research would be adopted in July 2002 but actually start as early as 1 January 2003. However, that simply does not allow enough time to properly carry out the tendering process and the preparatory work. If this timetable is not changed, we will quite consciously be embarking on a course leading to the kind of errors that the Court of Auditors and above all Parliament criticised with the last Framework Programme. I believe that we should not let history repeat itself. We must learn from our mistakes.
The "Fléchard case" started with the export of surplus intervention butter as aid to the former Soviet Union. The decisions concerned were made by the previous Commission between 1991 and 1994. Parliament investigated this case very thoroughly. The Court of Auditors analysed this case in detail and UCLAF and OLAF carried out various investigations. The present Commission has also examined the case from all angles and it has made all the information in its possession available to you as discharge authority. We all agree that it is not possible to undo what was done at that time. That is why you as discharge authority are justified in asking what would happen now if a similar case arose.
Many of the arrangements have changed since 1994. The regulation on the clearance of accounts procedure in the field of agricultural policy has been amended, and the division responsible for clearance of accounts in the relevant Directorate-General has been organisationally separated. In 1995 the regulation on the protection of the Community's financial interests, the "black list", was introduced, which the Member States are supposed to use to list companies who have shown gross negligence or have deliberately acted against the financial interests of the EU. Mr Blak is pressing here for an improvement in the procedure for drawing up this black list. I can assure you that we are already working on this. OLAF would then become the Community's independent investigatory authority, an important step.
As regards the future, not only have important changes been initiated through administrative reform, the new version of the Financial Regulation will provide a clearer framework, especially for the recovery of payments. This means that the recovery of payments can only be waived in part or in full if the Director-General responsible so decides, and in particular the decision to forego recovery must be justified. In case of doubt the Commission must decide. During the debates the Commission has also given Parliament an assurance that it will base the application of the administrative and legal principle of proportionality on clear, solid and transparent guidelines.
That was the long answer to the question "Would the Commission handle a similar case in exactly the same way now?" The short answer is "No!" It would take a different approach in comparable cases today.
The clear objective of the administrative reform of the Commission is to improve financial management. That is why the control functions of the individual Directorate-Generals have been beefed up, and why the Internal Audit Service has been strengthened, and that is why a central financial service has been created, the early warning system reinforced, and the recovery arrangements tightened up. We are improving the implementation of programmes of expenditure and we are building up the network of controls, and will not hesitate to impose financial sanctions. The 10-point black list in the report on reform will help us to take these further steps. I can assure you on behalf of the Commission that a decision by Parliament to grant a budget discharge within the specified time will act as a great incentive for the Commission to implement the reforms and persevere in its efforts.
Mr President, Commissioner, ladies and gentlemen, as the Commissioner has pointed out, this budget covers a broad spectrum of activities.
This broad spectrum of European funding tasks also includes foreign policy. Europe is a major player on the foreign policy stage, especially in non-military crisis management, and the Committee knows that different problems arise with these budget headings than with funds administered within the European Union by the Member States. The Committee on Foreign Affairs has therefore made it a priority to ensure that the decisions adopted by this House are also implemented. It is unacceptable that year after year, billions of euro are not spent because the services, the cooperation with the Directorate-General, do not function effectively. That is our criticism of this budgetary procedure.
There has been restructuring within the new Commission. Europe Aid has been launched, and we expect that as a result, the programmes agreed by Parliament will be implemented more speedily in future. But at the same time, we expect the Commission to refrain from setting up its own new implementing organisation and to draw instead on Member States' competencies, as they should be playing an active role in this area as well. We want the political management of all these problems to be undertaken in Europe, but we also want the allocated funds to be drawn down.
In a year's time, we will measure your success in terms of what you have done with the many additional posts which have been created. So this issue will undoubtedly arise once again during the next budgetary procedure, including the discharge procedure.
Mr President, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I would firstly like to express our admiration for Mr Blak' s outstanding and remarkable work and particularly because he has duly taken into account the work of the rapporteurs of the specialist committees.
In the justice and home affairs sector, Mr Blak' s report quite rightly focuses on three issues, as we ourselves have done in our opinion.
Firstly, the obvious poor management of some of the budget lines, where the rate of implementation of appropriations is below 50%. Secondly, the need for the European Monitoring Centre for Racism and Xenophobia to update its techniques and to enforce stricter management. Thirdly, the need to understand what really is happening with the European Union Migrants' Forum - is it just downright negligence, is it basically poor management or is it fraud, pure and simple?
These three issues must be closely followed up by our committee and by Parliament. We shall ensure that this happens.
. Mr President, I speak on behalf of our rapporteur, Mrs Matikainen-Kallström, who is unable to be here today. The committee took a common approach in its opinion on the need to improve the quality of action and performance as a way of achieving better value for taxpayers' money. For example, we wish to remind the Commission of the need to achieve higher standards in auditing the research programmes, particularly in the context of the European research area proposals.
We also look to the Commission to improve the management of contracts by the Joint Research Centre. This is a theme continued from the past. We are looking for improvement in the management of TACIS and other programmes in the field of nuclear safety in Central and Eastern Europe. We put forward the suggestion of creating a separate budget line for strengthening cooperation on nuclear safety in northern parts of Europe. We observe that the SYNERGY programme seems to have lost some of its priority in the Commission and we wish to see this programme continued successfully. We want more spending on SYNERGY.
I turn now to the other report on the coal and steel part of the budget. The committee is very keen on seeing maximum transparency in the disclosure of data concerning the value of the ECSC's assets. We note the Commission's undertaking on the provision of information about these assets and expect this information to be delivered.
Mr President, culture is certainly not a high priority for Parliament or the Commission. We are very fortunate to get something like half of 1% of the budget and I only get one minute to present our concerns.
It is tremendously important that the very little amount of money we have should be spent efficiently and effectively. Fortunately we tend not to suffer from the allegations of fraud and mismanagement that one sees elsewhere but we do have a problem about the very worthy organisations that want support from Parliament actually receiving the money. Just to give three examples for the 1999 financial year we are looking at: the European Youth Orchestra, the European Youth Parliament, the Yehudi Menuhin Foundation only received their grant from the European Commission in the last days of the year. This causes real problems for those organisations. We accepted it for 1999, but I hope it will not recur in the year 2000. I would say to the Commissioner: please ensure that if we are going to give money, we do it efficiently and effectively so that it does good rather than damage to the European cause.
, draftsman of the opinion of the Committee on Development and Cooperation. Mr President, the Committee on Development and Cooperation has focussed its work on the discharge on the single most important point of whether the Commission is achieving its stated aim of using the development assistance budget to combat poverty by shifting significant additional resources to the provision of basic health and education in developing countries. I am sad to report that the figures for 1999 show that this was the first year ever when the least developed countries received under 50% of overseas development aid administered by the Commission. This is a trend we desperately need to reverse. As Mr Blak's resolution states in paragraph 8, point 19 - and I thank him for this - when 880 million people world-wide lack any access to health services, just 1% of the Commission's external assistance budget went to health in 1999 and we do not have any figures at all for education.
Is this a discharge issue? Yes, quite clearly, when the Community Action Plan in response to our parliamentary resolution on the 1998 discharge said: "Since health and education will receive more emphasis, the implication is that a greater amount of financing than in the past would be dedicated to these sectors." It goes on to say, "Adopting OECD standards on reporting should be feasible by 2001." Mrs Schreyer, we insist that the Commission must fulfil these promises. Your so-called reservation against the output targets properly voted by Parliament precisely to increase spending on basic health and education is contrary to the agreed budget. Whatever happens this year, you cannot expect discharge for 2001 unless they are fulfilled. On the essential reporting needed, using the OECD Development Assistance Committee methodology to enable us to achieve this poverty focus, we have more concern over whether this is achieved for Asia and Latin America as against our aid for the ACP countries.
That is why the Committee on Development and Cooperation did not vote to postpone discharge for the European Development Fund. We did not want to send the wrong signal against the strong support we wish to demonstrate for the reform process. But if discharge is postponed, I thank Mrs Rühle for her insistence that the latest figures using the DAC methodology are brought forward by May. This will ensure that the poorest people actually receive the aid. I defy anyone to disagree with that.
Mr President, Commissioner, the Committee on Women' s Rights and Equal Opportunities considers that the implementation results of the budget-lines covering the promotion of equal opportunities between men and women were in general satisfactory. However, we have no line for the horizontal policy of gender mainstreaming, i.e. incorporating equal opportunities for women and men into all Community policies and activities. We therefore call upon you to continue to give high priority to this policy area and invite you to carry out a gender impact assessment of expenditure, especially as regards the Structural Funds, the research programme, and all investments in the information society.
I think it is important for us to obtain precise data on how the resource outflows are taking place, and so the Committee on Women's Rights calls upon the Court of Auditors to produce a special report on the financial implementation of gender mainstreaming. This was done once before, in 1998, and the policy measures were clearly defined in the report. This would enable us to target our policies more strongly on this area.
Mr President, the Committee on the Environment, Public Health and Consumer Policy effectively does not have much supervision over large parts of the budget. However, over those lines that we do have supervision we express our concerns and have done so in the past. I am pleased that as a result of our concerns about the LIFE programme the monies that are dispensed through the LIFE programme, both within the Union and externally, are going to be examined by the Court of Auditors. I understand the Court of Auditors is looking at this budget line for this year and on that basis we would be happy, despite our reservations, to grant discharge or to recommend the granting of discharge.
Regarding the other lines, we do not have many concerns about the consumer lines where we see that the work is going on quite effectively, but I would draw the attention of the House and the Commission to the health programme and the health budget lines. Although that programme is currently under review and is due to be reorganised, we felt when we examined it last year that there were a great number of small projects without a great deal of clarity or order to them. Whilst we expressed some concerns about this, we are prepared to support the idea of discharge on the basis that the new head of the DG for Health will investigate these issues and bring forward a report to the House.
Mr President, I welcome the various reports, the Blak, Stauner, Folias, Seppänen, van der Laan and Rühle reports, because I know so much work went into them. I want to restrict my comments to Freddy Blak's excellent report on the Commission discharge for 1999.
1999 - what a year that was. Not only was it the first year that I was elected - and hold back your cheers now - but in budgetary control terms it was fascinating. It was the year of three types of Commission: two months of the old Commission that had a number of problems that we all know about; six months of no Commission whatsoever because they were not taking any management decisions; and then the rest of the year was with the new Commission who had no time to implement any of the reforms. 1999 - another year with an error rate of about 5% or roughly EUR 4.5 billion. 1999 - the sixth year running that the Court of Auditors refused to write off the accounts. 1999 - the year in which Freddy Blak found huge errors, fraud and problems in the accounts, scandals all of them including, for example, the wonderful Washington delegation that warranted a whole two paragraphs in the report. I believe the Commissioner will be able to confirm that the building was bought for USD 0.5 million, refurbished to the tune of USD 2.2 million - that is four times what it was bought for - whilst renting somewhere else for about USD 18 000 per month which was cheaper than where the Commission's residence was beforehand because I believe it was in the Four Seasons Hotel.
There were other problems with IRELA, flax and Fléchard, too, and all we have to do in this House is look at our previous reports. We have consistently said that if the error rate does not improve in the 1999 year, then we could not and should not pass these accounts. The error rate quite simply did not improve. I checked with the Court of Auditors and they confirmed that the error rate was the same or marginally worse.
What conclusions should we draw from this? It is fairly obvious: the error rate did not improve; EUR 4.5 billion lost, unaccounted for, mismanaged; we do not give discharge. I hear that the Socialists and other Groups are actually thinking of granting discharge and I cannot think why. How on earth are we going to explain that back home? Please do not be scared that by not granting discharge you will cause this Commission to fall. You simply will not. There is nothing in the Treaties that says that must happen. 1999 is not the year for which this Commission is responsible.
What you will be doing, however, is sending a message to this Commission and the public who elected us here - you remember them, some of them actually bother to visit us occasionally - that we are steadfastly against waste, fraud and mismanagement; that we are drawing a line in the sand, that what went before 1999 was completely unacceptable and what happens now and in the future must be better. Commissioner, I would appreciate your answer on the Washington delegation because it is very odd that we do not get to see a number of these facts until we actually ask for them. I also ask you to promise us that the error rate will improve.
Mr President, by my reckoning Mr Heaton-Harris's speech contained an error rate of about 50% and I hope he manages to bring it down in time for next year's debate on the discharge.
- Mr President, I endorse the proposal to grant discharge to the Commission for three reasons. Firstly, things have improved. Both the Court of Auditors and Parliament have been able to establish that. The first results of the Commission reforms are now visible, especially in the field of financial management and control.
Secondly, the Commission has carried out some sterling work. There has been effective consultation between the different rapporteurs and the Commission. The Commission has taken us seriously. As far as I am concerned, there is a break in the trend compared to the previous Commission, which did not take the discharge process and this Parliament sufficiently seriously.
Thirdly, I think that we should deploy the discharge tool, which this Parliament has at its disposal, selectively. Instead of wielding the axe, as is sometimes referred to in this Parliament, we should use Mr Blak' s surgical filleting knife, which will yield us more results.
I would, however, like to draw your attention to a number of aspects. Firstly, financial supervision will soon be divorced from internal audit within the European Commission. This Parliament will be voting on this on Thursday. It is one of the most important recommendations which the Committee of Wise Men have made. It is also the first reform which is being enshrined in legislation. This reform does not only apply to the European Commission, but also to the Council and Parliament. I notice that the Secretary-General is present today, and I would call on him too to implement this reform in Parliament itself at the earliest opportunity. The other institutions should take a long and hard look at this too.
Secondly, we need to further refine and further politicise the discharge instrument. The DAS, the Statement of Assurance, must be improved. We need to focus more on the different sectors so as to be able to draw a distinction between the different areas of policy. We must single out Member States if they make mistakes - we will hopefully do this also by means of an amendment to Mr Blak' s report - and we should not only look at figures, but also at the quality of policy. Mrs Van der Laan is right to make the first move in this connection in her report on other institutions, which I, by the way, congratulate on their policy. We will postpone the discharge for the Economic and Social Committee, but I have a feeling that this will be granted soon.
Thirdly, officials who make mistakes within the Commission and within the other institutions must be disciplined if these mistakes involve financial problems. We call for a committee on financial irregularities to be set up which can deal with this kind of matter and can make referrals to the disciplinary procedure.
Finally - and I would echo the opinion which Mrs Van der Laan expressed this morning in the debate - it is necessary for us to call the Council to account now. The budget of the Council is taking on ever increasing proportions. In areas such as justice, home affairs and foreign affairs, the Council has more or less exclusive rights. It is no longer acceptable that in this discharge procedure, in which we not only verify the figures but also the quality of policy, the Council' s increasing budget is still not subject to proper democratic control.
Mr President, every year, the discharge is the highlight of the year in the Committee on Budgetary Control. I wish all rapporteurs every success in their work, and Mr Blak, in particular, who will probably ensure, for the first time in many years, that the Commission will be granted discharge on time. I hope I can congratulate him on that tomorrow. In fact, I also hope that he has enjoyed reading the answers to his questions. They turned out to be rather lengthy, and got the better of me at times.
The hallmark of this budget is the fact that the Statement of Assurance is still not positive. This has to become positive, and Parliament must also be able to judge whether any progress is being made in that respect. We as a group support every effort to secure this Statement of Assurance and we believe that it should be extended to include every sector, or maybe to include every Directorate-General.
I would like to make a few general points. The figures which we are familiar with show that agriculture is in a considerably better position than the other sections of the budget. That is very positive. Compared to the other sectors, agriculture can afford to present the margin of error of 3%, although this is probably still far too high. The Commission must apply this as soon as possible to the other sections of the policy, and other Commissioners must follow Mr Fischler' s lead.
I would like to comment on the superlevy in agriculture. We all know the system of milk quota. All farmers in Europe pay extra if they produce too much milk. There is one country which forms an exception to this rule, namely Italy. The Italian government pays the levy on behalf of the farmers. Is this not a case of distortion of competition? Should the Commission not do something about this promptly?
I am pleased with the Commissioner' s reply further to the Fléchard affair. Although we do not have all the facts of what happened between 1991-1994, there is every reason to believe that it was unacceptable. We are pleased with the fact that the present Commission has dissociated itself from this and that it is submitting proposals as soon as possible, which pertain, among other things, to the way in which the proportionality principle can be applied. What is the responsibility of the officials in this respect? When should it be assessed by the Commission or Commissioner himself, etc.? What are the exact procedures to be followed in those cases?
There are still many ambiguities surrounding flax. What will be important for this Parliament is the question as to what will ultimately be the financial correction which the Commission will apply to the countries which are involved in this. This will probably not only affect Spain.
My conclusion on behalf of the group is that we will be granting discharge. We are aware that this is the last year for which the Commission can say that it was not responsible. The real test for the current Commission will come with the examination of the accounts for 2000.
Mr President, Commissioner, ladies and gentlemen, I would like to concentrate on Mr Blak' s excellent report. The Committee on Budgetary Control has worked very hard for the past four months, and held meetings in quick succession. We are inclined to grant the Commission discharge for the 1999 budget. Does this mean that everything is smelling of roses, or that nothing is going wrong? No. After all, the Court of Auditors is refusing to guarantee that the payments were, generally speaking, legitimate and regular. Commissioner, we are extremely dissatisfied with this state of affairs. We would therefore ask you to ensure that you will receive from the Court of Auditors a positive Statement of Assurance by no later than 2003.
Ladies and gentlemen, we should still be mindful of the fact that the Member States are responsible for more than 80% of all expenditure. I would once again like to lodge a complaint against the Council for its absence, and against the Economic and Financial Affairs Council for the nonchalance which it is displaying in dealing with the discharge. This is shoddy work and cannot be taken seriously. The Member States are still insufficiently aware of the fraud issue. I therefore urge the Irish, Luxembourg and Belgian parliaments to ratify the anti-fraud agreement, which was concluded in 1995, without delay. I myself am starting a campaign today to convince my national counterparts to ratify this agreement in Belgium before July of this year. As far as I am concerned, this is absolutely crucial if the Belgian Presidency is to build up any credibility with regard to anti-fraud policy. The Blak report contains many positive statements with regard to the Commission. As permanent rapporteur for the former Yugoslavia, I can bear witness to the excellent work of our delegation in Sarajevo. But we should also turn our attention to a few of the less attractive issues: the flax case, the latest developments of which, it is true, we are not yet fully conversant with, the mafia case involving adulterated butter, and, indeed, the Fléchard case.
Commissioner, you were right in saying that we have spent a generous amount of time on this issue. There is indeed something peculiar about it, and I have listened very carefully to your statement and pledges in this connection. With an unqualified 'no' , you have told us that this will not happen in future. You promised a solid basis for the application of the principle of proportionality. You also promised to change tack as regards debt collection. As far as my group is concerned, you herewith comply with the conditions contained in Paragraph 8, I d) of the Blak resolution, and I can inform you, on behalf of my group, that we will be granting you discharge.
Mr President, the Court of Auditors has not recommended that discharge be granted to the Commission for 1999, just as it did not for previous years either. When Mr Santer' s Commission had to resign in connection with the debate on discharge in 1997, despite the support of the Social Democrat group, the GUE/NGL Group was consistently in favour of resignation. There were too many irregularities and the administrative culture it represented was a spurious one. The situation in 1999 was different. Responsibility was unevenly divided between Mr Santer' s Commission that had resigned and the new Commission. It was hard to say which of them was responsible for what. Now it is harder to come up with detailed arguments as to why discharge should not be granted. The Committee on Budgetary Control has not uncovered any instances of malpractice or unclear areas that are so major that they cannot be left until the discharge debate for 2000. When deciding on discharge for 2000 it is known that the present Commission is responsible for everything, including those matters that were not brought to a conclusion for 1999. The majority of our group on this occasion is in favour of granting the Commission discharge.
With regard to Parliament' s own discharge, attention should be paid to those abuses that the political groups were guilty of in connection with financing the Europarties. These have been spoken of with unwarranted sensitivity. I agree with the rapporteur, Mrs Stauner: a framework agreement with regard to the supply of information from the Commission is not enough. We now have to take stock of the experience we have gained and return to the matter in association with discharge for 2000.
Mr President, we carefully considered what position we would adopt on the discharge for 1999. This is a year when the present Commission was only able to influence the final quarter of the year and so cannot be held responsible for a very great deal. The reason why we decided to vote against the discharge was because, in 1999 too, there were so many instances of citizens' money being mismanaged that it would have been wrong to give the seal of approval constituted by the discharge. I do not have enough speaking time to mention all the scandals but would refer to my good colleague, Mr Heaton-Harris, and my other capable colleagues from the Committee on Budgetary Control who mentioned a number of the problems with which we have been confronted. My good colleague, Freddy Blak, has written an excellent report, and I really only disagree with him about the actual conclusion, namely that discharge should be given.
Mr Blak has made a great effort to find answers to quite a few questions. The more harmless questions have been answered, but the evasive or inadequate answers to other questions are unacceptable. We are still waiting for a clear indication of responsibility and for those responsible for the mistakes to suffer the consequences.
Construction policy, development aid, modernisation and improved efficiency in both agriculture and structural funding are all areas in which the Commission has still not made sufficient progress. Commissioner Schreyer stated that a black list of fraudulent businesses had been drawn up. I cannot help noticing that the 'Fléchard' company, which is now for the second time reported to have taken part in serious financial and health-related fraud, is missing from this list.
Mr President, Mr Blak has indicated that the granting of discharge is a political decision of the first order. This almost creates the impression that the facts are irrelevant. That is, of course, not the case. The Members of this Parliament do, however, reach different conclusions based on facts. And this is all tied in with the interpretation of the facts and the trust in the Commission.
When it took up office in 1999, this Commission was facing a huge challenge, namely to carry out the necessary reforms in its official apparatus, clean up its image and handle old fraud cases. With regard to the discharge for 1998 and 1999, I wonder to what extent we can hold the new Commission responsible for the mismanagement of the old one. The facts are there for everyone to see: fraud involving subsidies for flax in Spain, artificial butter in Italy, and ESF funding in the Netherlands. Interpreting these facts is a great deal harder. The cited instances of fraud all took place before the eyes of the Member States, and they should be penalised for this aspect, in particular.
The fact that the Court of Auditors is refusing to issue a Statement of Assurance with regard to the Commission' s accounts weighs heavily upon the Commission. Any other business would be threatened in its very existence.
In this respect, if the Commission were to give off the air of confidence that it was aware of its political accountability and would act accordingly, I would be in favour of discharge. However, the Commission' s conduct left a great deal to be desired during the hearings of the Committee on Budgetary Control. Unfortunately, my confidence has taken a proportionate dive. That is why I would be in favour of postponing the discharge.
With the exception of Commissioner Patten, who has shown his political accountability by bringing the subsidies to IRELA to an end, Commissioner Schreyer and Lamy, in particular, have demonstrated that they excel at talking without saying anything. Whilst Commissioner Fischler recognises that the Commission' s conduct in the Fléchard affair is far from exemplary, Commissioner Schreyer refused to make a declaration that this kind of behaviour cannot be tolerated in future. I appreciate what she said at the beginning of this afternoon' s session, but to make such a declaration under pressure of postponement of the discharge is hardly credible.
When it took up office, the Commission had the trust of this Parliament. It is now high time that they proved to us - in word and deed - that they are worthy of this trust.
This may well mean that Commissioner de Palacio may need to stand down if it appears that she was actually aware of the flax fraud in Spain. The entire Commission can start by addressing the ten points in the resolution with regard to the discharge.
Mr President, I also welcome the reports which have been submitted to us, particularly the excellent report by Mr Blak, who should be congratulated for his equally serious and positive approach to this task.
We must certainly accept the idea that the discharge is not a populist denunciation in itself. However, once we appointed the Commission and it therefore enjoyed our trust - until we censured it, that is - the discharge procedure was a joint process of negotiation between players working in good faith and seeking to improve the management of the European Union' s budget. We must be aware that the discharge procedure is a specific task, carried out within a limited timescale - it is a financial task, which has well defined scope, we can grant the discharge or we can postpone it, but we can never reject it outright, because that would require upsetting the sequence of balances. The aim of the discharge, at the end of the day, is not to repeat the act of authorising the budget. The discharge is not an opportunistic step, but a step to punish irregularities and to punish a possible lack of optimal management. The discharge is a framework which we must hold onto if we wish to avoid certain dramatic events being repeated.
Personally speaking, I welcome all of the above. I shall make three comments on what has happened here this year. First of all, I acknowledge that there is a serious problem, namely the imbalance between the Commission and Member States' responsibilities in relation to the discharge. Eighty per cent of the appropriations are still spent by Member States and we grant discharge to the Commission. That is why I believe it is difficult for us to demand in a suitably effective manner the improvement of a positive Statement of Assurance. We are punishing those who are only partially responsible for what is happening to them. Before imposing sanctions on the Commission, I would like the various pockets of Eurosceptics to allow more extensive monitoring in their own countries on the way in which spending is carried out in Member States.
My second comment - and I am hurrying through this - concerns relations between OLAF and the European Parliament, which have not yet settled. In this case, the need for transparency must be reconciled with maintaining the confidentiality of certain information and of the individual' s right to protection. That does not always happen. Lastly, we are being very badly affected by an imbalance, on the issue of fraud, between a repressive and largely administrative unit and a judicial unit with powers of jurisdiction that is still in its infancy. That is what constitutes the real scandal in the Fléchard affair. The misunderstandings of the Fléchard case can be explained by the fact that we, the European Union and the Commission, were in a position to levy punishment in administrative terms, without showing consideration for the individual' s right to protection. It is essential that we correct this imbalance by enhancing our powers of jurisdiction.
Mr President, ladies and gentlemen, there was one sentence in Mr Blak's report which I particularly liked. On page 34, in his Explanatory Statement, he says that the discharge procedure will ideally result in a win-win scenario. In other words, everyone will win: the Commission as the auditee and Parliament as the auditor, and therefore, of course, the taxpayers as well, some of whom are sitting up in the public gallery. But this means that a change of approach is sometimes required too. Unfortunately, there are quite a number of areas in which the Commission has failed to do this - but it has done so, at least, in the field in which I am slightly more involved, namely the fight against fraud.
Less than three weeks have passed since we adopted a resolution here in Strasbourg demanding access to a whole series of reports by the European Anti-Fraud Office (OLAF). Until then, we had been systematically denied access to these reports. Mr Brüner, the Director of the European Anti-Fraud Office, has now made all of them available to us. He has thus asserted his position against those in the Commission whose motto when providing information to this House is 'as little and as late as possible' . This has also been the stance of the Commission's apparently omnipotent Legal Service until now, and we can only hope that the forthcoming change-over at the head of this service will prompt a change of attitude in this respect.
So what information can we glean from these OLAF reports? Even for someone who has worked on this material for a long time, it is staggering to witness the scale and sophistication with which cross-border Europe-wide fraud is orchestrated at the expense of the EU budget. Let's take the example of adulterated butter. This mixture of beef suet and chemical substances was produced under the control of the Mafia in Italy, but was marketed primarily by companies in France, and to some extent, and rather circuitously, through a firm in London, in order to conceal this major fraud even further and erase any leads.
This was the prerequisite, as it were, for the fraud - which was unprecedented in its scope and scale - to operate successfully for so many years. Or let us take the case of flax. At first, this focussed solely on Spain. Then we found out that other Member States were affected as well and that ultimately, the fraud in Spain was only possible because a company in Belgium was issuing purchase certificates for non-existent deliveries. I am pleased to say that despite the stormy political debates in Spain, the cooperation between the Spanish authorities and OLAF is apparently running smoothly and there is a great deal of determination to clear up the matter and bring those responsible to justice.
Even now, OLAF is often at its weakest - and it is important to say this loud and clear - when investigating internal irregularities. This is most apparent in the case of the alleged disappearance of files in the Fléchard affair. This case was approached extremely tentatively. I can understand that. After all, a thorough investigation might reveal that senior and very senior officials have quite simply been telling lies. This is one explanation, but it is no justification. And when OLAF carries out its investigations quickly and efficiently, as in the case of the Stockholm representation, the Commission is remarkably slow to impose the necessary disciplinary measures. This is why the call for a rapid entry into the first phase of a European public prosecution service is so important. We need the "internal" public prosecutor so that the investigations within the institutions can be carried out as thoroughly as possible and the appropriate measures can be taken. It is the Commission's credibility, not least, which is at stake here. For this reason, I would ask you, Ms Schreyer, to present an appropriate report to this House as soon as possible.
Mr President, Commissioner, first of all, I should like to congratulate Freddy Blak on an exceptionally good report and at the same time thank him for our fruitful cooperation during this process. In the discharge, Denmark was subject to a critical comment which is a scathing criticism of the way in which the Danish Ministry of Food, Agriculture and Fisheries handles export aid payments. It is quite extraordinary that, in Denmark, there are cases going right back to 1996. This means that Danish export businesses are severely hampered in their operations at the moment and that there is a considerable distortion of competition vis-à-vis other EU countries. This is far and away the harshest criticism ever levelled at Denmark, and in this case, mind you, it is the central authorities who have failed. I must therefore urge the Commission to ensure that the Danish rules on export aid are normalised as soon as possible.
Mr President, this week, the Commission should be granted discharge for the 1999 financial year. That is what the Committee on Budgetary Control recommended by a clear majority last week, in line with the proposal put forward by our rapporteur, Freddy Blak, to whom I should like to pay tribute for his excellent work. However, last week's recommendation was made in the expectation that the Commission would provide final clarification on a number of outstanding points. I know that the decision of many of my colleagues - and indeed my own too - here in the House will depend on this taking place.
What are these issues? Let me sum them up in four key phrases. The first is the Fléchard case. Ms Schreyer, you have just stated clearly that the Commission would not proceed in this way today. I am gratified to hear it. But let me remind you that although you were all good enough to come to the Committee - and I thank you for that - it was rather irksome that you could not bring yourselves to respond in such unequivocal terms in the Committee. It would have made things much easier for us - for both sides - if you had done so. But I must say that we are looking to the future, and we will be able to boost confidence more effectively through openness than by wasting words and ultimately being none the wiser.
My second key phrase is the Statement of Assurance. This is the sixth time in succession that a negative Statement of Assurance has been issued by the Court of Auditors, despite some improvements in a number of areas. It is not enough for the Commission to respond to Parliament's repeated calls for the error rates to be reduced by saying that it will do its best. No, we want tangible results. The DAS must be positive by 2002. This House is prepared to work with the Commission and the Court of Auditors to achieve this goal.
The third key phrase is access to information. Many people's hopes of the Framework Agreement between the Commission and Parliament have been disappointed. I was sceptical from the outset, but as the Chairman of the Committee, I ensured that the provisions of the Agreement were strictly adhered to. Yet the Commission still failed to provide all the information requested. The long list of reports requested but not received, contained in the Annex to Mr Blak's report, speaks for itself.
Ultimately, Ms Schreyer, the Commission is cutting off its nose to spite its face. You cannot really expect that when in doubt, Parliament will intercede and defend you from unjustified attacks unless you provide us with the necessary information first.
And my last point: This House has called on the Commission repeatedly and with a broad majority to put forward proposals on the immediate introduction of a European Public Prosecutor's office. Its first task should be to deal with fraud within the European institutions. The previous speakers have also raised this issue. On this basis, a European Public Prosecutor's office could be introduced immediately and without any amendment to the Treaties. This was recommended by the five wise men in their report on reforming the Commission, as well as by OLAF's Supervisory Committee. Parliament gave the Commission until the end of March to state its position on this issue. Ms Schreyer, I asked you about this issue during the last part-session. Will I finally get a clear statement from you today?
The Committee on Budgetary Control has submitted five other reports on discharge. I would like to congratulate all the rapporteurs on their excellent work. Ms Stauner's follow-up report on the 1998 discharge should be singled out in particular. We must carefully verify whether our demands from last year have been fulfilled by the Commission, in order to strengthen mutual confidence, openness and responsibility. Unfortunately, a number of points are still unresolved, especially the issue of a positive DAS, which I have already mentioned, as well as the issue of information for Parliament.
It is this weakness, not least, which led to the recommendation by the rapporteur, Ms Rühle, that the discharge in respect of implementation of the European Development Funds be postponed - and quite rightly, in my view. Mr Folias' report is considered and coherent. It contains no proposed amendments. I should like to express my great appreciation of, and agreement with, the content of his report. The reports by Ms van der Laan and Mr Seppänen were approved and adopted by the Committee.
Mr President, the Framework Agreement on the provision of information to this House has been mentioned by several speakers. I should like to make it clear that the Social Democrats in the Committee on Budgetary Control have a good result to show for the recorded vote on Parliament's freedom of information. This may not apply to all the Groups here in this Chamber. But I think it is appropriate to point this out.
A word to the Commission. You should be aware that we are taking this seriously: we expect the Commission to do its utmost to ensure that a positive Statement of Assurance can be issued in 2003. In anticipation of what I have heard about the content of some of tomorrow's proposed amendments - which had not been submitted in writing by the start of this afternoon's sitting - I say this: we will not support any attempt to introduce an automatic process which effectively requires us, as Parliament, to cede our own right as the decision-making body on the issue of discharge and makes us a kind of secretariat for the Court of Auditors.
In my view, the PPE-DE must clarify its own position on this issue too. You cannot table motions which aim to introduce this kind of automatic process and at the same time, in the committee meetings, emphasise the scope for political discretion in the granting of discharge, as Ms Theato tends to do. There is a clear contradiction here, and the group really must clarify its position. In any event, we will certainly not hand in Parliament's right to make its own decision on discharge along with our hats and coats.
I have a number of responses to the points raised by Mr Heaton-Harris. If the Court of Auditors does not provide any official error rates - as is the case - this is regrettable and is an issue which we can discuss with the Court of Auditors. But the point of relevance to Parliament as an institution is that it has not done so. As a Parliament, we are not the arbitrators for internal wrangling within the Court of Auditors, and it is not our task to judge what some members of the Court of Auditors may have told others in the corridor about the error rates. If there are any error rates, we expect a clear statement from the Court of Auditors.
But Mr Heaton-Harris, you made one point on which I agree with you completely, and the Commission should take note. The political nature of the discharge procedure, which I have just mentioned, does not mean that the Commission can simply collect broken promises and let them mount up endlessly. Sooner or later, a stray spark will set the pile ablaze like a bonfire. You are absolutely right on this point. But I cannot agree with your little attempt to seduce Parliament: you say that we can simply refuse to grant discharge, as there are no legal consequences - there is nothing in the Treaties that says that must happen. Here, too, I must remind you that there are different views on this issue within your group. I was given a great deal of support from within your group when I said that since the events of 1998/1999, this annual discharge procedure has acquired a political character. It is, after all, an annual political vote of confidence in the Commission, so there is rather more at stake if we refuse to grant discharge than simply saying, go ahead, there are no legal consequences.
I think everyone in this Chamber is aware of the political consequences which would ensue if discharge were denied under the present circumstances. And this is precisely the reason why, even after the explanations provided by the Commission, we will grant discharge tomorrow.
Mr President, I would first of all like to mention the Council' s absence from this debate, which our committee chairperson, Mrs Theato, has pointed out very effectively. It is unacceptable that in this debate, in which we are going to talk about the Council, that that very Council is not represented. Here we have our Secretary-General of Parliament, and here we have the Commissioner, who represents the Commission, but where is the Council?
I understand that this debate is taking place in parallel with a budgetary debate in Sweden and perhaps the Swedish Presidency has little to do with the exercise in question, but I believe that the Council also has a Secretary-General. Mr Solana always tells us that he is not only Mr CFSP but also the Secretary-General of the Council. Then he should come. Or he should appoint a Mr CFSP so that he can be here and listen to what we have to say. His absence is unacceptable and I would ask you, Mr President, to communicate to Mr Solana, Secretary-General of the Council, that somebody should be here representing the Council, whether or not that duty falls to the Swedish Presidency.
Secondly, I would like to congratulate all the rapporteurs and also Mr Blak - our good friend Freddy Blak - because he, as a good cyclist and an admirer of the five-times champion Induráin - my compatriot - has been able to produce a successful report and employ great teamwork, given that his report has received a broad consensus in committee.
I agree with the report, which is serious, demanding and tough, and I also agree with the final section in which it discharges the budget, because, as has been said here from many different quarters, the Commission is making great efforts to improve things. And also, in this 1999 financial year which, as Mr Heaton-Harris pointed out, has been rather unusual, an interregnum, the facts demonstrate that it is making improvements in the supervision of financial management and also in personnel policy.
However, I must say that, in my humble opinion, it is doing so very slowly and this creates insecurities and examples of improvisation and also creates a lack of motivation amongst staff. I believe that you should move up a gear and carry out this very promising reform more quickly and more ambitiously because I very much fear that the reform is turning out, in almost all respects, to be unambitious and not the type of reform that was initially intended.
Mr President, fortunately, we are holding a debate this afternoon on the basis of a consensus, and Mr Blak' s excellent report goes hand in hand with the resulting enthusiasm on the part of our committee, which we are all very pleased about.
Commissioner, I intended to begin my speech with a question: does the Commission not have any self-criticism to make? Having heard you say that the Commission' s behaviour would not now be the same as on previous occasions and that we have to seek, for the sake of cooperation in relation to good financial management, an improvement of the regulatory and commitological legal basis, I agree with Mr Van Hulten, because I believe that we are seeing an inflexion in the behaviour and attitude of the Commission. I interpret your words as self-criticism on the part of the Commission.
I have approached this report via the flax issue. The countless filtrations which have taken place lead me to request that this report be declassified, and as an MEP who has read it, I can assure you that there would not be any negative effect if it were declassified and made public. We want a serious, independent and effective investigation, whether or not members of the Commission are responsible, because in Mr Blak' s report there is a very element, and that is that is asks for money which has been inappropriately and fraudulently received to be returned, as well as severe penalties in this regard. We therefore have no problem whatsoever in arguing in favour of declassification.
Mr President, I should like to congratulate all the rapporteurs, especially Mr Blak for his hard work on this report. I can recall a time when this Committee on Budgetary Control was just a subcommittee of the Committee on Budgets. Mr Aigner, as chairman, fought to have it made a full committee and he also fought to get a Court of Auditors, which we succeeded in getting. Over the years we achieved real control and achieved the possibility to affect the management of the resources of the European Union.
But we are in danger of overplaying our hand. The more we shout about fraud and corruption, the less seriously we will be taken unless it is absolutely necessary and unless we know exactly what we are talking about. I want to warn against that because we in the Committee on Budgetary Control used to see ourselves as working with the Commission for the improvement of the management of our resources. Too many people see us now as working against the Commission, and I want to warn that is not a healthy trend.
I also want to refer to the question of the Statement of Assurance and discharge. The Court of Auditors was set up to apply accountancy procedures. It looks at the way money is spent. It looks at the figures and it comes to its conclusion that everything does not fit together and that it cannot give discharge. We have an entirely different responsibility. If you look through the lists which have been mentioned before - whether it be Italian milk quotas, whether it be olive oil in the Mediterranean, whether it be sheep in the United Kingdom and Ireland, whether it be the number of cattle in Corsica - you will find that in every single case it was the Member State that failed, not the European Commission. I am not saying the Commission is perfect, but we cannot oblige the Commission to say "you must crack the whip and every Member State in the European Union will respond", because it will not happen. Anyone who knows the short history of the European Union and the long history of Europe will know that proud states are not going to dance at the crack of a whip by the European Commission. But we can work towards it and we are getting there.
We will achieve a cohesive Union but we must be responsible in our attitude to the whole question of what is intentionally fraudulent and what are simply mistakes and errors that cannot, in the short term, be avoided.
Mr President, I would like to spend my last three minutes talking about this year' s major issues. I will start off with the Scandinavian countries. The administration of the Stockholm office has proved to be scandalous. We have to wait for the outcome of the disciplinary inquiry. However, I would like to ask the Commission when this will be concluded, and I should also like to know whether the Commission has taken measures to suspend staff after reading the OLAF report? As Niels Busk stated, there have also been considerable problems in Denmark. The problem with the guarantee payments in Denmark, which has not yet been settled, is an absolute disgrace. Being a Danish rapporteur, it is embarrassing to say so, but it is a fact.
With regard to the flax issue in Spain, I am very delighted that a compromise was successfully reached. I have tried not to get involved in an internal Spanish quarrel. I examined whether the Commission had failed to fulfil its monitoring role, and I do not think this is the case here. However, I should like to thank my Spanish colleagues on both sides for their willingness to cooperate and for the fact that they appreciate the different views.
I should like to mention the 'Fléchard case' which has been at the centre of discussion this year. We shall never discover more than we know now. We have set up a special committee, we have sent out additional questionnaires to the Commission and we have invited five new and former Commissioners to a consultation in the committee. OLAF, the expert committee and the Court of Auditors have looked at the case. And what did we learn? We learned that the Delors Commission made a decision for which there was no legal basis. Under no circumstances was there a legal basis for reducing the penalty from six to three million. That was the conclusion of the Court of Auditors, the expert group and OLAF. The Commission reacted, perhaps under pressure from the French government, and turned somersaults to save a company which had most likely even been involved in the fraudulent activities from the beginning. This was just not discovered as there was no thorough investigation of the case. The conclusions of the meeting at which the decisions were made were never put down in writing and cannot now be reconstructed. OLAF has just completed a very thorough investigation, and its conclusions are clear: The files will never be found. If OLAF cannot find them, then how should MEPs be able to?
Now we must look ahead, and I am extremely pleased that Mrs Schreyer stated so clearly that there will be no repetition of the 'Fléchard case' . For the first time, the new Commission has admitted that the decision to reduce the penalty was perfectly open to criticism and that a more thorough investigation should have been carried out. They have also promised to change the rules so that officials will not be able to make that type of decision in the future. I therefore think we should consider closing the case and then devote our energy to holding the Commission to its promises.
Finally, I should like to thank everyone who has been involved in doing a really great job: the Commission, the staff of the Commission and our people in Parliament. Mr Asadbeg and Mrs Marina Buk Kristensen, in particular, have done an excellent job. Thank you very much.
To my three colleagues, who do not wish to grant discharge, I would like to say that it would really have worried me if they had said that they wanted to grant discharge. That would have meant that my report was not good enough. For some people it is a way of life to be at cross purposes and oppose everything. That is fine, and I accept that, as I also accept them as very good colleagues. It is quite all right that three groups should be voting against this report, in which case the rest of us will take responsibility.
Mr President, with just one minute, I must be absolutely specific. I shall use my one minute to congratulate Mrs van der Laan on her report and mention CEDEFOP, which is headquartered in Thessaloniki. I want to get the message across that, in voting in favour of this report tomorrow, we acknowledge that CEDEFOP is now operating as we would like it to operate, we acknowledge the positive aspects of how it is operating and performing and we confirm the fast job done in completing the CEDEFOP building, which was finished ahead of schedule and with savings of EUR 2 million. I also want to point out that we must make ensure that the people working so hard at CEDEFOP can rest assured that there is no risk of their being moved from Thessaloniki somewhere else, just as they were recently moved from Berlin to Thessaloniki.
Mr President, Commissioner, ladies and gentlemen, as we conclude this debate, I should like to come back once again to a point of detail arising from the 1999 budget, which is now extended to 2000 and 2001 as well. I am referring to the SYNERGY Programme. This energy programme was discontinued in December 1999 by the new Director-General of DG Energy and Transport. There is a difference of opinion over the Programme's minimum threshold. The Director-General only wishes to approve programmes involving amounts of EUR 400 000 and above, whereas the Council's Energy Working Group has set a figure of EUR 200 000.
As a result of this dispute, the implementation of the SYNERGY Programme has now been blocked for a year and a half. The whole situation is becoming farcical, for it even proved impossible to reach an agreement at Permanent Representative level and the issue actually ended up on the agenda for the Foreign Ministers' meeting on 9 April. Indeed, we risk losing the funds for 2001, which would mean that we would not have implemented two-thirds of an energy budget-line. This House should therefore call upon the Commission to take issue with the incredibly obdurate attitude of the new Director-General, Mr Lamoureux, and ensure that an amicable agreement is reached.
Mr President, ladies and gentlemen, it is getting late, so I would just like to make a few brief comments to wind up this debate. Firstly, how will the Commission deal with uncovered or suspected fraud? Fortunately, we now have OLAF, which was set up in 1999, so today's approach is naturally very different from cases such as Fléchard in 1991. Let me re-emphasise this point: in a similar case, the approach adopted and the decisions taken in Fléchard would not arise today. Of course, the individual factors are also important. We have just been talking about the blacklist. Here, the current situation is that only companies which have been prosecuted successfully can be blacklisted, and only by the Member States. This is a shortcoming, of course, so we are working on a proposal to grant the Commission the right to blacklist companies as well. But I should mention at the same time that this is a Council regulation. It remains to be seen how the debate on this issue will continue.
As to the question: if fraud is discovered and a prosecution takes place, how will the courts in the Member States proceed? Yes, we know about this. Various procedures are applied which vary in their speed and thoroughness. I am not implying anything about any Member State, this is simply an observation. So the issue of a European public prosecutor is still on the agenda, of course. Let me say again: we consider that we have no legal basis on which to appoint a European public prosecutor without an amendment to the Treaty. We will present the green paper, and we will also try to exert greater pressure through a directive based on the regulation on the protection of financial interests. So we will keep this issue alive. I am still quite optimistic: perhaps by the time the next Inter-Governmental Conference comes round - although hopefully it will have a different name by then, so perhaps I should say "at the next Convention" - this issue can be dealt with and decided in a different way.
Another important point in this context is that we have presented a communication for an amendment to the disciplinary procedure. I should point out yet again that as part of the budget discharge procedure, the Commission provides Parliament with a list of disciplinary proceedings which commenced or were concluded in a given year, together with their outcomes. As far as I am aware, no Parliament in any Member State is as well-informed about problems and proposed solutions, even in countries which pride themselves on their transparency.
A further point which was raised was the execution of the budget. A number of speakers highlighted the continuing shortcomings in the execution of the budget - i.e. the translation of the budgetary authorities' decisions into tangible policies - especially in the field of foreign policy. Last year, for example, the budget for the Structural Funds was very poorly implemented. I have to make this clear, because the new programme could not be approved and implemented in all areas. In the area of foreign policy, a great deal has improved; one reason is that for the Agency for the Reconstruction of Kosovo, a different administrative approach has been adopted in line with Parliament's resolutions, which has really proved its worth. And that is also something which we must take into account when considering reforms. As regards the execution of the budget, I should like to reiterate that we will be presenting budget management data to Parliament on a weekly basis from now on. Here, too, I am not aware of any Member State which furnishes its Parliament with such up-to-date information as is the case here.
On the issue of a positive DAS: as the Budget Commissioner, I am responsible for the discharge procedure as well, so I would naturally be delighted to have a positive DAS sooner rather than later. That goes without saying. But I also realise that a Statement of Assurance from the Court of Auditors - and it is the Court's decision, and the Court has not yet decided when it will produce the Statement - cannot be achieved through a single campaign or a few small-scale campaigns and improvements. Instead, we must plough a broad furrow, because each of the difficulties faced in combating fraud and mismanagement in the individual areas - the Structural Funds, agricultural policy, research policy, etc. demands highly diverse measures. Mr Blak's report makes this very clear. It really is a very broad field, and - to continue with the metaphor - improving the execution of the budget, reducing errors, and avoiding fraud sometimes turn it into a minefield. The Commission's Action Plan and administrative reform are therefore also a mine-clearance programme, so that in future, the budget decisions fall on safe and fertile ground.
On behalf of the Commission, I can assure Parliament once again that we will not be downing tools once the discharge decision is taken. On the contrary, we intend to roll up our sleeves even further and continue our labours with renewed vigour.
The debate is closed.
The vote will be taken tomorrow at 11.00 a.m.
Foot-and-mouth disease
The next item is the Commission statement on foot-and-mouth disease.
Mr President, Members of Parliament, I am pleased to update you further on the current outbreak of foot-and-mouth disease. To date, the outbreak remains largely confined to the UK, where almost 99% of cases recorded so far have occurred. The outbreak started with two cases detected on 20 February. Over the following weeks, however, the number of cases rose exponentially with daily totals sometimes 50 or more in number. As we speak, the total number of cases in the UK stands at over 900.
The situation in the other affected Member States is fortunately not as serious. There have been two cases in France, twelve in the Netherlands and one case in Ireland; however, we need to maintain a very high level of vigilance. All Member States are putting huge resources into combating the current outbreak. This is especially the case in the Member States which have recorded cases, and in the UK in particular. There has been a very high level of solidarity and cooperation between Member States in the current difficult circumstances.
The Commission's strategy towards the crisis has been to act decisively and quickly. Our aim is to assist the Member States to eradicate foot-and-mouth disease. There is a consensus on this objective. Other considerations - very important considerations - arising from the crisis will have to wait until this objective has been achieved. We are maintaining a very high level of coordination and cooperation with the Member States: for example, there have been eight meetings of the Standing Veterinary Committee since the crisis broke; a ninth meeting is taking place in Brussels as we speak; and two further specialist meetings of laboratory experts on foot-and-mouth disease and on zoo animals have also taken place.
There are also innumerable daily contacts and information exchanges with and between the Member States. We are acting urgently on all new information. For example, the Commission has acted to impose restrictions on exports and animal movements from affected Member States and regions within 24 hours of confirmed outbreaks. There have been no fewer than 18 decisions adopted by the Commission since the outbreak of this crisis. We are acting with as much transparency as possible. In addition to the meetings of the SVC, the crisis has been discussed twice in the agriculture council and five times in the Committee on Agriculture and Rural Development, in the European Council, in COPA or with professional organisations, and in countless press conferences and technical briefings. This is my third appearance in Parliament to update you on developments. I have also asked my officials to be available at all times to keep you informed on the progress of the outbreak.
Where possible, we are adopting a regionalised approach to any new outbreaks. This is designed to allow trade to continue, with however very severe safeguards to prevent further spread of the disease. The Commission has worked hard to convince third countries that exports from the Community are safe and are not a risk. I met the new US Secretary for Agriculture, Ann Veneman, last week in Washington, and she has undertaken to regularly review the situation. Our efforts are continuing to secure recognition for this regionalised approach by major export markets like Japan. I remain satisfied that the protective measures in place are sufficient to safeguard against the export of the virus to third countries. I repeat my call on them to lift unnecessary and unjustified restrictions.
I will now turn to the full range of Community measures in place. As I noted earlier, there are no fewer than 18 decisions adopted by the Commission to date and there will, no doubt, be more. They fall into two broad categories: first, measures with Community-wide effect; and second, measures which are specific to individual Member States.
On to the first category, Community-wide measures excluding the UK, there are still very important restrictions on movements of live and susceptible animals. Essentially, with a few exceptions, movements are only possible from a holding to an abattoir, or to another holding with permission. In both cases, movements have to be authorised by the competent authorities of the place of departure and of destination. This has proven essential to avoid the possible further spread of the disease on the continent. Another essential measure was the obligation to slaughter all sheep imported from the UK between 1 February and 21 February. This has been proven by the epidemiology of the French outbreak two weeks later, as of 13 March, as the most crucial decision to avoid further spread on the continent of Europe.
There are also important safeguards to ensure that any such transports do not allow animals to come into contact with animals from other holdings except for direct slaughter. Vehicles are cleaned and disinfected, adequate notice of movements of animals is given; movements of susceptible animals into the holding of dispatch within the previous 30 days have not taken place.
Finally, there is now a suspension in place on staging posts, while the maximum transport time is maintained. These points are designed to provide facilities for the resting, watering and feeding of live animals in transport; however, they are also an opportunity for animals to be cross-contaminated by other animals.
I will now turn to Community measures in relation to individual Member States. In relation to the UK, there is a total ban on exports of susceptible live animals, untreated meat and meat products. However, Northern Ireland will be excluded from this measure with effect from today with two important exceptions. There will be no exports of live susceptible animals, and there will be no change in the current restrictions in the area of Newry and Mourne where Northern Ireland's only case of foot-and-mouth disease was detected almost five weeks ago.
In relation to France, the Netherlands and Ireland, there is a ban on the export of live susceptible animals. There is also a ban on the export of untreated meat and meat products, milk and milk products from the affected regions in Ireland (one county), in the Netherlands (four provinces), and in France (three départements). These restrictions are adapted as circumstances change. Hence in France for example, the ban on exports of live susceptible animals will remain in force until 12 April. However, the restrictions on exports of untreated meat and meat products will only apply to the three départements where the second case was detected on 23 March, as of today and following detailed investigations of the epidemiological situation.
The existing restrictions in relation to Ireland remain in place until 19 April. In the Netherlands, where there have been a total of 12 cases since the first case was detected on 21 March, the situation will be reviewed in the SVC today and tomorrow. In both of these Member States, the restrictions on products are confined to the regions where the cases have been detected. That summarises the situation insofar as restrictions on exports and movements of animals are concerned.
I would now like to turn to two other important measures adopted in recent days. These concern the Commission decision to approve vaccination in clearly defined circumstances in the Netherlands and in the United Kingdom. The decision in relation to the Netherlands provides for suppressive vaccination.
This involves the vaccination of animals pending their pre-emptive killing and destruction to prevent the further spread of the virus. It has a role to play where there is insufficient capacity to carry out this killing and slaughter with the speed necessary to prevent the further spread of the disease. The Netherlands is in this unfortunate position and the Commission and the Member States in the SVC are sympathetic to the situation. Accordingly, it is entirely appropriate to allow vaccination to take place in these circumstances.
The decision in relation to the United Kingdom is more complex. It is confined to cattle only in the counties of Cumbria and Devon. Other species would not be vaccinated but pre-emptively killed in a certain radius around infected premises. In contrast with the present policy in the Netherlands, the vaccinated bovines would not necessarily be killed and destroyed. However, there would be very strict restrictions on the movements of these bovine animals, by and large dairy cows, which would effectively confine them to the regions concerned. There would also be important restrictions on the movement of their milk and milk products and, when eventually slaughtered, of meat and meat products from these animals.
It is a measure of the consequences of vaccination that the UK has not yet decided if it will avail itself of the Commission decision in the circumstances in which it has been requested. The Netherlands for its part is considering a request for a revised scheme similar to that approved in the UK. As we speak, the Standing Veterinary Committee is discussing that particular request.
I fully appreciate that vaccination is a very emotive subject. It certainly appears as an attractive alternative to killing and destroying animals. But the reality is far different. This reality is that there are important limitations to vaccination and there is still no widespread support for such a policy. Generalised vaccination has not been asked for by the Member States, including the Netherlands and the UK. It has not been asked for by the European Council which discussed the crisis in Stockholm recently. And it has not been asked for by the farming community at large, nor have I heard any demands for its introduction in this, my third appearance, in this Parliament.
The reality is that it is a complex issue with formidable challenges. I have spoken to you before of some of these challenges. Let me now repeat them. There is no approved test to distinguish individually vaccinated animals from infected animals. This allows the disease to continue to persist in the animal population. There are seven serotypes of FMD, each with several sub-strains. Vaccination is only effective against the targeted strain and for a limited period only. As the disease is not endemic in the EU, the selection of the appropriate vaccine strain would be a pure lottery. There are over 300 million susceptible livestock - cattle, sheep and pigs - in the EU which would need to be vaccinated to give full coverage and it would jeopardise our trade between the Member States and with certain countries which insist on imports only from FMD-free countries which do not vaccinate. In the light of these circumstances, there is still a consensus that eradication of the present outbreak without the use of generalised vaccination is the best course of action.
Before concluding I intend that, when this outbreak has been eradicated, we will carry out a very thorough examination of all the contributory factors to the current outbreak and the consequences. These will include issues such as the following which fall within my own area of responsibility: weaknesses in traceability of animals, especially of sheep and pigs; animal transport and especially measures which allow live animals from different Member States to cross-contaminate one another; vaccination and whether there needs to be a departure from the current policy of 'no' to generalised vaccination and, if so, in what circumstances and in what conditions; sanitary controls on imports, bearing in mind that the existing EU provisions are adequate if respected, not only to keep out the virus but also to ensure public health requirements are fully and properly respected.
But there are other wider issues which will also need to be considered. Costs: the present outbreak already has a full potential cost to the Community budget of up to EUR 170 million on disease eradication measures alone. Research into new marker vaccines and discriminatory tests which will allow vaccinated animals to be easily distinguished from infected animals thus giving much greater scope for protective vaccination. There has already been good progress in this area and it needs to be intensified. Further discussions in the relevant international bodies, especially in the OIE on the current approach towards the virus and perhaps, most importantly of all the issues raised, our current systems of animal production and their interaction with the non-farming rural community which has suffered hugely in recent weeks.
However, these issues can only be addressed when the current crisis has been brought under control. I hope that this will take place sooner rather than later. Thank you for your attention and I now look forward to hearing your views.
Commissioner, I notice that you have in any event made some moves towards a policy whereby infection and vaccination do not immediately lead to the removal from farms. This might be a first step, but in my own opinion, and that of my group, it is probably not sufficient. After all, we cannot deny that the current line of attack with regard to foot-and-mouth disease is unacceptable in real terms, and also from an economic, social and ethical point of view. The disease is continuing to rage out of control in Great Britain, which is leading to huge mass graves and enormous losses. In the Netherlands, twelve cases in a limited area have now led to the slaughter of almost 100 000 animals. In addition, social life has been disrupted to some extent over a large area, and other sectors, such as the medium-sized and small businesses, are suffering huge losses too. In my own country, we are now talking in terms of more than EUR 100 million. This also applies to the rural areas which are far removed from the affected area. For that reason, one could claim that the remedy, namely control by means of destruction, is worse than the disease itself. I would therefore like to ask the Commission the following questions. Why are the Commission and Council not drawing from experience in South Africa and Argentina, among other countries, where outbreaks were successfully brought under control by means of comprehensive vaccination schemes? Why is the Commission not putting the report published in 1999 on the testing of vaccinated animals to good use?
Now that the enormity of the economic impact outside agriculture has become apparent, and there is - with good reason - widespread dissatisfaction among the public, who refuse to accept animal suffering, what is the Commission intending to do about this in the light of a thorough overhaul of the present non-vaccination policy? Does the Commission really condone the fact that for each animal infected with foot-and-mouth, tens of thousands of other, often still healthy, animals are being killed and destroyed? My question also falls within the scope of fighting BSE, for it is a well-known fact that we have a surplus of beef and veal. I would like the Commission to confirm, in plain language, that this approach of the foot-and-mouth outbreak is not related in any way to the BSE policy, where it is taken for granted that animals have to be removed from the farms and destroyed.
Mr President, on this basis, I believe I have to conclude that the current policy of controlling foot-and-mouth can, both ethically and economically, no longer be justified, and I eagerly await your answers.
Mr President, I should like to thank the Commissioner for his very detailed statement which, without wishing in any way to put aside the devastation of the impact of this outbreak, will have counteracted some of the hysteria that we have encountered.
There was complete agreement that slaughter and containment was the most effective policy when this disease broke out. But for the rapid action of the United Kingdom Government to ban exports and impose movement restrictions and alert other Member States, the impact on the Continent and in Britain would have been far greater. Sound-bite television has not been helpful to public understanding of this complicated disease - as you may have experienced a few moments ago, Commissioner. Vaccination is not as simple as some suggest. I congratulate the Commissioner for making that clear and destroying some of the myths that have been bandied about. The Standing Committee has only agreed to vaccination with the proviso that quarantine, slaughter and disposal remain the most effective means of eradicating the disease. That clear message should go out from this Parliament.
There is no threat to human health. The vast majority of Britain's countryside is disease-free and open for business, subject to sensible precautions about staying away from farm land and farm animals.
This outbreak will continue for some time and must, as the Commissioner said, be followed by a full inquiry. There is little doubt that the virulence of the virus and the extensive sheep movements just before the outbreak have been important factors in the spread of the disease. But we need to know more about the incubation period, the epidemiology of the virus and how farming practices have been contributing factors. I welcome the commitment of the Commissioner to look at all these and other factors.
Pontificating on instant solutions in advance of an inquiry will not be helpful.
Mr President, in some EU Member States, and particularly in my own country, the Netherlands, this is the most serious agricultural crisis we have known in years. I would like to express my sympathy to the farming families affected by this, and also to other people who are suffering the effects.
The liberal group is backing the policy of emergency vaccinations to restrict the outbreak and spread of the virus. We are of the opinion that, ultimately, this will need to lead to complete eradication of the foot-and-mouth virus throughout Europe.
We cannot turn a blind eye to the major doubts which pervade Europe with regard to the non-vaccination policy. What the Commissioner stated this afternoon can be applauded, but the message must be made clearer to the public. What would the implications be if we were to abandon the current policy? What are the effects on markets in Europe? What would be the implications on the income of the farming families if we were to abandon this policy? This message must be driven home.
I would now like to draw your attention to another aspect. At the moment, we are exercising extremely strict control at airports and other entry points. This should not be a temporary but permanent measure. We must follow the lead of the United States and Australia, where such controls have been in place for years. The Commissioner talked about the transport policy in Europe. We must consider whether we cannot set up certain quarantine zones throughout Europe, so that animals can no longer contaminate each other at the so-called resting points which are being used at the moment.
I would like to finish off on a minor point. Farmers have been unable to deliver milk for some days in various countries. Is it possible that the Commission could revise its decision to adjust their quota downwards? They must be given an extra milk quota, so that they are not suffering more damage than they already are. The days on which they were unable to deliver should be added to their quota.
Mr President, Commissioner, you have given us a most impressive overview of the measures adopted by the Commission. We have the impression that it comes rather too late. Perhaps these measures should have been adopted in "peace-time", if I can call it that. But the Commission - and some Member States as well - showed a striking lack of concern about the danger posed by the disease, and it would also seem that no one took the precaution of developing a common strategy to combat it. We had the impression that the politicians were falling over themselves with radical demands and instructions, but none of them offered a particularly effective response to the outbreaks.
But, of course, the key question now is: culling or vaccination? Let me make it clear to the House that it is not a matter of resuming a regular programme of preventive vaccinations. No, the question is whether the outbreak can now be contained through emergency "ring" and suppressive vaccinations. And what happens to the animals after they have been vaccinated? That is another question. You have authorised the vaccinations, but only on condition that the animals are slaughtered afterwards. You were rather circumspect in your speech today, so let's be frank about it: this is an absolute scandal. Healthy vaccinated animals do not need to be slaughtered to curb the epidemic, they can be returned to the economy. There are a number of countries which have proved that it is possible to pursue an export policy even though they have cases of foot-and-mouth disease at home. Argentina is a case in point, with its trade with the EU and other countries. But they do not export the disease.
What we expect from you - and I hope that tomorrow's resolution will bear this out - is that you will not present us with endless arguments about why the cull is necessary: I have heard quite enough of them from your subordinates. Endless imagination is used to justify the culling - yet in reality, very little imagination is needed to break away from this fixation with slaughter. I expect you to explain to us how you intend to negotiate at international level in order to enable us to achieve a sensible policy on how to combat the epidemic while continuing to trade with third countries.
We must finally overcome this contradiction: the two things must be possible, trade and a sensible policy on the disease. Vaccination is not just an emotive issue ....
(The President cut the speaker off) (Applause)
Mr President, the foot-and-mouth epidemic in Great Britain and its spread to mainland Europe clearly demonstrate that the disease apparently cannot be halted with the current strategy. I do not believe that we are out of the woods yet.
Ever since the first case of foot-and-mouth disease, the Commission has supported the slaughter of lambs and the blazing pyres, and has been reluctant to approve other methods of tackling the disease which might have been agreed at national level. In my view, this is a major political risk, as the costs and benefits are very difficult to quantify. Putting our money on the economy from the outset would have been the right approach. A vaccination programme at the very start of the foot-and-mouth outbreak would have saved a great deal of money, but above all, it would have saved a great deal of personal suffering. It is estimated that around 200 million livestock are moved around the EU every year. Traceability in this commercial chain, especially in the necessary chronological order, is always problematical and uncertain. Even in normal years - without BSE and foot-and-mouth crises - the error rates are high. The common agricultural policy has its own powerful momentum, and it is difficult to halt it once it is under way.
That is why it would have been necessary to identify a number of viable and practical alternatives to the current strategy to combat FMD. The present approach is mediocre and irrational - so I am delighted that it is to be changed.
Beef consumption has decreased by 50 per cent. Prices have hit rock-bottom, and the monthly wages bill can no longer be covered from beef production. Commissioner Fischler's compensation programme is to be enhanced with an eighth point, namely the removal of the penalty bonus for the milk quota. This makes sense, as cattle sales have been stopped. Jobs and livelihoods in agriculture, food production and processing are at stake. There is no longer any rural tourism, even in areas which are free of FMD. Even relatives are staying at home. Patching this up through a "rural renewal" programme could take years. After all, cattle cannot be produced overnight.
Vaccination must be utilised more effectively throughout Europe as a normal instrument to combat the disease. It must be ensured, in this context, that vaccinated animals and their products are commercially viable, in other words, that they can be marketed without any trade barriers. Discriminatory tests must be developed as a matter of urgency in order to allow vaccinated animals to be easily distinguished from infected stock. This should also make it easier for the Commission to give the Member States more scope than before to have their say in decisions on measures to prevent and eradicate the disease.
Mr President, we have heard what the Commissioner has to say regarding the situation which has come to pass in the United Kingdom: 900 cases and the situation still does not appear to be under control. This is the situation that has been described to us. I therefore feel that the initiatives implemented to date are not sufficient. Moreover, we have heard, in the Committee on Agriculture and elsewhere, that, also in the United Kingdom - as some farmers have said - interventions are not always timely enough considering the fact that as long as three weeks have been known to pass between the occurrence of a case of foot-and-mouth disease on a farm and slaughter of the animal. We must therefore create the right conditions for the Commission to intervene through all the channels open to it and ensure that timely measures are taken, apart from anything else in order to make the need for vaccination clear at last. Although vaccination will not provide a definitive solution to the problem, it will certainly be an indication of the will to stop regarding slaughter as the only possible reaction. There is therefore a clear need to create the right conditions for tighter controls and thus to prevent foot-and-mouth disease from spreading to other countries as well.
Mr President, it is high time that the political world sent a clear message of support to the agricultural community, which has been severely affected by one crisis after another.
They often have the finger pointed at them, but farmers are, in fact, victims of the system. Mass slaughter, carried out in the name of the much-vaunted precautionary principle, is becoming much less acceptable, especially because consumer confidence has not returned as a result of this sacrifice. Confidence cannot be bought by decree - it has to be earned. An appropriate media campaign should be launched to restore this confidence.
Our exports are paralysed by poorly targeted embargoes. The Commission failed in its negotiations with the United States. Only a few regions are affected by foot-and-mouth disease, but the whole of Europe is being punished - this is an unacceptable situation that must be redressed. The Russian and Japanese markets are also out of bounds. What did the negotiations achieve?
The European Union must adopt a strong position on regional policy. With this background of economic and social disaster, why is preventative vaccination not being carried out, instead of resorting to a pre-emptive cull? Systematic culling causes both the ruin of the farmers involved and the destruction of genetic heritage. Europe has a wealth of local breeds authorising their vaccination will enable us to protect them.
With regard to compensation, this must be paid to enable farmers to buy new livestock, and payments must be made quickly, since administrative red tape would be unacceptable in this crisis. Compensation must also be paid out to those working in farming-related activities and other rural businesses, such as poultry and game farming and the many tourist activities. Although the tourist industry is not affected by the disease, it has lost revenue due to the prevailing hysteria.
Furthermore, psychological counselling facilities should be set up as soon as possible. Apart from the financial aspects, who at the present time is concerned about the distress experienced by farmers who have had part of their heritage destroyed? We must show unwavering solidarity in the light of this human tragedy.
Mr President, Commissioner for Consumer Affairs, yes, I said 'for Consumer Affairs' and not 'for Agriculture' , our current concern, the foot-and-mouth crisis, has arrived just in time. Foot-and-mouth disease has arrived just in time for eastward enlargement and for the WTO negotiations. First of all, it is in time for eastward enlargement, since we must, of course, cut our agricultural expenditure because the annual budgetary pie for agriculture will have to be cut into 21 slices instead of 15 and everyone' s piece will, therefore, be smaller unless the number of farmers is reduced.
And it has arrived just in time for the WTO negotiations, since we must make room in our marketplace for goods from the southern hemisphere, for goods from the Cairns Group as we already have for wine, fruit and vegetables - but there is also New Zealand and Australia, which, as if by chance, produce lamb. So, how can we now cut agricultural expenditure for Western Europe and make room in our marketplace for goods from the South? Quite simply by cutting our numbers of farmers and livestock. And how can we cut our numbers of farmers and livestock? Quite simply by making a drama of an everyday occurrence of foot-and-mouth disease, blowing it out of all proportion subjecting it to Apocalypse Now-type media treatment, turning it into a spectacle, with butchers, mass graves, diggers, bulldozers, cordons sanitaire, the armed forces and mountains of burning sheep, cattle and pigs.
For months now, the Food and Agriculture Organisation has been warning of foot-and-mouth disease prevalent in Anatolia, Korea, Japan, in South Africa itself and in Greece last year. The world is on red alert and yet the European Union does not flinch. Foot-and-mouth disease breaks out, and it breaks out, as luck would have it, in Great Britain, which has the most livestock in Europe. What we should do is vaccinate. So, what do we do? We do not vaccinate. And we do not vaccinate firstly because we have to come through this unscathed and vaccination would involve three million pigs, sheep and cows, secondly because this would cost EUR 100 million, and finally because we could no longer export anything even though we are not exporting anything at all. And so the disease spreads further.
And what is the outcome of all this? Farmers aged 55 and over, whose herds have been slaughtered, are forced into retirement. Farmers who suffer unavoidable financial problems due to a fall in sales go out of business. But then, although farmers leave farming, the budget savings that we need can be achieved. Although British herds are haemorrhaging, there is room in the marketplace for lamb from the southern hemisphere and then New Zealand and Australia will, as a result, agree to sign up at the WTO.
Eastward enlargement can go ahead, since, in terms of the budget, agricultural expenditure has been slashed.
In the wake of the BSE crisis, foot-and-mouth disease has given rise to a total of three miracles. The first miracle is that there are fewer budgetary obstacles standing in the path of eastward enlargement. The second miracle is that the Cairns Group is satisfied with the sacrifice of European livestock and is happy to sign up to the WTO. The third miracle is that we can also reform the CAP at the expense of our farmers, who are made out by the media to be poisoning cows and infecting sheep.
All of this happened by chance, of course. It was also by chance that Stephen Dorrell admitted in 1996 that BSE could be passed on to humans, at the exact time when there was the scandal of US hormone-treated beef. It is by chance that we have allowed the disease to spread. It is by chance that, for ten years, we have done nothing to combat BSE. It is by chance that the United States has a stranglehold over the world' s media. So, Mr President, you must appoint Mr Chance European Commissioner alongside Mr Pascal Lamy. Having given up on soya at the Blair House negotiations, he will be successful at the WTO negotiations and next on the list will be the farmers.
Mr President, Commissioner, on the occasion of this debate on the foot-and-mouth epidemic, I would firstly like to express my unwavering solidarity with all those working in the farming industry, who have already been dealt a cruel blow by the BSE crisis which threw the markets into disarray, and especially with all cattle farmers, most of whom work to rigorously high standards, using methods which respect both the environment and the animals on their farms and who have now been severely affected by this latest crisis which has left them feeling totally helpless.
I would like to make a clear distinction between, on the one hand, the urgent steps that must be taken in order to combat this disease, in this situation which is extremely difficult to control, since vaccination was stopped in the European Union in 1991, and, on the other hand, the subsequent measures to be taken once the disease is under control, so that a disaster of this kind can never happen again.
What will need to be done? First of all, we need to initiate an in-depth discussion of the developments in farming which have allowed such diseases to occur. Were we right to allow such intensive farming to take place and become increasingly widespread and specialised, employing processes that were increasingly artificial? Were we right to have so few abattoirs, which caused local abattoirs to close down, and which encouraged intensive farming and made it necessary to systematically transport animals over long distances?
We will then have to thoroughly re-examine the international rules laid down by the World Organisation for Animal Health which, in their current state, seem absurd and obsolete. Currently, if a living animal is vaccinated against foot-and-mouth disease within a particular country, that country will lose its status as a foot-and-mouth-free country, and is therefore banned from exporting. Who cannot see that this arbitrary rule blatantly favours the United States?
We must also deal with bilateral trade exchanges, as each country can freely negotiate the conditions governing exports with Russia, Japan or other countries. We must also take a regionalist approach. There is no reason why any Member State, even the whole of the European Union, should be considered as a homogenous entity in this area. There is no reason why a case of foot-and-mouth in Brittany should affect Alsace, nor why a country that has 1 000 cases of infection such as Great Britain and a country that has two cases such as France should be treated in the same way.
Furthermore, we will have to give serious thought to whether it was the right decision to ban a preventative vaccination that has been used in the Community since 1991. Should we not at least authorise the vaccination of rare animals, reproductive animals, and even milk herds? To enable this to be done, it is imperative that we encourage research and development into marker vaccines which enable a vaccinated animal to be distinguished from an infected animal.
Finally, we will have to find the resources required to encourage holdings, especially small and medium-sized holdings where rearing and fattening are carried out in the same place, which reduces the risks of spreading diseases since integrating birth, rearing and slaughter at the same holding is a vital factor in preventing the spread of disease. This role must be fully acknowledged under the common policy.
(Applause from the right)
Mr President, Commissioner, it is quite clear that no one can give serious consideration to a generalised vaccination programme at present, for one very good reason: the vaccine is not available in sufficient quantities. I would also like to add that vaccination must not be used to cover up poor hygiene and disease prevention. But it is also quite clear now that the first real test of the strength of the new FMD policy since the introduction of the internal market is about to end in disaster. However, let me add a further point in all seriousness, Commissioner: international agreements - restrictions, even self-imposed restrictions through the IOE criteria - mean that no one in Europe, neither the Commission nor the other European institutions, can bear to continue the current policy. The endless culling of herds is neither intelligent nor appropriate in the long term. Indeed, it raises a number of issues concerning animal welfare, guaranteed property rights, and even the principle of proportionality, which is part of the jurisprudence of the European Court of Justice. So I welcome the fact that those affected are starting to clarify these issues at the highest judicial level.
So how do we proceed with a new strategy which will not find it easy to dispense with tried and tested methods of disease prevention? This automatically raises a further question: what has the Commission done to implement the report by the Scientific Committee in March 1999 as regards the regionalisation negotiations at international level, the validation of testing, and the evaluation of the criteria determining when emergency vaccinations are necessary in "at risk" regions too?
A last word: the general abhorrence of vaccinations, both on a Europe- and worldwide level, must end. And we will push for this with all our energy and determination.
Mr President, Commissioner, ladies and gentlemen, during Parliament' s last part-session, I expressed the concerns of my region, which is fighting an outbreak of the foot-and-mouth virus.
I would today like to express our general feeling of relief that we have on a local level managed to contain the infection and that we are able to announce that the situation is under control with regard to the second holding in France where foot-and-mouth was discovered and treated, approximately 300 kilometres from the first site.
Although there have only been these two outbreaks in France, we can, of course, deduce from this that the Community strategy to combat the foot-and-mouth virus is effective and very suitable since it is implemented in a most vigilant and strict manner.
Despite our pleasure in having won the first battle, I do not think, however, that we can draw any firm conclusions. I would also like to stress that we will have to wait for the disease to be completely eradicated before we can accurately weigh up its impact in terms of health, the economy, as well as its psychological and budgetary impact. However, before we reach that stage, I would like to mention the problems that we need to deal with now.
Farmers have fulfilled their role as a shield, with their herds being sacrificed in order to protect the community at large. The European and national community must now treat the farmers' psychological suffering and ensure that their economic losses are totally compensated. The industry is destabilised and under threat. Member States and the European Union must deal with this situation as a matter of urgency and in a way that matches people' s needs.
On several occasions, the general public has said that it does not understand the mass slaughter of animals when the virus poses no danger to humans. A specific statement should, therefore, be issued in order to clarify the health and economic issues of this disease for the benefit of citizens and on the possible direction of our health strategy, moving towards the use of technology to carry out vaccinations, for example.
Commissioner, this is an exceptional situation. We must deal with it in an exceptional manner.
Mr President, the previous speaker, Mr Garot, said that the disease is gradually starting to be brought under control. I hope it is. We therefore have to look to the future. Animal diseases spread with animal transportation, and so for this reason animal transport across borders should generally be avoided. At least there should not be any kind of financial incentive for it. Moreover, animal transportation must be properly monitored in each EU Member State and candidate country.
One problem concerns animal auctions, especially those involving bull calves. I think these should be abolished altogether. Animal sales should be carried out, in this age of modern technology, directly between one farm and another, or between farm and abattoir. I would also like to stress the importance of a policy of prevention. Strict adherence to legal provisions on hygiene and transport is the undisputed basis for all agricultural trade and, consequently, for the production chain. The EU should embark on an eventual vaccination programme so that countries free of infection and disease do not have to unduly suffer.
Mr President, in the wake of the implications of FMD for communities directly and indirectly affected by the outbreak, it is vital that we learn the lessons of the mishandling of the outbreak which has caused such devastating knock-on effects for many sectors of society. The consequential loss to those directly and indirectly affected by the disease has so far been enormous: hauliers, abattoirs, tourism, cultural events, schools and the small business sector are all bearing the brunt. Farmers whose stock is not affected directly by FMD, but who are unable to move their stock to markets, are also facing massive losses, further exacerbated by the ban on the sale of cattle over 30 months following the BSE crisis.
Commissioner, I learnt from one of my colleagues last week that if the UK were to offer state aid to those affected by the crisis, this would not contravene European Union competition policy. I would appreciate clarification by the Commission on this point. We must also call again for the re-establishment of local abattoirs and a reduction in animal transport over long distances, which undoubtedly acted as a catalyst for the rapid spread.
Mr President, recent developments in connection with foot-and-mouth disease in a series of countries in the European Union prove that the systems for guaranteeing that animal diseases are efficiently controlled are in a parlous state. This is because of the EU multinational companies' demand for complete freedom to move goods within the Community, a demand which has been met by establishing the single internal market. The border veterinary and sanitary controls required in order to move animals and animal products between the countries of the European Union have been abolished within this market. As a result, diseases are easily transmitted and it is difficult, if not impossible, to stop diseases moving from one country to another.
At the same time, the certificates testifying to the state of health of the animals and animal products being transported are a symbolic rather than a substantive measure - witness the unacceptable impression created by veterinary services nowadays which do not have even the most rudimentary structure needed in order to cope with the increasing demands, both quantitative and qualitative, of the internal market. This is the natural consequence of the multinationals' demand that all obstacles be removed and that controls, which are basically left to the companies themselves, be minimised, as we have seen from other recent problems such as dioxin, BSE etc.
The present situation is therefore the price we have to pay for creating a internal market and bowing to the demand for fewer and fewer controls. It merely proves that we need to reinstate border controls at internal frontiers in order to prevent the emergence and spread of epizootic diseases and to compensate livestock farmers for their losses. Any such compensation should not be linked to cuts in Community funding for other agricultural products, especially from countries which have no part in the causes or dimensions of the current problem.
Mr President, Commissioner, last month in the emergency debate on foot-and-mouth I indicated that it was not a time for apportioning blame and indeed I sympathised with the plight of British farmers. In the meantime, I have not altered my view other than to say, regretfully, that the dreaded virus has since spread to my country with devastating consequences for farmers within the control zone of Cooley Peninsula, and with worrying implications for Ireland's farming and rural communities.
With such a dreaded virus one is somewhat reluctant to talk about success, other than to say thankfully Ireland's quick response, sometimes regarded as extreme, has so far been successful in containing the disease to one outbreak. But Ireland is paying an enormous price for this single incident. It affects not just the farmers but the broader economy such as tourism and employment.
However, I am left with some questions about the effectiveness of the controls up to the point of the outbreak of the first disease. It is obvious that Britain's first outbreak originated outside the Community, and I now question whether third countries which export to us are complying with the conditions we have imposed. This is something on which the EU Food and Veterinary Office must focus in the immediate future.
Secondly, we must question whether the meat being imported into the European Union is being fraudulently misrepresented on importation. Are the inspection procedures and sampling arrangements at import points into the Union adequate? I ask the Commissioner today, who has been doing an extremely good job, to consider increasing the level of sampling as an initial step.
In my contribution last month I called for an EU taskforce to police the implementation of the control measures in Member States. I ask today are we satisfied that enough is being done? What about the method of disposal - have we reached any scientific conclusions about the necessity for incineration as against the safe burial of dead animals? Do we have a view on the psychological impact, not just on farmers, but on the entire EU population, young and old, of the non-stop display on our television screens of truckloads of dead and decomposing animals?
(The President cut the speaker off)
Mr President, Commissioner, foot-and-mouth disease was found on a farm in my municipality last week. Emergency vaccination is now taking place in a radius around that farm, and 90 000 animals will be slaughtered in the next few weeks. This is a disaster of unknown proportions which is affecting 200 farming families, as well as many others, in this village. Given the permission for emergency vaccination, I had hoped that the Commission would have begun to appreciate the ethical side of agriculture. But emergency vaccination is only putting off the evil hour for healthy animals. This level of destruction is not acceptable, and there are alternatives available, such as those included in our resolution.
Cows, sheep and pigs are more than production units. They are God' s creatures in relation to which we need to act as responsible stewards. The measures which the Commission is taking are based only on dubious economic motives, that is to say retaining remote export markets.
The non-vaccination policy was based on a restricted outbreak every 5 to 10 years. The present epidemic is anything but restricted. The non-vaccination policy is therefore based on false scenarios and must be reviewed.
I call on the Commission to consider the ethical dimension of its policy. Healthy, vaccinated animals could be kept for the internal market.
Mr President, Mr Byrne has given us a very clear statement this afternoon in an area that was requiring more clarity. In Cumbria, where the outbreak was spreading out of control, we told the farmers that they would have to slaughter even healthy animals in a preventative cull. They reluctantly agreed to comply with that request and the slaughter of healthy animals has begun. Now we appear to be changing direction and saying at a time when we have not enough veterinary resources to deal with the backlog of animals requiring slaughter, with the huge backlog of animals requiring disposal burial, we are saying now that we wish to diversify and use these vets for a mass vaccination policy.
This sort of dithering has been an element which has been obvious throughout this whole disease. To say that the UK government has been decisive is a nonsense: it dithered over whether to bring in the army. It dithered whether to use incineration instead of burial. Now it is dithering over vaccination. Let me say this afternoon that vaccination is not the right way forward. After what Mr Byrne has told us, if we use the vaccination policy we effectively bring down the curtain on our agricultural economy. We would close off the export trade for all these products from animals in the areas where vaccination had been used.
Vaccination is not a sensible way forward just now during the epidemic. We know that in Saudi Arabia they have used the vaccination policy for the last two years. They have nevertheless had six outbreaks of foot-and-mouth disease. We know that when you vaccinate cattle it can take up to 14 days before they develop immunity. In the case of pigs it can take 7 days. During that time they can spread the virus. I would pose one question to Mr Byrne before I finish. He was talking about whole areas of Holland, France and Ireland where restrictions will be lifted. Will similar restrictions be lifted in areas of the United Kingdom not affected by the disease?
Mr President, Mr Byrne, I disagree with you on one key point, namely that we cannot yet discuss the measures to be adopted once the current crisis has been brought under control. I take an entirely different view. I am convinced that if you do not start talking about tomorrow and the future now, while all the Member States are trembling at the outbreak of foot-and-mouth disease, you will find that once everything has settled down, the Member States will all sit back and relax. So now is the time for you to adopt a different course of action.
Now is the time, for example, to work actively with your colleague Mr Fischler to ensure that a follow-up system for sheep and pigs is introduced immediately, so that the premium payments are no longer coupled to specific transfer date provisions. It would no longer be necessary to move the sheep and pigs all round the European Union to ensure they can be counted at the right place at the right time when the money is available.
But I also believe that you must finally take courage and throw a stone into the water. Why do you not say: live transports are banned? Every live transport must be granted an exemption. Why can animals not be transported after slaughter? Try it and see. Why do you not announce here and now that we need a different policy on disease? Sit down with the IOE in Paris and say: the international policy on animal diseases needs to be changed right away, together with all the other relevant partners in the IOE.
And finally: tell us, what have you got against giraffes? Many people have asked me that question: what has the Commissioner got against giraffes? Why is he stopping the safari parks from vaccinating to prevent disease? Why is he making all the safari parks close down, or putting the fear of whatever disease into the zoos throughout the European Union, because we failed to pursue a decent disease prevention policy and all the animals suddenly have to be culled? So tell us, Mr Byrne: please tell us, what have you got against giraffes? Please be so kind, take the measures today. Be more courageous today, do not wait until tomorrow.
Commissioner, thank you for your contribution. I would urge you not to falter with regard to the non-vaccination policy pursued by the Commission since the beginning of the 1990s. I should like to ask you, Commissioner, if it is not correct that, when we implemented the single market in 1992, there was an agreement that the national veterinary borders should apply in the event of a disease breaking out in any of the Member States. If this is the case, I would urge the Commission, including you and the Commissioner for Trade, to make a far greater effort to ensure that some of the countries which really depend on exports to non-EU countries - and here I am thinking primarily of Denmark - will again be able to export to the United States, Japan, Russia and the many other countries which have stopped their imports from the EU, an action which is basically a technical trade barrier.
Mr President, hundreds of thousands of healthy animals are being killed in the name of export. People in my country no longer accept this. Other sectors of the economy too have ground to a halt. The damage caused in those sectors is many times more serious. Commissioner Byrne' s attitude is brutally inadequate. Mr Byrne should have taken the initiative to vaccinate animals in zoos. Instead, he did nothing. Mr Byrne could have taken the initiative to vaccinate rare animals roaming freely. Ministers Künast and Brinkhorst took the initiative instead. Mr Byrne should have taken the initiative in respect of generous buffer vaccination. Export interests are not sacrosanct. Let the affected countries vaccinate their animals to their heart' s content and not sacrifice animals unnecessarily.
Finally, I should like to urge the Commission to reduce the time limit for the transport of live cattle from 30 hours to a maximum of 4 hours. In that way, a future outbreak of foot-and-mouth would be restricted to one area, rather than affect half of Europe, as is currently the case.
Commissioner, Mr Böge has helped me prepare this speech, for he has already indicated the best way to deal with the issue.
I would like to make three brief points. Firstly, the animal health policy adopted by the European Union during the 1990s appears to have been a good one. What we are witnessing during these initial months of 2001 is a quite extraordinary phenomenon, but one which requires careful analysis. We thought that foot-and-mouth disease was a minor problem, but the response from all over the world is forcing us to think again: there is a complex situation in Mongolia, specific situations in Africa and Argentina. This will probably mean the need for a rethink and the introduction of a World Trade Organisation regulation.
The second point relates to the agricultural sector. The agricultural sector is, in any case, constantly the focus of traumatic events which are causing - I would say - a sharp, frightening drop in farmers' incomes.
Thirdly, we need flexible policies. There should be separate measures for foot-and-mouth issues relating to zoos and rare animals.
Mr President, foot-and-mouth is leaving tremendous grief and helplessness in its wake. In the battle against the virus, all means must be deployed. The European non-vaccination policy is now turning out to be a self-imposed handicap. I set great store by the fact that we should join forces in this time of crisis, and that we should adhere to a Europe-wide approach. However, the downside of the non-vaccination policy is also making itself felt now. I am quoting animal welfare in this connection. The destruction or evacuation of healthy animals is meeting with enormous resistance. I am also quoting animals in zoos. It is quite inexplicable that animals in zoos and at pasture in nature reserves are not allowed to be vaccinated. Furthermore, you are calling the effectiveness into question. The massive slaughter could not prevent foot-and-mouth from spreading across England. The draconian measures in the Netherlands could not prevent further outbreaks of the disease, or the spread of the virus into Germany. Commissioner, the situation is very serious indeed. We call for a joint approach. Hence, I would like to put two pressing questions to you.
First of all, at what stage will you recognise that the European strategy has failed? I assume that you will not wait until all livestock has disappeared, but where will you draw the line? Secondly, is it conceivable that vaccinations can take place in a short space of time and on a limited scale in the dairy farms, where the identification and registration system can guarantee that meat and dairy products remain in the region and certainly outside the export loop?
In the long term, we do not simply call for a return to a policy of preventive vaccination. Experts, however, do call for strategic vaccination in the event of an outbreak, obviously accompanied by failsafe registration.
Finally, Commissioner, today, I received 350 signatures from children who live in Amsterdam. They want the animals in their zoo, Artis, to be vaccinated. I should like to offer you these signatures, and I hope for a positive response to their request. I gave you the note that they enclosed a moment ago, and I hope that you will be able to spend a few minutes of your time on this.
Mr President, the Commissioner has told us that vaccination has not been asked for. It is being asked for today in this House. A decision on vaccination is not easy. I understand that many farmers are reluctant to go down the route of vaccination but the effect of this outbreak is being felt not only by the farming community, but by hauliers, hoteliers and a whole host of tourist businesses who are suffering without compensation. The Commissioner told us the disease has cost EUR 170 million in eradication measures. It is costing far more in lost business. If science allows us to distinguish between animals which have been vaccinated and those carrying the disease, then vaccination should be allowed whenever requested.
The lessons from the UK are of inadequate contingency planning, an inadequate number of vets due to cuts in government services and inadequate supplies of labour and materials. I would ask the Commissioner three questions. Are you satisfied with the UK's response to this disease? Are you satisfied that other countries have adequate contingency plans? Would you confirm that the first you heard of this disease in the UK was indeed on 20 February or were your services in fact tipped off about a possible outbreak some weeks earlier?
Mr President, today at 12 noon in London there was a strong protest outside the Ministry of Agriculture, Fisheries and Food against the senseless culling of millions of healthy animals. The message to the UK Government was clear: to help prevent the slaughter of millions of healthy animals and to save farmers and the tourist industry from economic ruin, the government must urgently start a vaccinate-now firebreak campaign.
In the longer term, Europe's farming must become less dependent on international trade and more self-reliant. It is a nonsense that we simultaneously export and import precisely the same product to and from the same country and it is clear that it is not small farmers' livelihoods, animal welfare or the tourist industry that the UK Government has as its priority for protection, but simply our meat exports.
Commissioner Byrne, you also talked of not vaccinating in order to safeguard trade; yet even this dismal economic justification for culling on such a scale does not stand up. According to the National Farmers' Union, the UK earns just GBP 633 million per year from meat and dairy exports. Compare this with the estimated GBP 9 billion cost of the foot-and-mouth epidemic. We therefore urge the Commissioner to revise the EU strategy of defending, by all means, its FMD-free status, and to recognise that the culling and destruction of healthy animals is both inhumane and ineffective.
Mr President, so that I do not repeat the words of the previous speakers, I shall state that I agree with almost everything that has been said, and with Mr Böge in particular. I would, however, like to ask Mr Byrne, firstly, to clarify the regional approach that he has taken, because I believe that we must protect this and immediately put it into place. Secondly, with regard to the outcome of the inquiries, I would like to say to the Commissioner and the Council that foot-and-mouth disease is one of the contagious diseases that is rife in the world; the entire population, one which is increasingly mobile which is natural since travel is becoming cheaper and cheaper will, increasingly, spread diseases that can be caught by both animals and humans. That is what this crisis of foot-and-mouth disease signifies.
Are you prepared, Commissioner to give some thought, in conjunction with the World Health Organisation, to all these illnesses that we are going to suffer in the future as a result of this increasingly accessible Europe, in the light of the decisions taken regarding LDCs for 2006 and 2009, which will allow the free movement of all products, apart from weapons, throughout Europe. Are you prepared, Commissioner, to take steps, as the United States has done and I shall for once not make any openly anti-American remarks to establish much tighter controls in our airports, on all products that arrive from anywhere and everywhere in the world. Have you considered, in conjunction with the Council and Commission, any further steps to benefit the people who travel and who pass through our airports too? This really is a genuine appeal that I am making to the Commission, to Parliament and to the national governments.
I shall sum up, Commissioner, by also saying that the European spirit which brings us here, to Parliament, forces us to ask the Council and Parliament to take exceptional measures for farmers and all sectors of the economy and the affected regions in Europe, otherwise, I believe that European integration is meaningless.
Commissioner, the speech that you have just made has left me somewhat confused, and I shall tell you why: you began by saying that a review of livestock farming is needed. You then present yourself to this Parliament as the master of an agriculture that is focused on intensive production and exports. In other words, you are saying 'I cannot vaccinate livestock because if I did, I would harm exports' . This illogical approach is intolerable. You have to make a choice, Commissioner: either you are genuinely interested in protecting producers, in which case you have to opt for vaccination in areas with the highest numbers of affected animals, or you want to protect the export industry, in which case you would be sacrificing producers to exports. What you cannot do is address both issues in the same way. I would ask you, whose side are you actually on? Are you on the side of the export industry or of saving livestock farmers?
My second question to you concerns another incongruity: the Netherlands has discovered a dozen cases, and the United Kingdom 900. The United Kingdom has slaughtered hundreds of thousands, perhaps millions, of animals and the Netherlands has slaughtered a few thousand. The latter is using vaccination but with regard to the UK, on which everyone is focussing, and which has major problems, you come here, Commissioner, and sit on the fence. This is unacceptable. You must tell us what you think about vaccination. I should also like to ask you why animals are being slaughtered once they have been vaccinated. You must explain to us what the technical or scientific basis is for having animals slaughtered when they have already been vaccinated. I have one final question: your Veterinary Committee knows the type of vaccination needed and can guarantee its safety. Why then are you always confusing the situation and leading people to believe that from a technical and scientific point of view, we cannot control this disaster through vaccination?
Mr President, Commissioner, I believe we should revisit vaccination policy. Mrs Roth-Behrendt is right. We should do this today, and not tomorrow. I have read reports from virologists and vets who claim that, in this day and age, adopting a non-vaccination policy is much like sitting on a time bomb. Apparently, there are a number of diseases which we still do not have under control, such as swine fever, and now also foot-and-mouth disease, by all accounts. This is why we need to reconsider all the factors involved, including the human dimension. Surely you cannot tell farmers every couple of years: look, you have worked really hard, but there is now a threat of a disease and we will have to eradicate your businesses. Then there is the aspect of animal welfare. It appears that the scientific arguments are still not fully concluded. All economic arguments have to be looked at, for internal consumption takes a real nosedive each time we hit a crisis. Just add up all the costs of these crises combined. We only need to look at the internal market: pigs are now being sold in the Netherlands at BEF 50/kg, and at BEF 80/kg in Belgium. It is only a matter of time before the first reports on smuggling will start to roll in.
All these aspects should therefore be considered. After all, people, especially in my country, are increasingly mystified by your policy. You will therefore need to carefully explain what it is all about. You claim that no single country is asking for vaccination, but no single minister dares ask at this moment when a true European discussion will be held on this subject. The positions are shifting. When will we be able to hold a debate on this subject at the highest level?
Mr President, we must see the current crisis resulting from foot-and-mouth disease as an opportunity to consider the European Union' s vetinary policy. First of all, it is hard to understand why the Union is finding it so difficult to react to this disease and to adopt a strategy to combat it. Starting with the Veterinary Committee, which only belatedly authorised vaccination, then the Council of Agriculture Ministers, which seemed more concerned with external trade issues than with controlling the situation, and finally, the Stockholm European Council, which danced around the crisis, like a 'cat on a hot tin roof' , insisting on referring all the costs to the financial framework defined in Berlin. Secondly, the problems faced by some countries today in mobilising resources to deal with sick animals are clear for all to see. The European Union itself has never advocated a genuine common veterinary policy and in my own county we have seen a degree of laxness creeping into health policy, with unbelievable delays in payments to health protection agencies cofinanced by the European Union. Lastly, I wish to emphasise the urgency of adopting a decision on the strategy that we should follow. We know that it is not easy and that both vaccination and non-vaccination have their pros and cons. What is happening, though, is that the assessment carried out ten years ago which led to opting for non-vaccination must now be reconsidered in the light of the many aspects of European farming that have changed since then, starting with its integration into the global economy, which has increased the risks of contamination exponentially.
Selective preventive vaccination or vaccination within a cordon sanitaire, on a regional basis, should be seen as alternatives that the Member States can authorise, according to the number of cases they discover. Otherwise, we shall run the risk of losing control of a potential future outbreak of an even greater crisis, or of irreversibly damaging irreplaceable genetic heritage, as has happened, in some countries, with certain native breeds.
Mr President, Commissioner Byrne, some of us appreciate your dilemma and your unwillingness to rush to judgement. If there were simple solutions to this tragedy, we would have found them by now. In the UK we gave our neighbours in France, Ireland and in the Netherlands an early warning and they acted promptly. We applaud them for what they did. But in a minefield the early warning is given by the first person to step on the mine and that was the UK. We have suffered greatly from that.
Would the Commissioner confirm that this is essentially a crisis of movement? Would he accept, as the Chairman of the Committee on Agriculture and Rural Development does not, that vaccinated animals can carry the virus? Otherwise the belated decision which the Commission took on 14 March to exclude Argentine produce would make no sense. Will he undertake with the SVC to examine the problem of long-range, unrecorded animal movements in which animals are largely treated as commodities, which has been the major factor in the spread of FMD? Would a carcass trade not be better for Europe to be considering?
Finally, what is the SVC's opinion of the various methods of disposal used in the UK where a million animals have now been culled? Can he reject the false stories which have been put around by some in the UK that these methods were originally vetoed by the Commission, if that was not the case?
Mr President, Commissioner, ladies and gentlemen, I will be quite frank: I am not happy about the fact that we are adopting yet another resolution. I think that the situation for everyone concerned is far too serious for us simply to be carrying on with politics as usual. Please do not misunderstand me: I certainly would not wish to prevent the dreadful situation of farmers and rural communities from being given the attention it deserves at European level, quite the contrary. But I am afraid that if this discussion is not addressed seriously, it will simply create even more uncertainty among our citizens. The tragedy faced by the farmers needs more than headlines. The survival of a profession is at stake. Although the farmers currently receive up to 30% less for their cattle, a kilo of beef costs just as much, if not more, than before. And this is the case even in my own Member State, which fortunately still has no cases of foot-and-mouth disease or BSE. The situation in the regions where there have been outbreaks of foot-and-mouth disease is critical. It is not only the farmers who are affected; it has an impact on everyone in these rural areas, including tourism and thousands of jobs.
I should like to take this opportunity to express my sympathy to the farmers and the rural communities who are suffering as a result of this disease. I hope that everyone understands what damage this is doing to farmers, and that years of work will be required to rebuild these herds.
Let me say a few words about vaccination policy: I support the emergency vaccination measures in order to prevent the virus from spreading. But we must not give people the impression that the animals are healthy as a result of vaccination, and that we do not need to cull them. I believe that we must continue to cull if we wish to regain our disease-free status.
I also hope that the Commission, but above all the Member States, fulfil their responsibilities. I notice time and again that throughout the European Union, there are still no disinfectant mats at the airports. This hygiene problem is a matter of acceptance in the Member States.
Mr President, it is now clear that everyone's hope that the foot-and-mouth disease crisis will be temporary and short-lived has not been realised. In the Republic of Ireland we have been fortunate so far in that the outbreak has been confined to one area close to the border with Northern Ireland. And while the disease has appeared in only four Member States, we cannot yet be sure that it will not spread further. In the light of this, we must make certain that the restrictions domestically imposed do not impact disproportionately to the detriment of other key industries and public life generally. The option, therefore, of vaccination has to be kept open in the interests of the wider community. I said this last month. I hope that this month, given the weight of opinion expressed here today, this will now be listened to.
The current Draconian restrictions on people's movements cannot continue. We cannot reasonably expect the farming community to have the balanced view of this issue that the wider community needs. It is for politicians to make these balanced choices. I am thinking, in particular, of the tourist industry in Ireland, which is worth EUR 4 billion. The Irish Hotels Federation is already reporting actual losses of EUR 55 million in the last month, with obvious knock-on consequences for employment.
It must also be made clear that the illegal movement of sheep by unscrupulous operators will not be tolerated. Such movements in border areas between Northern Ireland and the Republic of Ireland must be stamped out and licenses withdrawn from those found to be involved in such practices.
To conclude, I want to support the call by my colleagues for a European taskforce, not only to monitor the existing situation, but whose remit would also be to monitor and approve a European-wide eradication programme.
Mr President, Commissioner, many questions have been asked today and time does not permit me to repeat them, particularly those questions asked by my colleague, Liam Hyland, and indeed colleague De Rossa in relation to the proportionality of the response. Could this outbreak have been prevented? Will consumers lose confidence in our food? Are our rules and regulations concerning animal movement and animal traceability all that they should be? Are farmers' incomes such that they can afford to call out a vet when in doubt and have the European Commission and the national responses been adequate to the challenge? There will be more time for those later.
Then there is the complex question of vaccination, even if it is not on the Irish agenda. In the last 18 months, 34 countries have reported outbreaks. To maintain a disease-free status a country has to be free of FMD for at least 12 months, an effective system of surveillance must be in place and all regulatory measures for the prevention and control of FMD must have been implemented. A policy of strategic ring-vaccination around outbreaks may be appropriate in certain circumstances even though we still cannot distinguish commercially between infected and vaccinated animals.
I appreciate that the Dutch, for example, have a particular problem about disposing of carcasses so vaccination is for them perhaps an option to ring-fence the disease. I am referring specifically to firebreak vaccination. With the tragedy of FMD following on from BSE and swine fever we must review in a rational way the common agricultural policy. We know that FMD has been around for 400 years so modern farm practices cannot be blamed for this virulent disease, but the mobility of animals today gives rise to greater risk and faster contamination. The general principle should be to ensure that animals are slaughtered as close as possible to the point of production.
There are huge economic implications for Ireland from this disease and while farmers are suffering badly, because of restriction of movements and slaughtering, so are other businesses and industries, particularly our tourism and transport sectors. Already we have lost IRL 200 million in tourism receipts since the outbreak of FMD in the UK some weeks ago. Our overseas markets are seriously threatened and we have only one case of it.
In conclusion, we are only spending 1% of the 1.2% of GDP currently available. There are other measures that can help compensate sectors generally in terms of our budget.
Mr President, Commissioner, in 1991, I joined with other colleagues in this House to vote against the abolition of vaccination at that time. I believe that against the background of enlargement, we will be forced to rethink the situation. Last week, 4000 animals were culled as a preventive measure in my region, after piglets had arrived there from quarantine areas in Holland.
Since 2 p.m. today, foot-and-mouth disease may also have reached Germany and my home region of Münsterland near the Dutch border. If the cases are confirmed, Commissioner, the disease will have broken out in a region which is widely regarded as the "meat belt" of North Rhine-Westphalia. The EU's "no vaccination" policy has always been justified in terms of exports to third countries. So my question is this, Mr Byrne: is it not clear that this policy really has failed? What does Europe gain, in financial terms, from these exports, and what is the epidemic costing Europe? The Commission should put these figures on the table for the Council. I called for this two weeks ago in the Committee on Agriculture. Put the figures on the table, and do it quickly. Then the Council can decide, and the Council can take responsibility for its policies.
The European Parliament will undoubtedly set out its views on this issue in its resolution tomorrow. I am in favour of emergency 'ring' and suppressive vaccinations, and I say: let us do it right away. I believe that the current situation is putting untold emotional and psychological strain on farmers. What about Europe's moral responsibility for its policies? Please, Commissioner, answer the questions we have asked. Please do not just read your prepared text because otherwise this whole discussion will be a waste of time. Thank you.
Mr President, I will try to answer all the questions you asked though, given the time I have, I am sure I am going to fail to some extent. If I do please forgive me for that.
A number of you - indeed maybe everybody - spoke about vaccination and the case for there being a wider use of vaccination. Let me be very clear about this and repeat what I said earlier. The Commission does see a role for vaccination. I said this on a number of occasions when I was here before in Parliament and on other occasions and in other places. The word "firebreak" was probably first used by me in this Chamber. I have had this in my mind since the very beginning. This explains why it has already been approved as a preventive measure in the UK and in the Netherlands. However, the fact remains that no Member State has asked the Commission to authorise generalised preventive vaccination. Indeed there is a consensus against such an approach, as recently as the European Summit in Stockholm last week. This is in recognition of the limitations of vaccination which I have already outlined and will not repeat again.
Let me give you a specific example of these limitations which I take directly from the current situation. The original outbreak in the UK was in pigs. It then spread to sheep, some of which unfortunately were exported to other Member States before the virus was detected. It is this presence in sheep which has been the major vector in the spread of this virus. But vaccination in the EU, before the non-vaccination policy introduced in 1991, was confined to cattle. In other words, even if vaccination had been in place as it was before 1991 the major damage would still have occurred. The pigs in Heddon in England where the outbreak originated would still have been infected. They would still have cross-contaminated the sheep. Some of these sheep would still have been exported to France and to Ireland where they would have cross-contaminated calves in transit to the Netherlands. In other words, the outbreak in all four Member States, would almost certainly have occurred given the way it started.
In the event that you are not convinced, what if the animals had been vaccinated against the wrong strain of virus? It needs to be made very clear that the choice of vaccine is not dissimilar to a lottery as I said earlier. You might be lucky and choose the right one, but you are more likely to be unlucky and choose the wrong one - there are seven to choose from, each one with its own sub-types.
Yes, vaccination does have a role, but it is of the nature that I have already outlined, namely limited to use in well-defined circumstances to bring an outbreak under control. This might change if new and more effective vaccines are found, especially if a marker vaccine, which allows us to distinguish vaccinated from infected animals, is developed. We do not have that yet. Some people made that point earlier and they are perfectly right about that. I agree fully with that point. But until then we have to work with the limitations of the existing possibilities in this area.
Let me deal with some of the individual questions. Why is the Commission doing nothing in response to the experience in Africa and Argentina? They are not precedents for anything either. We have a situation in Argentina at the moment where they have had a vaccination policy in place in some areas and not in others, but it has spread to the other areas. Trade was allowed from the free areas. Trade is now stopped to the US, to the European Union and elsewhere so that is no answer. I agree that foot-and-mouth disease must be approached differently from BSE. It is in every respect quite a different issue.
Why do we not have suppressive vaccination which would lead to the final eradication of the disease? The questioner said he had major doubts about this. I said that the introduction of a vaccination now as a firebreak would have some limited effects in circumstances where it was not possible to kill or dispose of an animal within a short space of time. I said the vaccination would not be effective in a period shorter than 6 to 10 days. Mr Böge, I think, said 15 days and that may indeed be correct but it is certainly something in that area.
The point I am making here - and I said it earlier - is that animals are infective during that period. So if you think the answer to this problem is to administer a vaccination tomorrow to an animal that might be infected because it was in contact with another animal and then believe that animal is not in an infective state and leave it free to come into contact with other animals, you are running the enormous risk of spreading the disease right throughout the livestock. In my view that is an inadequate answer because it does not deal with all the situations that may arise. But it can occur in certain circumstances if you do it in the way that is being done in the Netherlands and is being considered in the UK. But it does require ring-fencing. It does require very severe surveillance and it can only operate in circumstances where it provides a form of firebreak to prevent the disease spreading further to the non-contaminated areas. I was asked to consider the reduction of milk quotas and that, of course, is an issue for my colleague, Franz Fischler, and I will mention to him that the issue was raised this afternoon in the Chamber.
It has also been suggested that the Commission acted too late. I can say with my hand on my heart that is not so. The information came to us on 20 February and we acted within a matter of 12 hours. There was in fact a Commission meeting the following day. We were told on Tuesday night. I brought this up in the Commission meeting on Wednesday. So to say that the Commission did not act promptly in my view is incorrect and unfair. The Commission did act very quickly on this issue.
Unless the point is being made that the Commission should have acted before the outbreak. If you say that, you are saying that there should be a generalised policy of vaccination throughout the European Union. We are talking about 300 million animals, seven different types of vaccinations every six months and I do not think anybody is seriously calling for that proposal to be introduced. It was also suggested that the vaccinations are authorised only where there is slaughter subsequently. That is not so. An authorisation has been given in the UK where there is a non-slaughter consequence, where the vaccinations are administered to cows which continue to milk and their milk is properly treated to protect humans. Their meat does go into the food chain but only in a processed form and in strict circumstances and under strict control.
Mr Berlato also mentioned the point about the Commission not acting quickly enough and I repeat the answer that I gave to Mr Graefe zu Baringdorf. I have been told that farmers are calling out for a vaccination response. Without prejudice to what I said earlier, a number of other farmers are saying quite the opposite. They have come to me and said "no vaccination policy". I have met the farming unions. They have different views but a substantial number of farmers take the view that there should not be a vaccination policy introduced. I am going to get more information on that subject within the hour. I am meeting COPA again in about half an hour to discuss this issue further. But there is not a unanimous view among the farming community in relation to this issue.
In response to Mr Wyn's question on state aids. Yes, of course, if notice is given to the Commission in relation to support of that type a package of measures can be agreed and in fact my understanding is a package of measures has already been agreed.
Mr Hyland put three questions to me particularly in relation to third countries and the FVO. Of course, the FVO do their work and they are required to do so carefully. The importation of the infected meat in this instance was an illegal importation which would never have been detected, of course, by any FVO inspections. This in fact was an illegal activity. It is interesting to note that the Minister for Agriculture in France also said that the outbreak there was a result of illegal activity and indeed the Minister for Agriculture in Ireland has said exactly the same thing that the outbreak there was the result of illegal activity. It means therefore that the legislation is there, safety measures are in place, but people are not complying with the law and the consequence is that we have had outbreaks in the UK, France and Ireland and the one in the Netherlands is a direct result of the one in France. All of these outbreaks can be traced back to illegal activities, certainly in three countries and maybe in four.
Two people made reference to the EU taskforce and I know that Mr Hyland made that point earlier. It is something that consideration should be given to. I will take that up with my advisers and have further consideration of that subject. Mr Stevenson made a very important point in relation to vaccinations which was that Saudi Arabia vaccinates. There are a number of different countries in the world where foot-and-mouth disease is endemic and where vaccination is undertaken. But there continue to be outbreaks of other strains of foot-and-mouth disease in that country so that again a generalised policy of vaccination is not the answer. On the question of whether the restrictions will be lifted in the UK, already a restriction has been lifted in Northern Ireland where the circumstances were such as to warrant that particular response.
I was asked why zoos are being closed. I can only conclude that the reason for that is that it is an ultra-precautionary measure. I understand that elephants, camels, antelopes and giraffes apparently are susceptible to the disease. I expect that the zoo owners are responding by saying "well, we had better keep our zoos closed in those circumstances". I also understand that this issue is being discussed in the SVC this afternoon and I expect a decision will be adopted today which will set out the conditions for vaccination of zoo animals.
Mrs Corbey asked me if I believed the EU strategy was failing. I do not believe so because if you examine the spread on the continent of Europe at the moment, you have two cases in France, 12 in the Netherlands, 1 in Ireland. The restrictive measures that have been taken in Ireland, which is the country closest to the major outbreak in the UK, appear so far to be working and vaccination is not in place there. But stringent protective measures are, and to the extent that there has been one outbreak only, within a couple of miles of the outbreak in Northern Ireland, it seems that these strategies are operating.
Mr Watson then asked me to confirm when the Commission was informed of the outbreak by the UK and I can confirm that the Commission was informed on 20 February. The day the outbreak was known in the UK the Commission was informed immediately. There was certainly no question of the Commission being told anything prior to that date and as I said a moment ago, the Commission responded within a matter of hours at a meeting in the Commission.
In response to Mr Daul's question, I fully agree with him that we must look at the lessons of this outbreak for communicable human diseases.
Mrs Lucas made reference to the National Farmers Union. My understanding from my contacts with the National Farmers Union is that they do not want a policy of vaccination introduced in the UK. That is certainly the contact I have had with them most recently unless that view has changed in the meantime.
Mr Campos then asked why we always have to rely on science? Why cannot we make the decision here today and get on with it? Since I have taken up this job, I have taken the view that I try as best I can to make decisions based on science. If we move away from that we are lost in my view. We then end up in a situation where we make decisions based on subjective analysis rather than objective criteria. That is not the way forward and I do not believe it is the appropriate way to deal with the situation such as this.
I agree with what Mr Whitehead said that there is a crisis with regard to the movement of animals, and even vaccinated animals can carry the infection. That is the point I was making earlier. It is a serious issue which must be taken into account when we consider the question of vaccination. It is not a simple issue of administering a vaccination to an animal as you would vaccinate a child, for example, against polio. It is something more complex and does not achieve anything like the same result.
Mr De Rossa also asked me about vaccination and I just ask the question: where do we vaccinate? If we want to introduce a vaccination policy in France, in the Netherlands or in Ireland where do you start? Is it to be generalised? Is it to be localised? How localised? What area? On what basis? At the moment we do have a localised form of vaccination authorised in two Member States. Is that satisfactory? Is that what you are saying? Do you want more? It is not quite so simple. If you ask the question in relation to vaccination without identifying exactly what you have in mind, I cannot really agree or disagree. But from what I have said already, you have probably gleaned that I agree with the policy of vaccination in some limited circumstances that I have already outlined, but not on a generalised widespread basis, also for the reason that I have already identified.
Finally, Mrs Keppelhoff-Wiechert said that in 1991 she took the view that there should be a policy of no vaccination but the time has come for us to revise our view. I agree, as I said some hours ago when I first addressed the House, that this is something we must look at after this crisis has passed. But it will have to be in circumstances where the vaccination that is available to us and the science available to us in this area are more refined, more focused, so that we can get the best possible result from introducing a vaccination policy. That avoids the risk of creating a situation where we have vaccinated animals but we do not know, when we examine them to see whether they are positive or negative, whether the reaction is a reaction to the vaccination or a reaction to the disease itself. We need science to assist us on this and when that happens we can make more progress.
Thank you very much, Commissioner.
I have received eight motions for resolutions tabled in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Mr Böge has the floor for a point of order.
Mr President, without wishing to impede the progress of the debate, but in view of the last comments, I would ask the Commission very sincerely to provide an overview at the next Committee meeting of the internal and external activities which it has undertaken in order to embed the recommendation of the Scientific Committee on Animal Health and Animal Welfare of 10 March 1999 both in the Commission's policies and at international level. I would be grateful if we could receive a comprehensive report at the next Committee meeting.
Thank you very much, Mr Böge.
The Commission takes good note of this and it will appear at the appropriate time before the Committee on Agriculture.
President. Mr Posselt has the floor for a point of order.
Mr President, I would simply like to ask when Question Time proper, with the preparatory questions, is likely to begin. After all, it was scheduled for 6 p.m.
Mr Posselt, I am really concerned today because we are going to have a delay of three quarters of an hour. I understand what you have said and I will communicate the repeated problems which arise with Question Time to the Bureau of Parliament and the Conference of Presidents.
Report on the preparations for the introduction of euro notes and coins
The next item is the Commission communication on the report on preparations for the introduction of euro notes and coins.
Commissioner Solbes has the floor.
Mr President, ladies and gentlemen, the euro has been a reality since 1 January 1999 and the coins and notes will be introduced in 272 days. We will thereby complete the historic process of passing from our countries each having their own currencies to sharing the same currency within the Economic and Monetary Union.
The first two years of the euro have led to the consolidation of good economic results and substantial advances. I am not going to repeat the figures for growth or inflation or the extent to which monetary policy has contributed to growth or to the convergence of our economies, nor the role played by the euro as a protective factor in the face of external crises. In any event, it is clear that the euro has had a definite impact on financial integration and has created the conditions for a broad and very fluid European market.
This new situation enables us to confront the challenges facing us, such as those in the field of budgetary policy. It enables us to prevent this being procyclical and to prepare ourselves for the risks posed by the ageing of the population, to speed up our structural reforms in order to improve our growth potential, to make progress in the field of financial legislation in order to further integrate the markets, and to complete the process through the introduction of notes and coins, which we hope will take place successfully on 1 January.
There is absolutely no doubt that the introduction of the euro is going to be an historic event. Every company, consumer and authority must adapt to this new situation, and the communication being presented today consists of a report on the situation with regard to the preparations for the introduction of coins and notes, but also, as well as assessing the general situation, additional work is being carried out: on the one hand, to establish to what extent the content of the Commission recommendation of last 11 October has been complied with by the Member States and, secondly, to establish a series of good practices, the application of which may contribute to aiding the correct development of operations relating to the introduction of notes and coins.
It is possible that this new communication will mark the end of Commission communications to the Council. And I say it is possible because we do not rule out the idea that, if new factors arise which suggest the need for a new communication, then this would be done next October. In any event, I would like to respond to the two questions which are the subject of today' s document: what is the current situation and what new practices are proposed. The framework of preparations presents a situation which I would call unequal. It is not a black or white situation; it is a grey situation and, in some cases, it is too dark a grey, but only in some very specific cases, it is true.
With regard to companies, it is true that, generally, the preparation of large companies has made very satisfactory progress, but small and medium-sized businesses are still somewhat behind. Approximately half of them have improved the situation, but still half of them have no action plan to transfer to the euro on 1 January. What is more significant is that one in three of them is still not aware that 1 January 2002 is the time limit for carrying our all their operations in euros. Therefore, increasing the awareness of small and medium-sized businesses is still one of the fundamental concerns of our communication.
With regard to consumers, the eurobarometer for January demonstrates the consumers' vision of the euro, and we must acknowledge that in some cases it is relatively confused. For example, one in every four people (25 per cent) believes that euro notes and coins issued in one country will only be legal currency in that country, which indicates that a factor as fundamental as the existence of the single currency is still not fully understood. One in every five, however, is not aware, for example, that the introduction of the euro will be accompanied by the withdrawal of the old currencies and, although progress has been made on the issue of the timetable, 40% of citizens do not yet know the exact date of the introduction of euro notes and coins.
The numerous information campaigns have had limited effects, but it is true that it is difficult to persuade consumers to take an interest in an event which they see as far off. There is plenty of documentation, but that documentation is not always read. We are convinced that this situation will improve at the beginning of the second six-month period, with large companies that issue invoices changing their bank accounts and other means of collecting payment early. This will contribute to consumers being progressively more involved in the new situation we are creating. Public administrations are generally prepared and offer the public the opportunity to use the euro in a very broad range of operations, although it is true that they could play a more significant role, acting as a catalyst for the whole of the economy, for example, by paying, public contracts or officials' salaries in euros, something which has taken place in some Member States, but not in all of them.
The banks are cooperating well; they are carrying out changes in advance in their relations with their clients; the adaptation of automatic cash dispensers in 2002 will probably be very rapid, and even immediate in the majority of Member States; in general, they will issue notes of low value and will thereby contribute to alleviating the problems of returning change which may arise in commercial operations. The exchange of national notes for euros will be free and unlimited in the majority of participating States during the period of dual circulation. The banks have in fact become one of the driving forces in the transfer to the euro and their policy of early exchange is a very important contribution to increasing awareness of the euro amongst economic operators.
We have also developed a series of good practices, which are nothing more than a series of simple, practical ideas which are being applied in some Member States and which are being made known to the others so that they can also apply them. In today' s communication, the Commission offers 20 new practices, 10 to be applied before the introduction of notes and coins on 1 January, and another 10 which could be implemented at a later date. Those measures are not applicable in all the Member States of the Economic and Monetary Union, but they are a set of ideas which each Member State may have recourse to and use if the State considers it appropriate. I will mention some, which are, as I said before, relatively simple ideas such as distributing to small businesses instruments for calculating the exchange of currency while the national currency and the euro are being used at the same time. Or creating and distributing instruments for calculating the cash requirements of small businesses, a fundamental issue when it comes to calling for the front loading of notes and coins. Another measure, in agreement with consumers and businesspeople, is to start to pay a part of salaries, at the end of the year, with 'kits' of euro coins, which is a possibility.
After the introduction of the notes and coins on 1 January 2002, other issues of interest may be raised. For example, we recommend that sales do not take place, as is usually the case in some Member States, on 2 January, as that would give rise to an unmanageable situation from the point of view of the operation of those businesses. We also recommend, for example, that the 'neutralisation' of national notes be authorised for some economic operators, so that we can reduce the risks of transport. We also propose, for example, as has happened in France, that specific precalibrated instruments for the old currency be created, so that the exchange of national coins may take place more easily.
Finally, there is a series of ideas which we believe to be useful, which have been applied already in some Member States and which are no doubt going to be have a positive effect in terms of ensuring that this introduction of notes and coins for 300 million Europeans takes place more easily. The logistical operation is of great importance, and we should try to resolve the majority of the problems before that date arrives so that these possible second level and less important practical problems do not cloud the fundamental issue, that is the introduction of euro notes and coins.
Thank you very much, Commissioner.
Commissioner, it is always useful to hear your recommendations on the practical aspects of the euro. I do get the idea, however, that you are not overly concerned. I, personally, am concerned and I think that there are still some fundamental sticking points: people do not really know what is going to happen in practice, businesses do not really know and Europe' s citizens are not familiar with the new currency. Do you not think that specific measures need to be adopted? The second question I would like to ask you is this: what is really happening with transfers between euro-zone countries? When will stop paying transfer costs within the euro zone, between euro-zone countries?
Mr President, Commissioner, you know that as the rapporteur on this issue, this is of great interest to me. As regards your current statement, which is hopefully more comprehensive and detailed on paper than what we have just heard, I have two main problems: firstly, how do you verify that the funds provided by the European Union for the information campaign are actually being used efficiently and constructively, and in accordance with the guidelines and recommendations and the basic political message, in the Member States? I ask this question because I have the feeling that we have become more of a channel for EU funding and are relinquishing our leading role in the information campaign under the guise of subsidiarity.
And secondly: what do you intend to do to persuade the Ministers responsible, especially the ECOFIN Council, and include them in this much-needed action programme in the information campaign on a mandatory basis, not just in an advisory capacity?
Mr President, I would say to Mrs Torres Marques that my obligation is not to be anxious. My obligation is to resolve the problems and view the difficulties rather coolly and with a certain distance.
I believe that we may have a distorted view of reality. When you see the communication you will see the level of decision which each of the Member States has reached and the amount of information available at a national level. I believe that the citizens who have wished to be informed have been so, the companies are reasonably well informed and the public administrations are also acting.
However, it is the case that the coins and notes campaign has still not begun, since most of it will begin in June, and be reinforced in September. There will be national campaigns, as well as a European Central Bank campaign which will undoubtedly have a specific effect on coins and notes and their technical characteristics, including security characteristics, which will take place as we come closer to the final stage and will give everybody a clearer knowledge of the situation.
Another problem which you have raised is a rather complex issue, which you know well, and which appears on page 46 of our communication. I am not yet able to offer you a definitive solution. You will be able to see there the progress we are making on the different problems raised and that, since November 2000, the banking association has launched the STEP I project, which is the first project to offer us a system of compensation at a cross-border level, which should be a key element in helping us to reduce the cost of these operations which, for you and for us, are an issue of special concern.
It is going to be very difficult for the citizen to understand that, from 1 January, and working with euros in different countries, that a cheque in Portuguese euros paid in Portugal is not going to cost the same as a cheque in Portuguese euros paid in Belgium or vice versa. Therefore, this is a point which has to be resolved, but resolving it necessitates the existence of a cross-border compensation system equivalent to the national compensation systems. You will see in the difficulties posed by this issue in the communication, and we are prepared to do everything necessary to launch this project because we agree that it is a fundamental problem.
With regard to guidelines, I would say to Mr Karas that these have been established, with the Commission, through the different agreements which have been reached with the different Member States and, therefore, we are convinced that, if the agreements which have been reached for transfers of resources are applied correctly, there should be no problems in this regard.
And I would say the same to the respective ministers in relation to their national programmes. The national programmes are all being discussed in the Commission. There are references to each of the national programmes, including the communication issues, even the web pages relating to each Member State and the present communication informs us of exactly the action which each of the Member States has planned. In any event, if Parliament or yourself have any doubt about any particular programme, we are prepared to give you the relevant information.
Mr President, Commissioner, I have two brief questions. Firstly, 9 May is also supposed to convince young people in the European Union that their future lies in Euroland. What are you doing, what is the Commission doing, and what are you arranging with the Member States so that a Euro project day takes place in every school before the end of this year? Do you plan to launch a specific initiative here?
Secondly,what measures can be taken to help boost consumer confidence and ensure that in terms of consumer protection, there are no grounds to fear price distortions during conversion and a lack of transparency in price calculation?
Thirdly, do you intend to continue the Euro information campaign with the Member States at least during the first half of next year, and if so, in what form?
Mr President, Commissioner, I do not have as many misgivings as some of my fellow MEPs. I believe that, on the whole, things are going well. We still have a few months left. Ordinary consumers and small businesses are not great planners, and the information will only strike home once they realise that things are getting serious and that it is high time they did something about it. Of course, we could lend them a helping hand, and I have two suggestions in that respect.
As far as the SMEs are concerned, they should be given incentives in order to be ready on time. So far, there are a great many small and medium-sized businesses, especially those working for the local market, who can only see the drawbacks. They need to invest in order to be able to work with the euro, but they are not gaining any direct benefits. My question is whether it would not be possible for the Commission to encourage the Member States by, for example, offering SMEs small fiscal incentives to be prepared in good time.
It is also important to make the consumer fully conversant with the fact that coins are not exchangeable in every Member State. Foreign coins must be spent, and it is vital for people to know this before the summer. So I would advise you to give them plenty of warning about this. Secondly, could I suggest that you take the initiative of collecting all coins locally and maybe using them for a good cause? That is better than simply binning them.
Mr President, I would like to say the following to Mrs Randzio-Plath:
Firstly, with regard to the activities for 9 May, as you know, in cooperation with the chairman of the eurogroup, it has been agreed to communicate the 9 May initiative relating to schools to the Ecofin Council, in Malmö, and the Commission will print 400 000 little passports which our delegations will make available to the schools so that the children can begin to familiarise themselves with this situation.
Secondly, in relation to the consumers' difficulties with prices, we make certain references in this communication to factors which may be useful in guaranteeing that the rounding up or down of product prices does not benefit the retailer. We also insist that national administrations, in relation to the payment of taxes, for example - and the Belgian administration has done this - round prices down rather than up, so that the public administrations may be the first to demonstrate that the euro does not have to have inflationary effects, but precisely the opposite.
Thirdly, the fundamental problem with the information campaigns - as you know - is that they are national. This means that some of the funds for 2002 can be used to finance some of the existing commitments. Campaigns have not only been carried out in accordance with calendar years. However, there is no doubt that if there are remains of these resources, we should seriously consider using them to send a political message about the significance of the euro, as a change in our customs, and about the fundamental nature of the process of European integration.
I would say firstly to Mrs Thyssen that I agree with her that the small- and medium-sized businesses and consumers will not adapt until the last moment. Whether or not there are fiscal advantages is to be decided by the Member States. The principle of subsidiarity applies here and it is not for us to intervene on this matter.
Something we have insisted on though, amongst the good practices, is that the debiting which the Central Banks make to the commercial banking sector, the financial advantage which results from the currency charge, be also partially transferred to the companies, so that this type of operation does not imply an additional cost for them.
With regard to currencies, what you say is clear. We have not given any consideration to the recovery of currencies, but this is the element which initially is going to come into play most quickly. I take note of your proposal that an initiative of this type be created at a local level, which, as you say, may help to bring about a good result.
Mr President, Commissioner, my question is this: the need for this information campaign is certainly not limited to the twelve future euro countries. In Central and Eastern Europe, in particular, there are billions in circulation, especially in Deutschmarks, and in parts of the Balkans, the Deutschmark is the local currency, either officially or de facto. The people there will then suddenly be confronted with the euro from one day to the next as well. So my question is: How do you intend to provide information in these countries? Are you working with their national banks? Should they perhaps operate as issuing offices as well? How do you propose to prevent racketeers from cheating people with their own particular forms of currency exchange? I think there is a significant need for action in this area.
In the event that we have additional resources, we will organise a conference in Budapest in order to provide information on the introduction of the euro in the candidate countries.
However, in relation to the specific problem which you have raised, the European Central Bank has accepted the possibility of front loading even for branches of European banks in countries outside the eurozone, bearing in mind that a very substantial proportion of German currency notes are located outside German territory. Work is being done on this issue and the European Central Bank has seen this as the best way to solve this problem.
Thank you very much, Commissioner.
This item is closed.
Question Time (Commission)
The next item is Question Time (B5-0163/2001). We will examine questions to the Commission.
Part one
Question No 29 by (H-0263/01):
Subject: Violence against women in Sierra Leone Given the widespread reports over the past month of the ongoing acts of sexual violence and rape being perpetrated against women and girls by the forces of the Revolutionary United Front in Sierra Leone, could the Commission outline what measures it has adopted to monitor the situation in Sierra Leone and what action it has taken?
Could it also reassure me that everything is being done to help the Government of Sierra Leone address the human rights violations there?
The European Commission is aware of the reports relating to the Revolutionary United Front's violence against women and girls and shares the concerns of the honourable Member.
The United Nations, through its office of the High Commissioner for Human Rights, has this year established an information system in Sierra Leone, aimed at gathering information from women and girls in camps for internally displaced persons across the country, to determine the scope of sexual violence against women and girls. The data gathered will be used to advocate better protection and programming on the ground. Where appropriate the information may also be shared with the Truth and Reconciliation Committee being set up by the government and the proposed UN special court.
The Commission, through ECHO, has been assisting the office of the High Commissioner for Human Rights since September 2000, with a grant of EUR 30 000. This is intended to increase general awareness not only within government but throughout society as a whole, of the question of human rights in Sierra Leone and, in particular, the problem of violence against women and children. Funding to the tune of EUR 50 000 is being provided for training courses for humanitarian workers on human rights and international humanitarian law, including acts of violence against women. The human rights section of the UN peacekeeping force is implementing this programme.
Question No 30 by (H-0300/01):
Subject: Humanitarian aid for the Chechen people Leaving to one side the rights and wrongs of the Commission's humanitarian policy in Chechnya, can the Commission state whether, given that it has on several occasions drawn attention to the difficulties involved in operating inside Chechnya itself, it would be willing to support the implementation of humanitarian projects inside Georgia and Azerbaijan, aimed at the Chechen people and involving first and foremost the provision of medical assistance?
Since the outbreak of the current crisis in October 1999 the Commission, via ECHO, has allocated more than EUR 25 million in humanitarian aid to the victims of this conflict. The emphasis of ECHO intervention in the northern Caucasus region, where the large majority of Chechen IDPs are located, is because this is where the biggest problem is. Up to 360 000 internally displaced persons in Ossetia, Daghestan and Chechnya itself, compared with a figure reportedly around 5 000 to 7 000 refugees in the Pankisi Valley in Georgia. Operating conditions in the northern Caucasus remain difficult, especially in terms of security. However, the same holds true for Georgia, where aids to the Chechen refugees in the Pankisi Valley had to be suspended for some time last year in reaction to the abduction of expatriate aid workers.
To date, allocations made in the context of the Chechnya crisis and benefiting Chechen refugees in Georgia total some EUR 820 000. The operations funded focus mostly on basic health care. They have, for instance, consisted of the distribution of essential medicines to health providers, training of doctors on rational drug use, rehabilitation of basic health care facilities and the distribution of hygiene parcels.
Given the scope of the case-load of internally displaced persons in the northern Caucasus and the limited resources available, ECHO's main focus for humanitarian intervention in favour of the victims of the conflict will remain there. However, depending on how the situation develops, some limited funding might be made available to continue a medical programme in Georgia.
No specific humanitarian assistance is envisaged for Azerbaijan as at present no substantial numbers of refugees from Chechnya are reported in Azerbaijan.
Commissioner, thank you for your answer, although I think it is slightly elusive. I am acquainted with the competent people, the Minister for Health in the Maskhadov government, Mr Oumar Khembiev, in particular, who believes that there are needs to be met in Georgia and Azerbaijan, which in no way detracts from what you have seen within Chechnya and the part of Russia where other Chechen people have sought refuge. Having said that, I would like to know if you would be prepared to meet Mr Oumar Khembiev, the Health Minister, to discuss matters with him and to see if there are any firm possibilities of establishing two field hospitals in Georgia and Azerbaijan.
. We have been quite careful in calibrating and prioritising what we are doing with the aim of getting as close as possible to the biggest groups in need affected by the conflict in Chechnya. We are also funding the logistic operation of food and medicine into Chechnya. The priorities on which we are working are the right ones. What you mention in your supplementary question sounds more like health support, not directed specifically to the victims of the conflict. In any case, the priorities which I indicated in my first response are the best available answer we can give now.
Commissioner, I should like to ask whether you are now able to address the Chechen people directly via the Russian media, as I have read reports from ECHO which indicate that this access - especially via radio broadcasts - has not been granted by the Russian Government. Are you able to do this, and is it helpful, for humanitarian aid purposes, to be able to contact the civilian population directly? My second question follows on from this: do you not think it is necessary for the Commission to visit the refugee camps in Georgia and the other neighbour states officially in order to make contacts there?
I am not going to repeat the numbers of refugees in the different regions. They are not our own figures. They are from the various international forganisations working on this. The reality is that in Chechnya itself we are working with 170 000 internally displaced people, the same number in Ossetia and the small number of 20 000 in Daghestan.
We are directing our assistance to areas with the largest concentration of people in need. Finding the right channels to do that is not very easy. It should be noted that the Commission, through ECHO, is by far the largest provider of humanitarian aid in this conflict.
Question No 31 by (H-0260/01):
Subject: Non-polluting vehicles The third oil crisis which recently hit the European Union raises a number of issues regarding the transport and energy policy pursued by the EU, the implications of that policy and the fact that it is having little effect in combating greenhouse-gas emissions.
What is the Commission doing to support and encourage the use of vehicles which run on non-oil-based fuels?
How many studies have been conducted in this area?
Does the Commission give due consideration to all projects involving the patenting of zero-emission techniques, and, if so, how have these been followed up?
. (FR) Ladies and gentlemen, a White Paper on common transport policy will very soon enable us to renew the debate on sustainable development. As part of this debate, we will look into alternative fuels. A communication is currently being drafted on biofuels to see how they can help to solve key political questions such as the dependence of transport on oil-based fuels, the security of power supply, greenhouse gas emissions and pollution.
Furthermore, the Commission will present a proposal for a directive before the summer of 2001 to introduce a rate of utilisation for biofuels in transport. For approximately 20 years, the Commission has supported a great number of projects on alternative fuels and vehicles through its technological research and development programmes. Almost all alternative fuels have been covered in these projects. In spite of this huge support, these fuels and vehicles have not really been available on the market until now, the main barrier most often being the extra costs that are involved.
With regard to patents, many have been created as part of these projects, but they are the intellectual property of the industries and universities that took part in these projects which we cofinanced.
Commissioner, I mainly wanted to talk about the last point on patents. Many citizens are concerned about reducing greenhouse gases and they even send us projects that are extremely interesting but which we are not in a position even to understand and analyse from a technical point of view.
I wanted to find out if the Commission had opened any sort of 'one stop shop' that these people could contact, because if they are not scientists or do not belong to a university, there is no one to act as a sounding board for their ideas.
With regard to the specific question on transport, I shall pass this on to Mrs de Palacio, to see if this sort of 'one stop shop' does indeed exist, but I can inform you that, as for all these research proposals, obviously we receive letters on a regular basis from inventors and people who believe they may have found a solution and these are of course sent to the administration department. We should remember, however, that the principle of subsidiarity also applies and that in relation to the proposals that are dealt with in European projects, we must ensure that there is, of course, a body made up of several European partners. We therefore believe that these projects must be looked into by the different innovation and research bodies that exist in the regions and also on a national level.
I shall pass on your proposal to Mrs de Palacio to see exactly to what extent a direct answer can be made to the proposals submitted.
Mr President, my question relates to the Green Paper "Towards fair and efficient pricing in transport". As harmful emissions are a key measure of how transport and mobility should be regulated in future, are there any plans to consider, in the research field, carrying out cost-benefit analyses in order to determine the areas of transport in which low-emission or zero-emission options would be of greatest benefit?
Several studies have already been carried out on this issue and the Green Paper that Mrs de Palacio presented on behalf of the Commission sets a debate in motion on a whole raft of issues. Some studies have already been funded on transport systems to find out what are the best systems in the current circumstances. For example, we supported the solution to transport problems in towns, through the Joule-Thermie programme and the Energy programme and an experiment is being carried out at the moment using fuel cell-powered buses in various European cities. This is a proposal that we have supported and which is currently being put into practice.
Question No 32 by (H-0281/01):
Subject: International trade and the fight against AIDS In the absence of concerted international action and coordination to facilitate access to treatment for the countries of the southern hemisphere, use of the safeguard clauses included in the international commercial agreements (TRIPS) is an essential way of reducing significantly the number of deaths from AIDS.
However, a restrictive interpretation of the international agreements is posing a threat to some countries' national programmes against AIDS, as demonstrated by the complaints recently filed by South Africa and Brazil.
What is the Commission' s position on this matter? What measures does the Commission intend to take to support the countries concerned?
Second part
Questions to Commissioner Busquin
Over recent weeks, there has indeed been a great deal of public attention surrounding a trial taking place in South Africa against the pharmaceutical industry and the South African Government and also a complaint lodged against Brazil by the United States.
I shall not comment on these cases which are sub judice, but I believe that it is worthwhile to explain the Commission' s policy on this issue which includes the problem of action to take against communicable diseases affecting developing countries.
The issue was referred to us last summer and we have worked on this, whilst trying to be both ambitious and fair. In September, we organised an international round table in Brussels, out of which came a number of recommendations, ranging from a diagnosis according to which the issue of access to key drugs involves both local systems for care provision, policies for prevention and, of course, questions of the pricing and thus the funding of medicines.
We came up with a global approach based on three pillars. The first is to step up our measures in this area, on the basis of development policy; the second is to lower the price of key drugs and the final pillar is to continue with high level research so that public research can be carried out alongside private research in this area. We very recently began a specific action programme based on this approach which forms part of a whole raft of actions adopted by the WHO, the UN and UNICEF, the ONPI and the WTO. I believe that we are now already seeing some of the first real effects with a number of pharmaceutical companies announcing that they are committed to lowering prices.
What part does intellectual property play in this matter? In our view, it has a major part to play, as intellectual property is required in order to stimulate both innovation and research. This is the role of TRIPS, which is the WTO agreement on intellectual property and today we clearly stated that we are defending this concept. However, we also stated and we are stating this just as clearly, that there are cases where exemptions from patent law - which is called compulsory licensing - are permitted for public health or urgent health reasons. We would like to reiterate that the WTO agreement on intellectual property stipulates this flexibility. The same, of course, applies to parallel imports, since the agreement leaves this open to WTO members to decide what can or cannot be done. As far as we are concerned, we are also willing, at European Union level, to move ahead with this issue if it allows us to make progress on the issue of tiered pricing.
The legal provisions, which Mrs Carlotti mentioned, do not therefore present an obstacle. It is the ways in which they may be interpreted that could pose a problem. We have clearly stated our own interpretation. This, perhaps, goes further than some other WTO members would wish, but that is the situation, and we committed ourselves during the preparatory phase for the Doha meeting and in the ONPI and the WTO to push the consensus towards our own flexible interpretation of the WTO provisions.
I would like to thank the Commissioner for his very thorough answer and for his interpretation. I think that we are on the same wavelength on this issue.
As they deal with the same subject, Questions No 33 and 34 will be taken together.
Question No 33 by (H-0279/01):
Subject: European Research Area and the aeronautics sector Aeronautics, the European Union's leading export industry (EUR 22 billion) is also a key sector in employment (400 000 direct and 1.5 million indirect jobs) and turnover (EUR 65 billion in 1999).
While the aeronautics sector provides a good example of integration at industrial level, aeronautical research is fragmented among the various Member States. The industry does however depend on research to remain competitive.
Europe can no longer afford to waste resources by duplicating and failing to coordinate its activities. The Commission, therefore, wished to take all appropriate action to make aeronautics an example for the implementation of the European research area.
The new Framework programme for research and innovation includes 'aeronautics and space' as one of its seven priority thematic areas. Can the Commission give more specific details of the resources mobilised and the strategy adopted to make aeronautics exemplary in respect of research for the European Union?
Question No 34 by (H-0287/01):
Subject: European aeronautics The European Commission recently published a report entitled 'European Aeronautics: A vision for 2020', which details a research and development strategy in civil aerospace. Would the Commission indicate what specific steps it intends to take with a view to implementing this strategy, what response there has been from Member State governments, and whether such a strategy is compatible with the WTO?
Questions to Commissioner Vitorino
The questions submitted by Mrs de Veyrac and Mr Titley deal with the Commission' s strategy on research and development in the aeronautical sector and the measures and resources that are planned in order to implement this strategy.
I would, therefore, like to explain the action that we have taken. In our view, the aeronautical sector is one of the best examples of the implementation of the European Research Area at a sector of industry. In the light of global competition and given the impact of air transport on the life of European citizens, the Commission believes that it is necessary to improve the efficiency of aeronautical research through greater coordination and integration of the activities undertaken at all levels, i.e. national, European and private, into a single vision.
During the last six months of 2000, I formed the Group of Personalities, representing all parts of the air transport system including industrialists and manufacturers, airport management, airlines, regulatory authorities, air traffic controllers and researchers, whose aim was to shape this vision.
The fruit of the group' s labour is the report entitled 'A Vision for 2020' , which defines the main technological objectives that the sector has set itself over a 20 year period and the resources that need to be put into practice in order to achieve these. The report focuses in particular on the need to improve the integration of research that is today being undertaken at various levels. The report recommends setting up an Advisory Council for Aeronautical Research in Europe or ACAR. ACAR will, in the main, be made up of representatives from national programmes, the industrial sector, the scientific community and the Commission. Its aim will be to draw up a strategic research agenda that all the players of the sector agree to, which will influence the research priorities of national and Community programmes.
The Commission will make the utmost effort so that this council is up and running by the middle of this year. The ACAR members are due to be named by the end of May and the first meeting is scheduled for June. A first draft strategic agenda is expected at the beginning of next year. Consultation between the various players in this sector and the Member States with regard to ACAR' s competences and mandate has made a good start. This has already stirred up interest within the Member States, which all wish to take part in this initiative.
A budget of EUR 1 billion for aeronautics and space will be provided for the new framework programme. There are four priorities - competitiveness, the environment, safety and the capacity of the air transport system. These four priorities already correspond to the main objectives of the Vision for 2020. In order to meet these objectives, the Commission is proposing to use three major instruments. The first is the networks of excellence, and the coordination that already exists between centres of research in the aeronautical sector should facilitate the implementation of these networks. The second is integrated projects, which essentially involves undertaking and further developing the unifying measures of the previous model of technology platforms. The final instrument is the European Union' s involvement in programmes run jointly by several Member States and which are of benefit to the Community, for example under Article 169 of the Treaty, such as those we shall have the opportunity to discuss at the debate on the new framework programme.
The Commission' s action aims, over the long term, to stimulate the coordination of research undertaken at different levels by using the unifying effect of the instruments provided for in the framework programme and is perfectly in line with the agreements of the World Trade Organisation, the research actions sought being very competitive in nature.
The Commissioner did not actually respond to my question as to what exactly the response has been from Member State governments. Also, in relation to the WTO, I notice the report lays great stress on the fact that the United States makes a major contribution to domestic aeronautical research. That point is precisely at the centre of the dispute over the 1992 agreement on large aircraft construction. Does not the Commissioner see this programme as being yet another opportunity for us to have a dispute with the United States of America?
Finally, given that much of defence expenditure is now in the aeronautical area, is there a likelihood of a spill-over of this research programme into the field of defence?
The proposal for this programme is based on Vision 2020, which has three main objectives - to reduce noise, to ensure greater safety and to reduce pollution. This research is therefore of general interest, and as I already mentioned in my first speech, it is pre-competitive research, which should therefore not be compared to specific development programmes on types of aircraft.
That is why I do not believe that there will be any difficulties in this area, since we are working within the rules agreed with the World Trade Organisation, and that the objectives are important and, moreover, concern the quality of life of all European citizens, and to the safety of Europe' s skies. It is therefore quite acceptable that these research projects form part of this objective.
Thank you very much, Mr Busquin.
Question No 35 by (H-0266/01):
Subject: Denmark's JHA opt-out Title IV of the EC Treaty does not apply to Denmark. Nonetheless, a number of the texts adopted under Title IV do apply to Denmark by virtue of international agreements. The Danish Government has, for example, indicated its willingness to be associated with the EURODAC regulation, the bankruptcy regulation, the Brussels I and II regulations and the regulation on the notification of documentation in civil and commercial cases. The Danish position is based on the assumption that it enjoys freedom of choice with decisions on whether to be involved or not being taken on a case­by­case basis.
Can the Commission confirm that Denmark enjoys freedom of choice about whether to be a party to decisions taken under Title IV of the EC Treaty with the result, for example, that certain parts of decisions taken in the area of asylum and immigration can - also in the future - be acceded to by Denmark, while Denmark at the same time retains special national arrangements in other areas of asylum and immigration policy?
Mr President, as stated in the protocol annexed to the Treaty of Amsterdam, the areas covered by Title IV of the Treaty do not apply to Denmark. Article 3 of this protocol, which incorporates the Schengen acquis into the European Union, lays down that, with regard to decisions on implementing the Schengen acquis, Denmark can decide to guarantee the transposal of these decisions into its national law, thereby binding itself under an obligation under international law to the other Member States. With regard to issues of Community law, Denmark has reserved itself the opportunity to renounce the use of this exemption system, under the terms of its constitutional requirements and in the wake of an internal democratic debate. Nevertheless, the Danish Government recently asked the Commission about the possibility of applying certain rules adopted in the field of cooperation in judicial and civil matters to Denmark by means of parallel agreements with a basis in international law. A technical debate is now underway on this issue between Denmark and the Commission' s Directorate-General for Justice and Home Affairs. Once we have moved beyond this stage - and above all, once we have identified any difficulties in these parallel agreements - I intend to present the whole process to the Commission, that is to the whole College of Commissioners, following the exploratory technical discussions that are currently taking place. On the basis of this political debate, I also intend to lay down the future guidelines for the Commission as Guardian of the Treaties.
A very restrained thank you as I am none the wiser. There is an ongoing debate in Denmark about Denmark' s position. It will be recalled that, as the Commissioner also explained, we have this exemption in Article 5 and Article 7 of the Protocol on the position of Denmark. Article 5 is a very simple rule specifying that, if the other Member States subject to Title IV of the Treaty should decide to develop the Schengen acquis, then the Danish government and the Danish parliament may, in accordance with the constitution, decide, within a period of six months, whether Denmark should or should not take part. The question is what a development of the Schengen acquis means. Currently, there is the issue of the EURODAC Regulation which I believe is very closely linked to Schengen cooperation and the Schengen system. Accordingly, it might be said that asylum and immigration issues are closely linked to the Schengen problems and the Schengen system. The question is how far we are prepared to go in applying Article 5 in developing the Schengen acquis.
Mr Krarup, the Commission is of the opinion that the Schengen rules are not the basis for either the Eurodac regulation or the future Community regulation that will replace the Dublin Convention. These are based not on the Schengen rules but directly on Article 63(4) of the EC Treaty. We are therefore undertaking a technical study into the possibility of implementing the Eurodac regulation and the future Dublin regulation, on the basis of a parallel agreement with Denmark, which will be in accordance with international public law. This agreement will not be based on the Schengen Agreement, but based directly on Title IV and on the possibility of implementing a parallel agreement under international public law.
Question No 36 by (H-0276/01):
Subject: Passport requirement for Swedish nationals travelling within the Nordic region From 25 March 2001, Sweden and the other Nordic countries will take part in Schengen cooperation. Current Swedish ID cards do not meet identification requirements under the Schengen provisions. A new national ID card in Sweden may replace the Swedish passport next year.
There is contradictory information about what will happen in the meantime. According to the Council's answer to my question H-0145/01, application of the Schengen agreement is neither contrary nor an obstacle to the Nordic passport union. However, Article 45 of the Schengen agreement states that anyone staying in a hotel in another Schengen country must be able to produce identification and prove citizenship. The only document Swedish citizens have which indicates their citizenship is their passport.
In the Commission's view, are Swedish citizens required to carry their passports after 25 March 2001 when travelling in the Nordic countries until they obtain the new Swedish ID card?
Mr President, I must emphasise, first of all, that under Community law, any citizen of the Union may enter or leave the territory of a Member State on presenting a valid identity card or passport. If the passport is the only valid document for leaving the territory, which is the case in various Member States that do not issue identity cards, it must be valid for a period of not less than five years. Member States themselves are responsible for setting the conditions for issuing and validating the identity papers of their nationals. Incorporating the Schengen acquis into the European Union has not had any affect on these provisions. According to the Commission' s information, Sweden intends to introduce a national identity card with the status of travel document in accordance with Community directives.
Secondly, it should be pointed out that Article 45 of the Convention implementing the Schengen Agreement stipulates that persons wishing to stay overnight in a hotel must prove their identity by presenting a valid identity document. It should be noted that the Schengen acquis does not stipulate the type of identity document required. Consequently and in summary, the concept of a valid identity document can be interpreted to mean that all identity documents that have been accepted to date by the Nordic States as proof of identity can, in future, be presented when booking into a hotel.
I would thank the Commissioner for his answer. If I have understood all this correctly, a Swede does not need to carry any ID document showing that he is a Swedish citizen, in spite of Article 45' s stating that it must be checked whether the traveller is a citizen of a Schengen country. Consequently, Swedish citizens are at present exempt from that rule when they travel in other Nordic countries. Is that correct?
I am afraid that, probably due to the translation, the situation is not clear at all. There is no change about the status of the Swedes' valid identity document as far as registering in hotels is concerned. So if the document was valid to be registered in a hotel, in a Nordic state, it will go on being valid for the same purpose.
What I said was that as far as I know, up until now, the Swedish authorities have not notified any specific identity document to be recognised by all Member States as a travel document according to Directive 68/360. I hope is now clear that there is no change about the possibility of using the current Swedish identity card to register in a hotel.
We no doubt all remember that, during the Schengen negotiations, it was emphasised how important it was for the Nordic countries that the Nordic Passport Union which is nearly 50 years old and which ensures that Nordic citizens can travel freely in the Nordic countries without their passports - or other identification documents, for that matter - should not be affected by the Schengen Agreement. Now, if I understand the Commissioner' s answer correctly, it is nevertheless necessary to introduce passport requirements for journeys from one Nordic country to another, which means, in other words, that the Nordic Passport Union no longer exists. The exemption from the requirement to carry passports, which we have enjoyed for nearly 50 years, no longer applies.
I am sorry I do not share your point of view. Your freedom has been enlarged in that now you have a free area of movement throughout the Schengen area which is why, for instance, Norway and Iceland - which formed part of the Nordic free area of movement - have signed a parallel agreement with the Union to guarantee that they will also benefit from that area of free movement that is the Schengen area. I know your political view on this issue and you know mine.
I hope that Commissioner Vitorino does not feel weighed down with too many questions about the Schengen Agreement and the Nordic exemption from having to carry a passport, but I should like to follow up what has been said by my fellow MEPs, Mr Sjöstedt and Mr Krarup.
Swedish ID documents make no mention of citizenship, but it has been possible, in spite of that, to use them within Scandinavia. Does the Schengen Agreement mean that Swedish ID documents will not be of use and relevance within the Schengen area in future? If so, this would be a change for the worse for Swedish citizens. Have I understood correctly? I cannot interpret Mr Vitorino' s answer in any other way.
The only thing I would like to say is that some decisions come under the competence of the Commission, some other decisions come under the competence of the Swedish Government. What I said and would like to reiterate is that, up to now, the Swedish authorities have not notified any specific identity document to be recognised by all Member States as a travel document according to Directive 68/360, which does not mean that the Swedish Government has the intention to introduce changes in their identity cards due to the reason that you have mentioned. There is not a specific indication of nationality in that document. My evaluation is that the Schengen acquis does not introduce any change in national travel documents because, as far as I know, that remains strictly the responsibility of Member States. Therefore I hope within the next few months we will be able to clarify the intentions of the Swedish Government concerning identity cards and the best interpretation of the Schengen acquis.
I can assure you that the political objective of this exercise is to make free movement of people easier, not more difficult.
Question No 37 by (H-0311/01):
Subject: Authorisation to carry medicines when travelling between countries in the Schengen area The Danish Government recently submitted a draft law requiring authorisation to carry medicines for private use when travelling within the Schengen area. There is great doubt in this regard as to what is required by EU legislation and what simply derives from requirements under Danish national law.
Will the Commission, therefore, say how it interprets the rules on carrying medicines for private use within the Schengen area? Does EU legislation require such authorisation, and what are the rules in this respect in the other Member States of the Union?
Article 75 is one of the provisions of the Convention implementing the Schengen Agreement and this seeks to allow travellers to carry narcotic drugs and psychotropic substances in connection with medical treatment. These individuals must be in possession of a certificate issued by a competent national authority. Pursuant to the above-mentioned article, the Schengen Executive Committee adopted, in its decision of 22 December 1994, the form and content of this certificate and the principles governing its issue. The Commission takes the view that a draft law in Denmark covering the subject you have raised, now matches the above-mentioned provisions.
Thank you, Commissioner. Would you please answer the two other questions I asked on how the rules have been interpreted in other countries? I would very much like to hear your answer, as the debate in Denmark and the proposals put forward there seem like an April fool' s joke. However, 1 April was last Sunday, and now we have to look ahead, so I would therefore like to hear how other countries have tackled the issue of Article 75.
Mrs Riis-Jørgensen, I must inform you that the interpretation of Article 75 of the Schengen Agreement was drawn up by a decision of the Schengen Executive Committee adopted on 22 December 1994. This decision, which was the subject of the document entitled SCH/Com-ex(94)28rev and which was published in the Official Journal of 22 September 2000, is applicable uniformly throughout the Schengen countries. This means that, with the rules being identical in every country, the common form must be respected to certify the need for medical treatment allowing a citizen to carry the substances mentioned in your question. This is the uniform implementation of a decision of the Schengen Executive Committee.
I am surprised to hear the Commissioner' s answer. I should like to have it confirmed that this point, referring to Article 75, is about a development of the Schengen acquis. We are dealing with the Protocol on Denmark, Article 5, paragraph 2, and I gather from the Commissioner' s answer that any rules regarding the carrying of certificates must be adopted unanimously and that if no agreement is reached, that is if Denmark takes up another position, then the parties must enter into negotiations. In principle, this is about a development of the Schengen acquis, a fact which I should like to hear confirmed, and when it is claimed to be about extension of freedom, that is quite ironic for me personally, as I believe it would become quite a burden for those of us who travel around with many types of euphoriants in our bags due to our delicate health.
I have the greatest respect for your opinion, but my point of view is as follows: a Danish law, as stated in your question does not contravene the Schengen acquis. Incidentally, I do not understand how Protocol 5 can be invoked - there is no contradiction between the decision of the Schengen Executive Committee and the free and sovereign decision of the Kingdom of Denmark. This does not constitute an exception, but rather a guarantee for the uniform implementation of the rule.
Question No 38 by (H-0320/01):
Subject: Protection of the EU's borders Is the Commission prepared to carry out a feasibility study of the creation of EU protective units at the external borders, and what is the current status of the administrative work on setting up the European Police Academy?
Questions to Commissioner Patten
Mr President, as Parliament, and Mr Posselt especially, knows, for the Member States party to Title IV of the Treaty establishing the European Community, the principles relating to controls and surveillance of external borders of the European Union are governed by Community law, in accordance with the Protocol implementing the Schengen acquis in the European Union, as drawn up by the Treaty of Amsterdam.
In my view and in the Commission' s view, there are now several reasons for considering the creation of a European corps of external border guards. Several Member States also seem to want to explore this option further in order to strengthen resources for combating illegal immigration.
The countries who are candidates to join the European Union will be required, in the long term - I stress the long term - to play a full role in implementing the Schengen acquis and the acquis communautaire, in the area, amongst others, of controlling the European Union' s external borders and of the unchecked free movement of individuals within internal borders. Even from the point of view of developing Community law, the only aim of external border controls is to check individuals purely in terms of migration. The controls also seek to ensure monitoring of external borders in terms of combating crime, or applying customs regulations and to ensure that various technical regulations that apply to vehicles or to dangerous or illicit merchandise are being respected.
That is why - and I am able to confirm this - the Italian Government has requested the Commission' s support to undertake a feasibility study on the possibility of setting up a corps of European border guards. This is an initiative that was also supported by several other Member States and which the Commission favours. As you know, any decision regarding this sort of programme supported by the Odysseus programme depends on the Management Committee. What I can say to you is that the Commission supports the Italian initiative.
To turn to the subject of the European Police College, which was created as a result of the Council decision of 22 December 2000, to which the European Parliament also contributed in the form of Mr Posselt' s report - I would like to say that in terms of its organisation, the College' s rules of procedure will be submitted for the Council' s information. The headquarters of the European Police College' s secretariat will be established on the basis of a forthcoming decision by the Council. Its operating budget will also be set. I can inform you that the College' s governing board approved its draft financial regulation on 23 March and this will now be submitted for approval to the Council.
With regard to the College' s working programme, we are working on the basis that the Police College must not be used to finance existing national actions and that it must concentrate on a few priority areas which are currently being defined.
Mr President, Commissioner, thank you for your very precise and competent answer. I have just one further question: when do you think the feasibility study on the creation of EU protective units will be submitted? As you know, it was due to my report three years ago that this House has proposed the creation of these units.
Yes, I wholeheartedly agree with you. I certainly recall the European Parliament' s proposal. I hope that we will be able to approve the Italian proposal as soon as possible. As you know, the proposals had to be tabled by 31 March. The Management Committee will now meet and make a decision. I hope that the proposal will be approved, so that it can be implemented during 2001. I hope that by the end of the year, the Italian Government will present the feasibility study, which was, moreover, undertaken in close consultation with several other governments, which have already given their support and backing to the possibility of creating a common guard force for Europe' s borders.
Question No 39 by (H-0249/01):
Subject: Crisis in the Balkans As developments in the Balkans crisis have revealed, recognition of the borders of many countries in the region is a matter of direct or indirect contention. A case in point is the border between the former Yugoslav Republic of Macedonia (FYROM) and Serbia, on which the two countries themselves have agreed but which Albanian groups in FYROM itself and in Kosovo refuse to accept.
What is the Commission's view of these current developments and, in particular, what is its position on the acceptance of borders as a stabilising force in the Balkans crisis?
Mr President, I very much welcome the opportunity of answering this question and I am grateful for what you said a moment or two ago. My time of departure is largely determined by the fact that I took until 5.00 a.m. this morning to get back from Macedonia, which is the subject of this question.
As the honourable Member knows, the governments in Skopje and Belgrade recently reached agreement on border demarcation between the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia. The European Union very much welcomes that agreement. Since the appearance of the armed Albanian extremists, the European Union has made clear its very strong support for the sovereignty and the territorial integrity of the Former Yugoslav Republic of Macedonia and we have made clear as well our support for the inviolability of borders. We have condemned the violence and we have argued passionately, as was the case for example at the European Council last weekend, that grievances must be addressed through democratic institutions. The former Yugoslav Republic of Macedonia is moving towards Europe. As the honourable Member will know, we are looking forward to signing a stabilisation and association agreement with the Macedonian leadership at the beginning of next week.
The European Union has been intensively involved in trying to manage and prevent this crisis. We have all worked very closely together - the Presidency, the High Representative, the Member States and the Commission - and we have also worked closely with the North Atlantic Treaty Organisation. My latest trip to Skopje was yesterday. I went for the second time in about ten days with the High Representative. It was his third trip in that period. We have made clear once again that the Albanian population need to see the real opportunity for promoting their interests through political means. We are very pleased at the attempt made by President Trajkovski to launch a process of dialogue in Skopje. The first meeting of the political leaders that he brought together took place yesterday. We are ready to help in that process of dialogue but I have to make it clear that we do not think it is our role to mediate. It is our role to assist people in taking things forward but it is not our job to take the responsibility off their shoulders.
We appealed yesterday to the PDP Party to attend meetings of the dialogue in future. We had individual meetings with all the party leaders. All of them expressed their commitment to democracy. All of them expressed their commitment to dialogue. All of them expressed their commitment to joining the European family. So we now look to them to make good the undertakings that they gave us yesterday. We hope that they will talk to one another through the fora created by President Trajkovski. We hope that all of them, including the opposition, will participate in the signing ceremony of the stabilisation and association agreement next week.
We have said that we stand ready in the Commission to support the process of building a successful, multi-ethnic Community through our CARDS Programme and so on. We have made it clear to the Albanian leaders in Kosovo that the donor community's patience is not unlimited and that they have to make clear their own absolute abhorrence of violence in the attempt to move away from extremism. I think we have been doing all we can, but the political leaders in the Former Yugoslav Republic of Macedonia now have to show the leadership which is going to be required in order to get their country through this difficult period.
Commissioner, thank you very much for your detailed reply. I must say that I agree with the way in which you have set things out, but there is one problem. You said, '... for promoting their interests through political means.'
As you know, there is a scenario, which is the subject of a great deal of discussion, whereby with institutional and constitutional change in the FYROM, i.e. by converting it into a kind of federation or confederation, political pressure could arise - especially at difficult times, such as now - for subsequent secession. It is a model which, unfortunately, we have seen and several countries backed it in the former Yugoslavia. I would like it to be made clear from your side - I think you expressed it well, but you could perhaps stress a little more - that no such way out will be given to extremists inside this country or, as you well know, outside it, to political forces in Kosovo.
I would like to go further than that, if I may.
First of all, it has to be the way forward for southeast Europe to turn its back once and for all on violence and the attempt to effect political change through bloodshed, mayhem, bombs and bullets. That is the path to Europe. That is what I will be discussing again tomorrow when I am in Croatia where they have, in my judgment, turned their faces to democracy and their backs to violence. It is the point I will be making in Albania on Thursday when we have the high level steering group which will be discussing the stabilisation and association process for Albania. I pay tribute now to the unequivocal statements made by the political leaders of the Albanian state in the last few days. But I want to go further.
Those who believe that we can secure peace and prosperity in southeast Europe by fiddling with borders here and there are deluding themselves, and deluding themselves seriously. There is not just one Presevo Valley in the southeast of Europe. There are, in political terms, figuratively several. So if you start fiddling with the borders here you end up fiddling with the borders everywhere. Every time you do that you encourage those who think they can get their own political way by blowing up houses, buses with innocent women and children in them, or shooting police officers going about their lawful duties.
I endorse what the honourable Member says, but I would go a stage further. There have been excellent signs in southeast Europe over the last 18 months of people coming back towards the democratic family. I took particular satisfaction myself in looking at the B92 radio station website at the weekend, which had the headline "Slobo in the slammer". I thought we had come a very long way in the last few years. I know that occasionally there are problems and not everything progresses smoothly, but I very much hope that we will not lose what has been achieved in the last 18 months.
To what extent would the Commissioner agree with me that the origins of the current crisis in Macedonia actually lie purely and simply with the activities of criminal gangs looking to protect their smuggling rackets and taking advantage of the weak security of the border with FYROM, and that what we need to do is to tighten up on those criminals who have used the issue of minority rights as fuel to keep the fires of discontent going in order to cover up their activities? What is at stake here is that gangsters are seeking to undermine democracy and peace and stability to line their own pockets. Primarily we have to take tough action to prevent that illegal activity so that the political situation can be stabilised.
I once heard somebody in another part of Europe, where I was chairing a commission on policing and security, make what seemed to me to be a curious distinction between what they described as 'good honest old-fashioned crime' and political extremism using bombs and bullets. The fact of the matter is there is no good honest old-fashioned crime, but there are plenty of examples where organised criminality, organised criminal behaviour becomes interwoven with political extremism and its manifestation in organised violence.
We have seen that in so many parts of Europe and we are seeing it once again in parts of south-east Europe, including no doubt the Kosovo-Macedonian and Kosovo-Serbia borders. While there are doubtless some who espouse political extremism for political reasons, there are others who see the advantage of cloaking criminal action - trafficking in drugs, trafficking in smuggled cigarettes, trafficking in human beings; they see political causes as a way of providing an umbrella for that criminality. Whatever it is, it is wrong, it must stop, it is what the past was like in south-east Europe. We must do all we can in the European Union to make sure that the future is very different indeed.
Is the Commissioner satisfied that KFOR is adequately controlling and successfully preventing movements of fighters and arms across the border between Kosovo and FYROM?
I had an opportunity to discuss that issue with the Swedish Foreign Minister, Anna Lindh, in the presidency of the Council, and the High Representative with KFOR, in Pristina about ten days ago, with the Special Representative, Mr Hakerup who is doing such an excellent job and also with KFOR and the KFOR commander. They assured us that they were stepping up security on the border.
It is, like a lot of borders, difficult to give cast iron guarantees of security about the ability to pass from one side to the other. It is very mountainous terrain as the honourable Member probably knows but nevertheless I am sure that KFOR need to continue to do more. They are committing more troops. They are making a greater effort. It is essential that they do because there is no doubt at all that there have been people moving backwards and forwards across the border and the political consequences in the Former Yugoslav Republic of Macedonia of movement of extremists from Kosovo into Macedonia make what has been a difficult crisis for them to face even more political and therefore even more awkward.
So yes, I hope KFOR will be able to do more. We have certainly had a dialogue with them about that and I very much hope that the assurances they have been given will be manifested on the ground. It is a difficult job but one which I hope they will be able to do even better.
As the author is not present, Question No 40 lapses.
Question No 41 by (H-0274/01):
Subject: Fundamentalist hostility to women in Saudi Arabia The laws currently in force in Saudi Arabia discriminate against women. For instance, women are stoned for committing adultery and condemned to death for apostasy. More than 28 women having been executed since 1990. In its contempt for women, the State discriminates against them. They are subjected to gender apartheid, arbitrarily detained and imprisoned, and watched by the Committee for the Propagation of Virtue and the Prevention of Vice, also known as the al-Mutawa' een.
In view of this situation, what measures does the Commission intend to propose with a view to improving the human rights situation for Saudi women?
The situation of women in Saudi Arabia is a matter of very considerable concern. The European Union has raised this issue on a number of occasions in the context of the overall human rights situation in Saudi Arabia. We have done this through démarches, we have done this in political dialogue and we have done this in statements on human rights policy. For some years an exchange of views on human rights has taken place between the European Union and the Gulf Cooperation Council countries, including Saudi Arabia. The situation of women has been raised by the European Union in the context of the European Union-Gulf Cooperation Council political dialogue.
The issue has also been raised by the Commission in the negotiations on a free trade agreement with the Gulf Cooperation Council countries in which an article on human rights and democratic principles will be included. Moreover, the human rights situation in Saudi Arabia has been raised by the European Union in the UN Commission on Human Rights. Last year this led to some modest but positive steps by Saudi Arabia, to which I can return if the honourable Member would like. I hope that these relatively positive signals in the area of human rights which we have seen from Saudi Arabia in the last year will be followed by positive actions in Saudi legislation, but I have to say that having read, for example, the report by Amnesty International and other reports on the situation I can well understand why the honourable Member has tabled this question.
Commissioner, could you expand a little on your answer and tell me whether the Commission has made any specific proposal in this respect? I would also like to know whether, within the existing political dialogue, the Commission is prepared to raise this issue of respect for the human rights of Saudi women.
In case I did not make myself clear, let me underline the fact that the Commission is exceptionally concerned by particular cases of the abuse of human rights, including the situation affecting women. I referred to, for example, the special report by Amnesty International. I could have referred to the EU statement in the UN Commission on Human Rights as well. We do not, however, have any representation in Saudi Arabia, nor do we have any representation in the Gulf. Nor do we have any competence to take any particular steps or to make a stand on an individual level in these particular cases. However, we participate in the European Union démarches which are agreed upon regarding human rights issues in the framework of the CFSP.
So the honourable Member is right to raise the issue. It is an issue - I repeat again - in the framework of the political dialogue that we have with Saudi Arabia and the Gulf Cooperation Council countries and we will continue to do so.
Question No 42 by (H-0277/01):
Subject: Deployment of Russian nuclear weapons at Kaliningrad According to several reports in reputable Nordic media, such as Swedish Radio's news programme Ekot and the Oslo newspaper Aftenposten, the Russian military is planning, or has already carried out, a major deployment of nuclear weapons in the Kaliningrad region.
Such action by the Russians would seriously affect military détente in the entire Baltic region since it would mean a considerable change in the military threat both to several EU Member States and to a number of applicant countries.
Russian Foreign Minister Ivanov has given Commissioner Patten his complete assurance that no deployment of Russian nuclear weapons has taken place or is planned.
In what way is the Commission monitoring developments in this matter, which is of such importance for the whole of the Baltic region, and what information has the European Union been given recently from the responsible political representatives in Russia such as the President, the Foreign Minister and the Defence Minister?
The Commission shares the view that if nuclear weapons were deployed in the Russian enclave of Kaliningrad this would have very serious repercussions for cooperation in the Baltic Sea area, particularly for our northern dimension policies. It would also run against Russia's stated policy in the region.
During the visit which we made in February to Moscow and Kaliningrad - I went there with the Presidency, with Foreign Minister Anna Lindh - the issue was raised. The Russian side firmly denied the allegations which had been published in the media. The Russian side gave assurances that there were no plans regarding the deployment of nuclear weapons in Kaliningrad. I have seen the press and broadcast reports to which the honourable Member draws attention. That is why we raised the issue with the Russian side, but I repeat the assurances which they have given us.
I should like to thank Commissioner Patten for that clear answer. I have had the privilege - in another, more informal Nordic context - of addressing this serious problem with the Commissioner. It is my understanding that the Commission has had assurances at the highest Russian level that no deployment has taken place. In spite of that, I should like to ask two follow-up questions: how has this information come to be accorded so much credibility by the media; and was this a subject that was discussed at all with President Putin at the European Council in Stockholm?
Mr Putin said quite a lot at the European Summit in Stockholm, including giving the Macedonian leadership the advice to follow what he had done in Chechnya, which, I am bound to say, I did not think was a very wise piece of advice to give them. It seems to me that the last thing anyone should do is to try to reduce Tetovo to the state of Grozny. I did not agree with those remarks of President Putin.
The Commission does not, of course, have the means to monitor Russia's compliance with the assurances that we have had, but we would expect Member States to raise any information indicating the contrary in the appropriate European Union fora. We will be having, in the margins of the General Affairs Council at the beginning of next week, a discussion on the northern dimension on the basis of the proposals which have been put forward by the Commission. That discussion will involve not only the Member States of the European Union, but also countries affected by our northern dimension policies and aspirations including, of course, the Russian Federation. And I hope that the Russian Federation will make it clear once again that these press reports and media reports are untrue.
One central part of our northern dimension policies is our attempt to suggest ways in which we can both help Kaliningrad to deal with the consequences of enlargement - that is, of being surrounded by Poland and Lithuania as Members of the European Union; and we have suggested as well, which is slightly different, ways in which Kaliningrad can be helped to deal with problems which have nothing to do with enlargement, but which have an impact on the whole area. We are keen to play our part in helping Kaliningrad, and it would not be remotely helpful if these media reports turned out even to be a percentage true.
We thank Mr Patten for his cooperation and we wish him success in the Balkans.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 43 to 74 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 8.00 p.m. and resumed at 9.00 p.m.)
People with disabilities
The next item is the report (A5­0084/2001) by Mrs Hermange, on behalf of the Committee on Employment and Social Affairs, on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions - Towards a barrier-free Europe for people with disabilities [COM(2000) 284 - C5­0632/2000 - 2000/2296(COS)].
Mr President, ladies and gentlemen, Commissioner, our guests from the organisations who are taking their seats in the public gallery, forgive me if I am speaking somewhat slowly, but today is the first time that our debate will be interpreted using sign language, and I would like to inform the Commission that I have also had this report translated into Braille, and this is the first time that a parliamentary assembly has done this. The report will be sent by the Committee on Employment and Social Affairs to all the organisations in all our countries.
It is a joy and a source of satisfaction to me to present this evening to the European Parliament the report written in response to the Commission' s communication. It also gives me grounds for hope. It is a joy because I am aware that this report has perhaps more influence than others, or at least in a more direct manner, in bringing about the Europe that I have been hoping and praying for, a humane Europe in which we are all involved and which we all hope to achieve, since we are well aware that, having achieved the single market and monetary union, the 21st century will have to try to bring about a humane European Union. Drafting this report has only served to strengthen my belief that we can only make the future of Europe attractive if we start working on a basis of solidarity, justice and respect for others.
This occasion also provides me with a source of satisfaction because, although my name is on the report, it is above all the product of a new working method in which many useful contacts were fostered with the organisations for people with disabilities, which helped me to write it, particularly the European Forum for Disabled People, and I would like to acknowledge here their extremely valuable contribution to this matter. I also derive satisfaction from the high level of interest shown by my fellow Members, since they tabled over 100 amendments to the original draft. In this respect, I would like to say that out of the amendments that were recently tabled, I shall accept two amendments from the Socialist group. I would also like to thank the Commission' s Directorate-General for Education and Culture for taking part and the European Agency for Special Needs Education, which is based in Copenhagen.
Lastly, the report fills me with hope because, if it is adopted by the European Parliament, it will enable many doors to be opened to the 37 million citizens who live with a disability. This report will be considered from four perspectives: firstly, 'mainstreaming' and the right to be different, secondly, 'family and disability' , because it is true that a disabled person, whether an infant or an old person, is nonetheless someone' s child or parent and it is within this family environment that the most support can be found. The third perspective is to overcome obstacles and access problems. The fourth perspective is that of consultation and information.
On the basis of these perspectives, we put together a number of proposals. The first is, of course, to start working on the year 2003, which is to be named the European Year of the Disabled Citizens, as announced at Nice. Secondly, we believe that it is important that a number of measures be taken in terms of access to benefits. If Italian, French, Belgian or Greek workers leave their own country to work elsewhere, they should continue to receive the benefits to which they are entitled as a disabled person. This also involves mutual recognition of cards carried by people with disabilities throughout the Union. The issue of access should also be extended to education. We all know that disabled people are not fully or properly integrated into school life. That is why I can announce now that on 26 November 2001, the first European meeting dedicated to teaching and disabilities will be held at the Senate in Paris, in conjunction with the European Academy of Medicine.
The issue of access also includes transport and public buildings. We heard a speech made by Brian Crowley at the inauguration of this building. In this respect, we can announce a forthcoming directive, for example with regard to lifts. I hope that, in this directive, mandatory standards can be specified for disabled people.
That is what I wanted to tell you very briefly, by pointing out that the report that is presented to you today is both a culmination and a point of departure. At a time when we often speak about 'lobbying' , I hope that, in view of the year 2003, along with all the organisations, we can use our influence on all the Commission and Council bodies to translate these recommendations - or at least some of them - into directives, so that a European disability policy can be developed in Europe.
Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mrs Hermange on her work on achieving a barrier-free Europe for people with disabilities. I believe it is necessary to complete the strategy for integrating the rights of people with disabilities into Community policies, particularly the transport sector, access to buildings, the information society and consumer policy. However, I am convinced that the issue of practically integrating people with disabilities will depend not only on traditional obstacles, such as the physical barriers enclosing public areas and transport, being overcome, but, above all, on the general public taking a new approach to the everyday situation of people with disabilities. It is clear that, in these cases, psychological factors and people's prejudices may be much greater obstacles than those created by physical barriers.
Another important point to stress, which also featured in the Stockholm Presidency Conclusions, is that of the integration of people with disabilities into the world of work. We must work towards a situation where companies employ more than the obligatory number of people with disabilities, making things easier for companies by consistently reducing or abolishing both the contribution and tax burdens. This would have the positive effect of using this social potential, which is currently only partially exploited, and would benefit the entire economy. Currently, 37 million European citizens suffer from some form of disability and the unemployment rate for this category is over three times higher than average. Moreover, let us not forget that the quest to achieve full employment in the Union does not mean concentrating solely on job creation but involves providing better jobs for all people, including those with disabilities.
Lastly, I consider it essential for research in Europe to play a fundamental role, through its centres, in the development of technologies intended to improve the quality of life of people with disabilities. In this way, we would be able to close the gap between Europe and the United States of America.
Finally, may I emphasise the role that the Member States must play in improving the skills and promoting the specific professional training of people who cooperate within voluntary associations and the social cooperatives, in order to provide adequate professional training which is suited to the different forms of disabilities.
Mr President, last Saturday I took part in a rally called "Rights Now" by disabled people in Trafalgar Square in London, where disabled speakers told us how hospital consultants denied them medical treatment because their quality of life was not equal to that of able-bodied patients. The new charging policies for social care services effectively stop them from benefiting from those essential services. Whereas sexism and racism are well-known terms, disability discrimination is barely referred to in public discourse.
I start my speech with this bleak assessment because in our proper desire to support the Commission in their barrier-free Europe communication, and Mrs Hermange, in her excellent response, we risk forgetting the very real exclusion from every aspect of public life which is the daily reality for disabled people in our societies. In the strong consensus we have achieved in supporting the bulk of the proposals let us remember we will encounter real conflict in delivering on the aims agreed.
We welcome the European Commission's proposal to make 2003 the year of disabled citizens but its impact will be diminished if the Commission does not, during that same year, publish a general disability discrimination directive which offers comprehensive civil rights to disabled people in Europe, similar to the American Disabilities Act, on the other side of the Atlantic.
We are pleased that the Socrates Programme offers additional support for disabled participants, but point out that there is a long way to go before the extra costs of disability, the provision of specialist transport, personal assistance and sign language interpreters are provided for in all mainstream European programmes to make equal participation a reality. I welcome the sign language interpretation taking place in both the Chamber and the public gallery. I only wish we could see it regularly in the European Parliament.
We emphasise that the specialist and mainstream provision can go hand-in-hand and can complement each other, that the loss of the tied aspects of the research and development programme were not fully replaced with mainstreaming and that a specialist disability section should be allocated in the sixth framework programme now being discussed.
We point out that fine words about free movement can never be fully realised until difficult issues for Member States, including the protection for social security benefits for disabled workers crossing our borders, can be tackled. We watch carefully when talk about interdepartmental cooperation in the Commission, on public procurement for example, shows steadfast opposition by DG internal market against awarding public contracts with full reference to companies' equal employment record.
We ask the Commissioner for Employment to identify a clear timetable for binding disability access standards to the built environment to be established, and, equally, to ensure seamless access by disabled persons to all modes of public transport.
Mr President, I would like to congratulate Mrs Hermange on an excellent report. I would also like to congratulate her for making it available in braille and through sign language interpreters. This is such a good report because of the cross-party cooperation, similar to the cross-party cooperation there was on the article concerning anti-discrimination, and because of the input from the disabled people's organisations themselves. We had 97 amendments in committee, and we have only five for this plenary session. That demonstrates how we have all worked together and particularly that Mrs Hermange has listened to the points that have been put to her and incorporated them into this report.
I hope also that this report will act as a springboard for the year 2003, the Year of Disabled Citizens, but hopefully we can bring forward the disability directive that Mr Howitt has just referred to within that year, so as to actually make a commitment to a positive disability directive.
This report is about breaking down barriers for disabled people, to get rid of the prejudices that disabled people face in their daily lives across the European Union. That is what we are aiming to achieve. It is disgraceful that we need this report, that disabled people are not treated like other people. We must make sure that disabled people are mainstreamed, that they are not sidelined, that they are taken into account in all sectors - in the information society, in public procurement, in employment. As Mr Mantovani said, the level of unemployment is three times higher for disabled people. Let us hope that this report, together with the employment directive, will address that issue. We must look at all the issues.
I would like to conclude by saying again to Mrs Hermange that she has produced an excellent report but one that we must make sure that we put into practice. Fine words are one thing, making sure that in practice disabled people are treated exactly the same as everyone else is another.
Mr President, if I had an hour instead of a minute I could maybe touch on some of the key points, however, in the European Parliament we have to work within these limits. At the outset I want to congratulate and thank Madam Hermange for her advocacy on behalf of people with disabilities and in particular for her willingness to take on board new ideas with regard to creating a barrier-free Europe.
Any charter of rights, any constitution will tell you, that all people are borne equal, yet every single day disabled people in the European Union are treated as unequal. In fact, in many scenarios they are treated as inferior beings to the rest of society. I can bring hundreds of examples of discrimination, of ignorance, thousands of examples of prejudice. When we speak about a barrier-free Europe for people with disabilities, our main focus is always on legislation, on new innovation with regard to buildings or access to transport. These are all key and important elements, but the first thing that we have to overcome, the first barrier that has to be jumped is a psychological barrier and the prejudices within each and every one of us. When we see someone with a disability, instead of focusing on the disability, let us treat everyone as equal, focus on their ability and give them the tools of information, of training, of education and of opportunity to really show how much ability they actually have.
I commend this report to the House and would ask that it should not just be an expression of good intentions or the conscience of the Members of this House or of the Commission, but lead to real action before 2003, so that then when we celebrate the European Year for the Disabled Citizen, we can actually say that we have made progress and moved beyond some of the barriers.
Mr President, I would like to begin by congratulating Mrs Hermange on the quality of her report and also on her generosity in accepting the amendments presented in committee, which will have contributed to enriching the report but, above all, in taking on board the differing sensitivities in dealing with measures for combating a possible situation of inequality: the inequality resulting from disability.
Although we might not realise it, we are not nevertheless mistaken in stating that the number of people suffering some form of disability in the European Union stands at around 10% of the population, which currently means some 37 million people, and that disability is not a homogenous category.
We could say that there is no such thing as disability, but rather there are disabled people and therefore, whether the disabilities are visible or invisible, slight or serious, single or multiple, chronic or intermittent, whether they affect mobility, hearing, sight or speech, all of these people - and I repeat, people - have to face difficult barriers when it comes to accessing the various aspects or areas of their social lives despite these limitations.
I would like specifically to refer to the area of employment in relation to this policy which is intended to create a barrier-free Europe and furthermore a Europe with a high level of employment. And therefore, to name but a few factors, we should refer to the adaptation of the procedures for examinations and tests of the abilities of disabled candidates; access to specific training activities for general employees and, perhaps, for public officials in particular, with reduced abilities; to measures for the retention of staff who have suffered some incapacity during, or in the execution of, their work; to the reorganisation of work and flexible hours, part-time work, etc.
It seems to me to be extremely important that 2003 be declared European Year of Disabled Citizens. It seems equally important - maybe more - that each day we reinforce the idea that each and every disabled person is one more citizen, one more European of the almost 400 million Europeans who are protected by Article 13 of the EC Treaty and who expect specific actions, the coordination of policies within the European Union and who expect to see an increase in people' s awareness and sensitivity, since it may be that the main barrier they face is a lack of awareness.
Mr President, I want to begin by thanking the rapporteur for a good report and for the sensitivity she has shown in accepting arguments from the various political groups and in listening to the organisations and the movement representing people with disabilities. She has been exemplary in the way she has attended to her task as rapporteur.
People with disabilities are discriminated against today. Freedom of movement, which is basic to EU cooperation, is significantly more difficult for people with disabilities to make use of when it comes to seeking work or, in the case of young people, studying in other countries. There is clear discrimination in this area. The same applies to the labour market. Unemployment among people with disabilities is very high. They also find it more difficult to achieve the kind of access to information we often discuss nowadays.
We must adopt a pro-active attitude, for all this can be prevented. Disability is not a static phenomenon. It is the environment which is at fault, and this can be changed. Nowadays, we have interpretation using sign language, for example. We can design buildings and workplaces differently, making them more accessible to people with disabilities. This is something which is possible to implement, because it is about changes to the environment. We can implement changes.
The change must affect all areas of policy, moreover. Not only can social, transport or labour market policies be changed, but all policy areas. In the labour market, where unemployment is approximately three times higher for people with disabilities, it is important that, in addition to devising indicators for improving older people' s, women' s and other groups' chances of obtaining work, we should also include people with disabilities.
Many people have pointed out how important a change in social attitudes is to integration. I myself come from the world of education. It is important for people with disabilities not to be hidden away but to be included in the world of education so that everyone can obtain education and training on the same terms and so that we see how people with different qualities are able to work together. That is incredibly important if attitudes are to be changed.
Finally, it is important for voluntary organisations and organisations representing people with disabilities to be integrated into this work. Let the Year of Disabled Citizens be a point of departure for an offensive in which we devise new directives and a new action programme, so that we can obtain a Europe without obstacles and with equal opportunities for all.
Mr President, the report by our fellow Member, Marie-Thérèse Hermange, gives some very positive support to the awareness campaign proposed by the Commission for the year 2003, which has been declared the European Year of Disabled Citizens. We need to change our way of thinking, but I believe that it is crucial to propose a series of measures, as Mrs Hermange has, in favour of a genuine policy of non-discrimination. To be recognised as being different, but having the right to be fairly treated is the philosophy that runs through all the proposals, particularly those relating to easy access to the work place and to public spaces, the exportability of disability benefits for workers and dependent persons within the EU or the mutual recognition of national cards carried by people with disabilities.
The report also stresses the need for a sense of responsibility with regard to equal treatment in the labour market, vocational training and education. Professional integration is therefore associated with social integration. In this respect, the report shows that the value of the work performed by a person with a disability cannot be measured solely in terms of competitiveness.
I believe that these are ambitious guidelines that give a true reflection of the overall thinking of the parliamentary committee concerned and the determination of the organisations representing people with disabilities. I would add that the proposal to monitor and evaluate the measures adopted seems to be a very positive step, as does the transition from a simple intergovernmental policy to a Community policy in this area.
I can only see two shortcomings. On the one hand, the report adopts, in my view, an extremely hesitant attitude towards businesses with regard to the employment of people with disabilities, and the proposal regarding the income of people with disabilities who are in employment is much too weak - and I quote 'an income at least equal to the level of benefits received by people who are not in employment' . On the other hand, the ambiguous nature of the part of paragraph 20 which relates to research into therapies at the beginning of life must, in my opinion, be withdrawn, which justifies the amendment tabled by my group. Incidentally, this report was much needed and I believe, as do my colleagues, that it is also extremely good.
Mr President, after listening to the Members who have spoken before me and with whom I totally agree, I have had to change my views and alter the content of the speech I had prepared to give during this debate.
Mr President, have you seen how we all agree on this issue? There is no dissent: we all want society to recognise that people with disabilities should receive what it is right for them to have. However, people have been saying these sorts of things for 35 years, and still nothing tangible has been done. In your opinion, who is responsible for this, Commissioner Diamantopoulou? The answer is clear, for the bench normally occupied by the culprits is empty: it is the Council's bench. It is the governments which do not want to give people with disabilities what it is right to give them. And it is the Council of Ministers of the European Union that has the power to do something: its absence tonight is proof of that. And that means the Swedish Presidency, which we all consider to be one of the most enlightened. Well then, Commissioner Diamantopoulou, I am sending you a message saying that I am sure you are the best ambassador and determined supporter of the rights of people with disabilities: it is the governments and the Council of Ministers of the European Union who have to do what we all agree has to be done. If nothing has been done thus far, it is because the governments of our 15 States are blind, deaf and dumb. They are the true disabled in this European society.
Mr President, this communication reflects the European Commission' s intention to maintain and further promote the policy for a European Union without barriers. All that remains to be seen, between now and 2003, is just how serious the intentions behind this policy are. This sort of policy can only be implemented through a specific programme of actions, target evaluations, statistics and specific, self-imposed deadlines. Mrs Hermange' s report is, without exaggeration, a particularly important paper because it captures all aspects of the problem with perfect clarity and proposes a universal policy at all levels and in the broadest possible sense, by setting specific targets.
We need to recognise the importance of this basic position on people with disabilities, irrespective of their individual disability, and of their needs as a whole as citizens, producers and consumers. We agree that the initiatives taken under this new approach are not tantamount to concessions or generosity or evaluated merely as costs, but form part of our productive system, which they further, and of our social model, which they strengthen. This new concept should also inform corresponding policies in the Member States. The point is whether or not the Member States are mature enough to look at it from this angle. It is no easy task. If it is to succeed, we must alter entrenched, opposing perceptions and mobilise the public sectors responsible, in order to prove that policies in education, culture, sport, employment and other sectors cannot succeed unless they incorporate the problems of persons with disabilities.
So the message is that we are moving from an awareness to practicalities and that the aim is to ensure that these people play a full part in economic and social life. In the final analysis, with increasing numbers of disabilities as the result of road traffic accidents and accidents at work, we are all potentially members of this group of people and this issue does not only concern a number of unlucky, preordained people; it concerns all of us.
Mr President, the report quite rightly speaks out against discrimination, of which 37 million disabled people in the European Union are victims. However, to create a barrier-free Europe for disabled people, to enable them to lead a life and have a career as everyone else does not just require good intentions; it also requires resources.
Yet, if we take just these examples, although the efforts made to provide education are scandalously inadequate, although the most basic facilities are lacking in public places and transport, it really is because Member States, instead of providing the money needed to this basic form of solidarity, spend it on financial support and subsidies to employers. And how can we not condemn the derisory amount that those who are unable to work receive in benefits? How can we tolerate a situation in which insurance companies refuse to insure disabled people or overcharge them, which is a form of discrimination.
It is a pious hope to merely ask the Commission to propose that Member States urge companies to employ disabled workers. Even in the Member States which have financial penalties for employers who disregard the quotas for employing disabled people, the employers prefer to pay the fine and not employ them. When it comes to commercial contracts, however, legislators know how to impose tough rules. Well, equally harsh mandatory measures must be taken against employers who refuse to employ disabled people or who do not adapt the workplace as necessary.
Mr President, I should like to offer my special congratulations to Mrs Hermange on her very comprehensive report. I note that, like many of her fellow members, she has identified two basic aspects to the problem. The first is preconception and relates to cultural and political change and the second is the need for equal opportunities and equal access to all types of activity. This second objective of equal access means specific policies for 12% of Europe' s citizens. To give you a clear idea of the numbers involved, 37 million people with disabilities equate to about 9 countries the size of Denmark. And the Commission communication, like Mrs Hermange' s report, emphasizes the need for a horizontal approach to the issue of disability, i.e. the need to approach all policies and to take account of this aspect in all types of decision, which is why the communication also specifically refers to the need for access to buildings, the architectural dimension, employment, transport, research, technology, education and health.
I should like to point out that we have had three interesting examples of this in the short interval between the Commission communication and the report. First, the endeavour concerning the rights of airline passengers. This consultation at European level, which is now ready for signing, involved the airlines and the Commission, as well as groups of people with disabilities, the aim being to agree on specific, binding undertakings to safeguard the rights of all passengers and people with disabilities. The second interesting example is the e-EUROPE initiative, which incorporates five different specific lines of approach defining the needs of people with disabilities as regards access to all the new technologies and IT systems. Finally, the third example is the programme for research and technology announced recently, which again includes both specific commitments to special technologies for aids and appliances to assist people with disabilities and social research and studies.
Honourable members, as you have rightly pointed out, we need specific action and, of course, we need to take account of the fact that, at European level, there is the potential to add value to the policies of the Member States, given that this sector still comes almost entirely within the jurisdiction of the Member States. Nonetheless, I think that there are several specific issues worth mentioning here, such as legislation. Thanks to the catalytic role of the European Parliament, we recently managed to adopt the directive banning discrimination against people with disabilities in the workplace in record time. This directive represents a truly historic decision by the institutions of the European Union and the challenge now is to ensure that it is applied correctly. In addition, all the action programmes currently being developed and announced by the Commission contain specific reference to and a commitment towards people with disabilities; this applies to the EQUAL initiative, the programmes against discrimination and exclusion and the fifth women' s programme. I also think employment policy and strategy are worth mentioning. Last year, at Parliament' s suggestion, the Commission agreed that our objective should be to include persons with disabilities in training and the employment strategy, an objective which was not, however, accepted by the Council of Ministers. We shall come back to this again this year, in a bid to set specific quantitative targets at European and national level for the participation of people with disabilities in the employment strategy programme, be it in the form of training, lifelong learning, access to new technologies or subsidised jobs. This will be one of our priorities over coming years. I should also mention that the Commission is preparing a communication on companies' social responsibilities. This communication will take particular account - and we are already working on this with special networks of companies - of the fact that each company is personally and specifically responsible for applying social policies and policies to integrate people with disabilities.
I recently visited the companies which received Commission awards last year for incorporating people with disabilities in their workforce and it was a most pleasant surprise to see practical examples of small and medium-sized companies increasing their profits by making use of the exceptionally well-honed talents of people with disabilities. I should also like to mention the specific problem of transferring benefits to other countries; this problem will be very hard to resolve due to the huge differences in both how the systems are organised and the level of benefits. Regulation 1408/71 does not in fact make provision for transfers or for discussing the question of disability benefits. And, of course, there is currently considerable reaction on the part of numerous countries to benefit transfers, due to the huge financial costs involved.
Finally, I must say that 2003 will really be a big challenge. At present we are discussing the political framework for 2003. Of course, we shall be discussing the matter with Parliament before we draft our overall proposal, but 2003 will be a huge challenge for all of us, because we shall need to show that we are capable of action, not just words.
Thank you very much, Commissioner Diamantopoulou.
On behalf of the Members of the European Parliament, I wish to express my thanks for the excellent work carried out by our sign language interpreter during this sitting, which has enabled us to provide everyone with greater equality of access to our debates.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Public health action programme (2001-2006)
The next item is the report (A5­0104/2001) by Mr Trakatellis, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a decision of the European Parliament and of the Council adopting a programme of Community action in the field of public health (2001­2006) [COM(2000) 285 - C5­0299/2000 - 2000/0119(COD)]
Mr President, the health programme on which we are about to vote is the first integrated EU venture in this sector. This is a favourable time to promote such an initiative, in view of both the considerable advances in information collection and dissemination technology and the increased awareness Europeans have of the quality of life, on which health protection can have a catalysing influence. In this new programme, an overall approach is adopted, both for health and the methods, mechanisms and practices used to tackle health issues.
Thus, the programme sets three objectives, to be achieved through close overall and two-way cooperation between Member States. The first objective is to collect, process and disseminate medical data, information, practices and knowledge from all sources. The second objective is to create a mechanism for a direct, rapid and coordinated Community response to health threats. The third objective is to tackle factors which are lifestyle-related health determinants, socio-economic health determinants and environment-related health determinants.
These factors will be studied, so that a strategy and policies can be drawn up designed to ensure that individual measures are of a high quality and to make health protection more effective. However, the programme' s major weakness is the fact that it lacks the coordinating centre which is absolutely vital in such an extended, complicated endeavour in which the national services of the Member States, non-governmental organisations, international bodies, Commission departments, existing and developing programme networks are involved, as the programme proposes, together with numerous other factors. I focused my attention on this deficiency in particular and, after some consideration and several consultations, I finally decided on a proposal for creating a Health Coordination and Monitoring Centre, my proposal being that this centre would operate within the framework of the Community, i.e. the European Commission, and the programme, with the assistance of a committee made up of representatives of the Member States. This will ensure that all the objectives are achieved in the best way possible.
As well as the coordination objective, several other objectives have been included which are connected with the introduction of an integrated health strategy through the development of an inter-sectoral policy in the definition and implementation of all Community policies and activities. The programme to tackle health determinants proposes adding the development of strategies and measures on genetic, antenatal and biological determinants which obviously affect health. Similarly, supporting action to identify and determine best practices and guidelines for health is a basic factor in safeguarding a high level of health protection and preventing illness. Obviously, without comparability of information, compatibility of data and interoperability of systems and networks which are being developed or which will be developed within the programme, the measure will have a limited impact and the Community action will not be successful. For this reason, binding provisions are being introduced for the development of comparable health data and compatible information systems as well as express provision for the protection of personal data.
Another factor which I consider extremely important is the budget. There must always be a correspondence between the objectives set and the means available to achieve them. In my opinion, this correspondence is not ensured in the proposed programme for two reasons: first, the programme' s measures, as described, are particularly extensive and ambitious and, secondly, the extension of the existing programmes in the health sector adopted last December has already reduced the original budget of EUR 300 million by approximately EUR 80 million.
In view of the above, amendments have been proposed so that the objectives of the programme can be achieved. Furthermore, we should not forget for an instant the fact that, after successive crises - bovine spongiform encephalopathy, dioxin, foot-and-mouth - public health is a major EU priority, even taking precedence over its other policies.
This programme has come along at the right time, a time of considerable advances in information technology and surprising achievements in atomic biology, genetic engineering and biotechnology, all of which will radically change preventive medicine and therefore be instrumental in preventing disease.
Finally, I should like to say that, if we are to strengthen the foundations of the European structure, we need convergence not just at strategy and policy level in the economic sector or in the foreign policy and security sector; we also need convergence in individual sectors such as health, education, etc. These are new forms of integration which I refer to as new convergences and which add breadth and depth to the unification process. I therefore consider that the new programme represents the start of just such a convergence process in the vitally important public health sector.
, draftsperson of the opinion of the Committee on Women's Rights and Equal Opportunities. (DE) Mr President, ladies and gentlemen, first of all, I should like to thank Mr Trakatellis very warmly for his excellent report. But thanks are also due to the committee responsible, which accepted all 16 amendments proposed by the Committee on Women's Rights. This shows that once again, this House is much further ahead than some Member States with their national health policies.
Although we women constitute the majority of the population, and although the double and triple burden of work, family and caring for relatives are shown to take a greater toll on our health, women-specific aspects do not always receive the attention they deserve in health policy. Our health systems are usually gender-blind. National reports rarely include a breakdown by gender. Yet it is telling that in Europe and beyond, the majority of people who are dependent on medication are women. In Germany, the figure is 70%.
So we urgently need more solid data, and above all, a holistic approach to health throughout Europe. Gender policies must also be granted a central role in health policy in future: in research, prevention and treatment. The new Public Health Action Programme can pave the way in this regard.
Every 20 minutes, a woman dies of breast cancer in Europe. It affects one woman in nine. The probability of contracting this disease increases from year to year. Yet if it is detected in time and properly treated, breast cancer is curable. So here too, best practice is imperative. We must ensure that it is not only in early detection that breakthroughs are widely promoted throughout the EU. After the adoption of the European Guidelines for Quality Assurance in Mammography Screening, the task now is to research and promote best practice for treatment as well.
Mr President, ladies and gentlemen, the Commission's proposal for a Public Health Action Programme for 2001-2006 is a well-meaning attempt to overcome the current fragmentation of European health policy into numerous individual programmes. Our colleagues on the Committee on the Environment, Public Health and Consumer Policy have made every effort to incorporate many additional issues into the Commission's text and improve upon it, while our rapporteur, Mr Trakatellis, has made genuine efforts and worked extremely hard to take all these different wishes into account. This has not only resulted in a great many proposed amendments; in my view, it also presents us with a text which - as an opinion of the European Parliament - is useless in its current form. It is full of repetition, tautology, rambling paragraphs, contradictory statements, and demands which violate the principle of subsidiary, even though the opposite is claimed in the text.
In terms of content, I have concerns about the Commission's priorities as reflected, inter alia, in the allocation of resources. Here, I support the rapporteur's proposed amendment. But in particular, I have grave reservations about the undoubtedly well-meaning proposal calling on the Commission to set up a Health Coordination and Monitoring Centre (HCMC) to ensure the efficient operation and coordination of the programme. I will vote against all these proposed amendments, and also protest vigorously about the fact that we are discussing this report in plenary this week even though the translation was only available on Monday.
A framework programme could create the necessary transparency for the Community's activities in the field of health and offer the flexibility to set priorities in response to current events. In this way, the limited available resources could be used sensibly and in a targeted way. But this requires a clear and lucid mandate for the Commission, which - in my view - the current text fails to provide.
Mr President, today is our first reading of one of the most important matters of concern to the citizens of Europe, the action programme for public health. This is the first time advances in European policy in the health sector have been set out, achievements and weaknesses have been identified and the difficulties in applying a consistent Community policy have been made clear.
The European Parliament must use its vote on the report in question to signal its support for health promotion, the principle of prevention and improved medical services at all levels. Obviously, sectors such as research and the environment impact directly on public health and proper account must be taken of them in action programmes. We also feel that the European Union should work with international organisations and non-governmental health organisations so that there is a constant flow of information and exchange of experiences and we can respond immediately to serious threats. We also need to stress how important it is to increase public awareness and for the public to be actively involved in health issues. If we are to win the confidence of European citizens in Community policies on issues which affect them, specific problems relating directly or indirectly to health need to be examined promptly and transparently. Under the new programme, three global objectives replace the eight programmes currently in operation. We are hopeful that the new, special objectives will be selected not in a fragmentary manner and under pressure, but on the basis of the priorities set by the World Health Organisation and other organisations working in this sector.
As far as creating a European Coordination and Monitoring Centre is concerned, I think that it should work under the aegis of the Commission and should draw up programmes of priorities in the health sector, taking account of international data. Similarly, it should collect, monitor and evaluate the relevant information so that it can propose and then coordinate strategies and measures. I must, of course, stress that the confidentiality of personal data on individuals or groups of people must be respected when collecting information. I think it is very important that mental health has been included for the first time as an area for action under a public health programme. My congratulations for that to the Commissioner, who demonstrated a personal awareness and responded to our proposition by including this issue in his proposal. Scientific data clearly show the extent and seriousness of neuro-psychiatric illnesses and our response, albeit belated, must be direct and effective.
Finally, as regards the budget, even though I believe that funding should not be sparing in this sector and am aware of the objective difficulties of the budget, I believe that an increase of EUR 80 million, i.e. the amount spent on extending the operation of existing programmes, is perfectly realistic. I am confident that, despite all the difficulties, the European Commission and the Council will agree to this increase and finally, I should like to thank the rapporteur for his efforts to find compromise solutions which substantially improve the initial proposal.
Mr President, I would like to express my warmest thanks to our rapporteur, Professor Trakatellis, for having once again very skilfully steered a report through the channels of the committee, a report that has aroused much interest, and one that is very important and, for that reason, has left itself open to the hundreds and hundreds of amendments that we have all tabled.
I would like to draw particular attention to the fact that rarely during a committee' s work has there been so much cooperation among political groups, and for that an unqualified thank you goes to the rapporteur. As my fellow Member, Mrs Schleicher, criticised this report for perhaps not focussing adequately on the essentials and featuring too many good intentions, I might first of all say that the final result could have been a lot more cluttered. It could have expressed a lot more in the way of hopes for the future. I think the rapporteur has seen to it that it covers the whole issue, however. As for Mrs Schleicher' s own group, it added a totally new area of focus. Her group asked for the fifth special objective to be adopted, the one connected with gene therapy, diagnosis of genetic diseases, cloning, and so on. My group certainly was not of the opinion that this should be added here.
Mr President, public health is a major area of activity for the European Union as the Treaty of Amsterdam does indeed oblige the Union to take account of the health issue in all areas of its work. In this respect we face some very demanding challenges. My group would particularly like to underline the importance of this sort of integration and the Commission is going to have the enormous task of adapting agricultural policy to the demands of health. Let us just think about the food we eat, for example. It must mean that in the future we will be eating more vegetarian food and rather less meat, and so on. In industrial policy it will mean that when we adopt a strategy on chemicals the basic issues of public health must be made very clear. It will also mean that the food industry will have to accept that tighter regulations will have to be adopted, for example, with regard to the salt content of food. There are many conflicts to come, and we can only hope that the Commission will work on these proposals and then the Council of Ministers and Parliament will clarify this situation further in the second reading.
Mr President, it may seem surprising that we on the left congratulate the rapporteur and welcome his report, but we are convinced by its content. Mr Trakatellis talks of a principle which we share: health is not a commodity which can be traded. And he speaks of two objectives: health promotion and disease prevention, and the whole of his proposal refers to these two objectives, and it is essential that a health programme achieves them. Initially he talks about the necessary coordination, not only in the networks which deal with health, but with the Member States and also with the non-governmental organisations. And, as an epilogue, he also talks about a proposal which we agree with: to create a centre for the coordination and monitoring of the health situation.
We also agree that we must have the capacity for rapid reaction in the face of the kind of threats to health which we have seen recently and continue to see. We must also overcome inequalities; there are still inequalities between the Member States and within the Member States themselves, and the rapporteur and the Committee on the Environment remind us that these inequalities must be overcome, and place great emphasis on the ongoing training of doctors and health staff, but also on the health education and training of schoolchildren. We think this is essential.
The rapporteur also speaks of the risks which today are of great concern to the population and which relate to the health effects of mobile telephones and mobile communications in general, with the tall masts that are now all over our towns producing electromagnetic waves. He also discusses the risks of radioactivity and, specifically, of something which was also talked about - and this is a debate which should continue - of the health risks of depleted uranium and other risks. I believe that this is a fine report and that its deserves Parliament' s support tomorrow.
Mr President, I welcome this report and the three main elements to it, of which we are already aware. I fully support the position taken by the Commissioner for Public Health and Consumer Protection, Mr Byrne, when he states that it is dangerous to assume that a Member State can protect its citizens' health by its own efforts alone. He is fully correct in his approach. We know that a single market exists where there is a free movement of goods, persons, services and capital within the territories of the European Union. Communicable diseases which affect the health of our citizens do not stop at borders.
Citizens of each Member State must have access to the wide range of information concerning the factors affecting their health and on the way in which public health systems within that country meet their needs. This proposal also covers the important legislative initiatives in areas such as safety of blood and blood derivatives, and the implementation of wider anti-smoking campaigns.
The Commission must be given a central coordinating role in public health to deal with illnesses, from detecting their origin to their actual treatment. It is very important that homeopathy should also be included as a medical treatment within this European Community action plan on public health. Finally, the European Commission should allocate greater financial resources to investigating the causes of, and possible cures for, Alzheimer's disease.
Mr President, at the end of last year I concluded my contribution to the debate on the extension of the European public health programme with the observation that, in my opinion, the developments in public health in the EU are going too far. Public health is national policy, and it should remain that way. I am therefore against public health programmes which can be used as leverage to influence national policy, whilst the programmes currently before us hardly represent any added value compared to Member State efforts.
The current debate on a new public health programme is only feeding my concern. Although there is a formal acknowledgement that the principle of subsidiarity needs to be observed, it is a hollow phrase. In the Committee on the Environment, Public Health and Consumer Policy, the programme has been padded out and trimmed with all kinds of topics which could possibly be related to public health. In addition, the budget has been increased from EUR 300 to 500 million, and should partly be utilised to set up a European coordination centre. Not only do I find such a coordination centre surplus to requirements, it is also unwanted, since I expect it will be used to develop European rather than a national public health policy.
If the EU institutions want to make a distinct gesture in terms of public health, they need to phase out subsidies for tobacco growing completely. That will generate funds for the European Union, instead of the European Union spending money on projects which Member States could implement and finance. In the field of alcohol and drugs, it is the Member States which need to pursue a restrictive policy.
Furthermore, the European Union could do more for the candidate countries in terms of promoting public health, where even basic health care is found wanting. Various diseases can be controlled effectively by means of relatively few resources.
Mr President, it is appropriate, I suppose, that this measure has reached this plenary in World Health Week, with its particular emphasis on mental health. The week before last, in Parliament, we were launching the epilepsy White Paper. Some 15 million of our fellow Europeans will be afflicted by that illness during their lifetime at a cost of some EUR 20 billion per year, plus the cost to the individual and families of lost income and the cost to Member States of lost tax revenues. Multiply that by all the diseases and disorders, physical and mental, add the impact of ending the communist system in Eastern Europe and the two-way cross-border movement of health problems, from environmental pollution to sexual and drug-related diseases, and the economic impact of health problems is colossal.
The European Union has no competence for health services, but it has always had competence for health and safety at work, and then for public health and infectious diseases which have no respect for national borders. More recently it has been given competence for health promotion and illness prevention and health impact assessments. Now we have to take this forward with the reforms of our health action programme that this report suggests. I commend this report, the work of the rapporteur and the Committee on the Environment, Public Health and Consumer Policy's additions to his work. We shall raise standards of health in the European Union, not by directives, but by research, education and the identification and dissemination of good practice. It will not cost the tax-payers an arm and a leg: just EUR 83 million per year, if our committee position is accepted - a tiny sum for a massive challenge.
We are told that the Council will not accept EUR 83 million per year for six years, but EUR 63 million per year is what was being spent under the old programme. If you just add some 5% per year for six years, that would mean EUR 83 million. If you take the Commission proposal of EUR 50 million and reduce it by the same amount then you would be cutting health budgets to EUR 37 million in real terms when we are taking on these new responsibilities.
If they do, let it be on their consciences that they voted against EUR 20 million per year for health, while endorsing an annual budget of over EUR 1 000 million for subsidising the growing of tobacco.
Mr President, this proposal for an action programme in public health is greatly welcomed by this Parliament. Health is an issue which opinion poll after opinion poll shows is the number one priority for our citizens across the European Union. This issue matters to ordinary people: people understand when you talk about health. As we discuss this report this evening we should never forget this. We often talk about getting closer to citizens and, with an appalling turnout across the Union at the last European elections, we should never forget what is important to our citizens.
As we all know, Article 152 gives public health greater importance than ever before, so that health has to be taken into consideration in all European Union policy areas. With this programme we can directly add value to the lives of European Union citizens. By taking a horizontal approach to public health, we can make the best use of limited resources. With a rapid reaction unit to tackle communicable disease we can act much more effectively. With health impact assessments we can detect what works and what does not. With more health information for our citizens, quality of life will surely improve.
Although I support much of what the rapporteur proposes, I still have concern over the issue of the centre. I fear that this issue could delay the whole programme because of the legal questions surrounding the proposal. In addition, I also fear that such a centre would take away much of the budget, leaving very little for the work which actually connects effectively with our citizens.
In conclusion, health connects with the citizen. We must guarantee that this proposal, which will last for the next five years, is effective. We must deliver on health and well-being. After all, colleagues, the European elections are not far away.
Mr President, I am very grateful to the rapporteur, Professor Trakatellis, and to the members of the Committee on the Environment, Public Health and Consumer Policy and other committees involved for all their work on this important and ambitious programme which is a crucial element in the Community's overall health strategy.
This programme represents a fundamental step forward in the development of effective European public health policies. It is important because protecting and improving public health is at the very centre of our citizens, concerns and expectations. As we are all aware, the relevance of our public health policy is fast becoming a litmus test of the European Union's credibility for our citizens. The programme will address these preoccupations by providing the means, support and actions in those areas where the Community can make a real difference as foreseen in Article 152 as amended by the Amsterdam Treaty.
The programme under consideration today responds comprehensively to the shared concerns which the Commission, Parliament and the Council have expressed in the past about the shortcomings of the previous programming approach. Consequently, we are moving away from the fragmented disease-oriented, project-driven measures of the past, where resources were spread thinly, the impact on public health was diminished and financial management requirements were multiplied. In its place, we are moving to improve the health policy focus and streamlining programme management, which will minimise bureaucracy, improve coordination, increase transparency and maximise impact. The architecture of the new programme will also ensure a degree of flexibility, so that we can respond to unforeseen health policy issues if and when they arise. It provides a horizontal framework which will allow a policy-driven approach to be taken in the future on the basis of a broad view of public health. In other words the programme will provide an invaluable support to health policy-making in the Community.
The programme identifies three strands of action that together will enable us to identify and tackle the major health problems that we face. First, improving knowledge about people's health, about health interventions and about the functioning of health systems. Second, anticipating and reacting quickly to major threats to health. Third, confronting the key underlying causes of ill-health related not only to personal lifestyles, but also to other key determinants: social, economic and environmental factors and so on.
I am pleased to see that very many of the amendments you are debating are in line with this broad view of public health and the way that we should address it at Community level. We can therefore accept, in full, 61 amendments. There are in addition a further 24 amendments which include valuable ideas that we can endorse, but which as drafted are not fully acceptable. This is either because they contain specific points of substance which conflict with the approach of the programme, or because they raise difficult issues. With so many amendments, it is not feasible for me to make specific comments on each of them. I will, therefore, concentrate on four key areas where there are several amendments which we cannot accept and where I believe that some clarification of the Commission's position will be particularly helpful.
First, the scope and structure of the programme. Even though most amendments respect and indeed reinforce the horizontal or policy-driven approach of the programme, several, such as Amendments Nos 12, 65, 66, 85, 91, 100, 111, 112 and 113, go against this approach. They introduce into the decision references either to specific diseases and conditions or to very precise actions to be taken.
Providing some illustrations of major health burdens and activities in a recital may prove to be helpful, but the greatest caution is needed to ensure that the programme does not become so overcrowded with priorities and actions that it loses not only its general orientation, but also the flexibility necessary to respond effectively to new developments and threats as they arise. Events in recent years have clearly demonstrated the need to retain such flexibility. Consequently, it is important to focus on key priorities where real added value can be produced. Activities duplicating the work of other Community programmes should be avoided, and this will also avoid the unnecessary use of scarce resources. For this reason Amendments Nos 86, 88, 89, 92, 94 and 110 are not acceptable. They all touch on subjects such as setting up programmes in eastern Europe, violence against women, risks from mobile telephones, complementary therapies and research, which are covered by other Community programmes.
Efforts have been made by Parliament not to infringe the principle of subsidiarity, that is to say, the responsibilities of Member States in the area of public health. The programme has a clear role in relation to information about how health systems are working, but this should not be interpreted as the Community having a role in the operation of specific health services. These are matters for the Member States. For this reason, Amendments Nos 79, 99 and 102 in relation to protecting the rights of patients and setting up centres of excellence on environmental toxicology and on gene therapy and cloning are not acceptable; and whilst I agreed that the right of patients to simple, clear and scientifically valid information concerning their illness, is in itself a valuable objective, regrettably, the Community has limited competences under Article 152 of the EC Treaty.
Turning now to another issue in connection with the basic structure and scope of the programme. Amendment No 106, on the table today, sets out some actions intended to develop links between the programme and other policies. The ideas it contains, for example on health impact assessment, are welcome, but for me this work should not be approached separately from the other actions in the programme. In fact, health in other policies is a fundamental feature of the entire health strategy as such. Activities related to health impact assessment should thus be firmly placed within the proposed structure of the programme and not added as a further separate strand of action. To be consistent, the mainstreaming of health in other policies should form part of the mainstream of our three programme strands. Therefore, this amendment is acceptable only in part.
Secondly, on implementation, the precondition for the delivery of all these objectives is implementation capacity. Let me say at the outset that I fully accept that the Commission does not currently possess the technical capacity to meet the challenge of implementation.
There is no doubt that we will have to make significant efforts to put in place coordination, monitoring and implementation of capacity which is adequate to the technical challenge offered by this programme. Without any doubt the issue is a priority for the three institutions in this process.
The success of the programme will depend very much on our ability to bring together the necessary resources and expertise at Community level, within Member States and in international organisations. The Commission will do everything it can to ensure the smooth running of the programme by creating the effective coordination and monitoring capability which is essential to make the programme a success.
I am currently investigating various options for ensuring this capability, for example, ways to strengthen internal capacities or the new possibility offered by the externalisation initiative to establish one or more specialised bodies for different implementation tasks. However, the amendments include a substantial number of references to the creation of a health coordination and monitoring centre in the programme decision.
Let me be very clear about our position on this. As I have said, I wholeheartedly agree with the need for an identifiable mechanism to ensure effective coordination and monitoring to make the programme a success. I also agree that this must be under the auspices of the Commission. But the proposal of Parliament to set up a centre within the Commission, which is named in a number of amendments to the programme decision, raises a number of serious legal and institutional difficulties. In particular, it infringes on the Commission's right to determine its own organisation. Therefore I cannot accept Amendments Nos 11 and 49, nor can I accept those parts of other amendments which contain a reference to a "health coordination and monitoring centre".
To summarise our position, I believe we are largely in agreement on what needs to be done but we need to reflect carefully on how we achieve this, given the legal, institutional and budgetary implications. In keeping with this agreed objective let me confirm my commitment to work actively with Parliament and the Council in the weeks ahead to find agreed solutions so that adequate structures, expertise and resources will be available for the proper implementation of the programme.
That brings me to the third point - the budget. The Commission's proposal is for a total budget of EUR 300 million over a period of six years. There are two amendments on the table today to increase this amount respectively to EUR 500 million - Amendment No 72 - and EUR 380 million - Amendment No 109. The decision on this is for the Council and the European Parliament, as the budgetary authority. At this stage I would simply say that the Commission is keeping to its original proposal. This was drawn up on the basis of a cost estimate for the actions included in the programme, and is in conformity with the financial perspectives. It is clear that any proposals to add to the actions foreseen will have budgetary implications.
I cannot, therefore, accept Amendments Nos 37, 72 and 109 on the total budget for the programme. In addition, Amendments Nos 72, 103 and 109 seek to set limits on how we spend the programme budget. Amendments Nos 72 and 109 stipulate that each strand of actions must receive at least 25% of the budget. Amendment No 103 proposes a restriction on the use to be made of calls for tender and, in addition, raises the ceilings for the percentage of a project's costs that can be covered by a subvention. Such restrictions undermine the essential principle that the programme must be flexible and able to respond to new challenges, emerging risks and public concerns over the coming six years.
Therefore I cannot accept either a minimum amount for expenditure on each strand or the limit on the use of calls for tender. I am, however, prepared to raise the limit on subventions to the 70% permissible under the Commission's established financial rules, but I cannot go beyond this.
Finally, on comitology, a number of amendments concern the type of committee to be established. We had originally proposed an advisory committee as this would minimise the bureaucracy and procedural work required. Amendments Nos 42 and 73 call for a mixed committee combining management and advisory procedures. From our existing public health programmes we have experience of working with a mixed committee. Furthermore this is in line with the Council Decision 1999/468. Therefore the Commission can accept these amendments.
However, Amendment No 74 specifies a large number of tasks for the committee to perform in management mode. The sheer number of tasks would be counterproductive with regard to our flexibility, in implementing the programme and the proper functioning of the committee. For this reason I cannot agree to some of the provisions in this amendment, for example on the annual budget and arrangements and procedures for selecting and financing projects as according to Article 234 of the EC Treaty the Commission is responsible for the implementation of the budget. Therefore I can only accept it in part.
Furthermore, the Commission cannot accept Amendment No 105 concerning the submission of annual work programmes to Parliament for opinion. I can, however, accept to submit them for information, as is set out in Amendment No 46.
In summary, for the reasons I have set out, 28 amendments are not acceptable. These are: Amendments Nos 33, 36, 37, 41, 62, 65, 66, 71, 72, 83, 85, 86, 88, 89, 91, 92, 94, 97, 99, 100, 102, 104, 105, 109, 110, 111, 112 and 113. I accept only in part Amendments Nos 6, 11, 12, 14, 27, 29, 32, 44, 48, 49, 50, 51, 54, 57, 63, 70, 74, 76, 77, 79, 80, 93, 103 and 106. On the other hand, as I have indicated I can accept in full the remaining 61 amendments.
I repeat my appreciation for all the constructive work that the rapporteur and the committee have put in. Many of the amendments will improve this proposal. For those points where difficulties remain the Commission is ready and willing to assist in finding solutions quickly. I am confident that we can work together to resolve the outstanding issues in the course of the codecision process. Indeed, the fact that the Commission can accept in whole or in part 85 of the 113 amendments shows our willingness to take on board Parliament's substantial policy contributions and our confidence that together we will be able to get this important programme off the ground as quickly as possible.
Thank you very much, Commissioner Byrne.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Golden shares
The next item is the joint debate on the following oral questions:
B5-0166/2001 by Mr Galeote Quecedo and others, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, to the Commission on the 'Golden Share' ;
B5-0167/2001 by Mr Gasòliba i Böhm and Mr Huhne, on behalf of the Group of the European Party of Liberals, Democrats and Reformers, to the Commission, on the 'Golden Share' .
Mr President, in 1997, the Commission approved an interpretative communication - and I stress interpretative - on intra-Community investments, which was not submitted to the European Parliament or to the Council. And under the auspices of this Communication, the Commission has to date begun legal actions, if our calculations are correct, against nine of the fifteen Member States.
Nobody questions the Commission' s duty to pursue alleged infringements of Community Law. The Group of the European Peoples' Party (Christian Democrats) and European Democrats' criticism is that, by means of an interpretative communication, the Commission has unilaterally set the rules of the game in such an important area, and this is proved by the fact that the Stockholm European Council has dealt with it, thereby side-stepping, in our view, the legislative competences of this Parliament and of the Council.
I assume that Commissioner Bolkestein will be aware that the Court of Justice has already set the precedent of annulling an interpretative communication similar to this one, on pension funds, precisely because the Commission exceeded its authority. But it is also the case, Commissioner, that this Communication of 1997 has become obsolete because of recent economic developments. For all these reasons, it is very important to this House that the Commissioner replies clearly whether he intends, in accordance with his competences, to present a legislative proposal on intra-Community investments to Parliament and the Council. My Group, of course, believes this to be essential, given the current circumstances, and I am certain that, at the end of this debate, the Commissioner will be convinced that this presumption is agreed on by the enormous majority of this House.
Of these new circumstances which I have just referred to, I am going to expand on the opening up of national markets in key economic sectors, in which there still exist within the European Union monopoly systems which create asymmetry. In fact, in accordance with Community guidelines, certain Member States have made great efforts to open up their telecommunications and other sectors to competition. However, other States have not taken equivalent measures and their markets therefore remain closed to external competition.
This is why the PPE-DE Group believes that we should permit prevention mechanisms such as the "golden share", because otherwise objective discrimination may arise. I would therefore ask the Commissioner what measures the Commission intends to present in order to allow the Member States which are working to open up and privatise their economies to free competition to preserve the objective of that privatisation?
Commissioner, on Thursday, this Parliament will vote on a resolution which will establish its position at the end of the debate. I am convinced that the Commission will at all times apply the interinstitutional agreement which binds us and that you, Commissioner, will therefore act in accordance with your powers of legislative initiative and consequently present this House with a specific proposal immediately.
Mr President, Commissioner Bolkestein, ladies and gentlemen, in this proposal, which shares the concern expressed by the PPE-DE Group, our Group has expressed its unease at this distortion of competition, which arises in practice and which, as has been said, to an extent leaves those fields which certain Member States have opened up to competition and in which they have liberalised their companies unprotected. We are therefore in an unbalanced situation in which companies which still have the characteristics of public companies, and therefore have a monopoly in a Member State, take advantage of the openness of the external market and indulge in unfair competition in relation to companies which have entered into what we may call the free game of the market.
As Mr Galeote has said, disputes have arisen, and are arising, in Belgium, France, Italy, Spain, Portugal and the United Kingdom, and infringement procedures are under way in Denmark, Germany and Holland. This is therefore a widespread situation, which demonstrates that the principles guiding the 1997 Communication referred to earlier, are no longer valid. We therefore urge that the relevant legislation be updated, with the due participation of this Parliament, and that this should take place, on the one hand, to eliminate these positions of privilege and, on the other hand, to safeguard the actions of the Member States, which have behaved in accordance with the process of the opening up of markets, which are liberalising them and which need the relevant guarantees so that the companies which enter into this European internal market have all the safeguards resulting from being a part of it.
Mr President, I should like to begin by thanking both Mr Galeote Quecedo and Mr Gasòliba i Böhm for the questions they have put which indeed touch on an important aspect of the internal market.
May I begin by saying that the communication of 19 July 1997 on certain legal aspects concerning intra-EU investments to which both speakers made reference was adopted by the Commission, as was the case for a series of other communications, on the basis of its exclusive competence stemming from its role as guardian of the Treaties. As is specified in the communication itself, its objective is to indicate to national authorities and economic operators in Member States how the Commission interprets the provisions of the Treaty on capital movements and the right of establishment in order to reduce the risk of divergent legal interpretations.
The principles set out in that communication are essentially based on the jurisprudence of the Court of Justice of the European Communities, which remains, of course, the sole competent institution to provide a definitive interpretation of Community law.
In accordance with Article 56 of the EC Treaty all restrictions on capital movements between Member States, be they discriminatory or non-discriminatory, are prohibited. The communication, being devoted to intra-Community investment, goes more deeply into the respect for this fundamental principle insofar as two specific forms of capital movements are concerned: the acquisition of domestic securities and direct investments. All restrictions applied to these capital movements can pose compatibility problems with, in particular, Article 56 which deals with the free movement of capital, and Article 43, which deals with freedom of establishment. The communication to which I referred a little while ago states that, in conformity with the very notion of direct investments, nationals of other Member States of the European Union should be free to acquire controlling stakes, exercise their voting rights attached to those stakes, and manage domestic companies under the same conditions as are laid down in a given Member State for its own nationals.
While the freedom of establishment and the free movement of capital are among the fundamental freedoms of the Treaty, certain exceptions to the general rules exist which allow Member States to impose certain restrictions. As far as the freedom of establishment is concerned these restrictions may be motivated by the exercise of official authority or on the grounds of public policy, public security or public health - Article 46. As far as the free movement of capital is concerned they may be justified on the basis of requisite measures in the field of taxation, prudential supervision, or the use of declaration procedures, or by considerations in relation to public policy or public security - Article 58. Finally, Member States may take measures which they consider necessary for the protection of the essential interests of their security which are connected with the defence sector - Article 296.
In accordance with the jurisprudence of the Court of Justice it is necessary to interpret those exceptions narrowly in order to satisfy the criterion of proportionality. All interpretation based on economic criteria should be excluded. An exception should not constitute a means of arbitrary discrimination or a disguised restriction on the freedom of movement of capital. In the light of the principles which I have just set out, and taking into account that the Treaty is neutral insofar as the private or public nature of companies is concerned, it clearly appears that all restrictions aimed at preventing subsequent purchases by investors of other Member States of controlling rights in privatised companies under the pretext that the capital of these investors is to different degrees in public ownership cannot be justified by the exceptions of the Treaty in the area of capital movements or the rights of establishment, exceptions which I delineated a few moments ago.
In conclusion, may I say that as Members of this Parliament may be aware, the Commission will shortly have a debate on restrictions on intra-Community investment.
Mr President, Commissioner, ladies and gentlemen, the resolution which we are discussing this evening raises two issues. Firstly, the problem of Community legislation. If we examine the Community's legal sources, we have the original Treaty law, on the one hand, and directives and regulations, which are adopted with the involvement of Council and Parliament, on the other. But between the two, there is something else, which is often regarded as a source of law, namely the communications. We are discussing one of these communications today.
Commissioner, you have rightly pointed out that this communication is merely an interpretation and is based on the jurisprudence of the European Court of Justice. But it often seems as if the Commission is the only body to interpret the law, without any involvement by the Council or the European Parliament. The Commission acts as the sole legislator, as in the Byzantium of ancient times under Emperor Constantine. My law lecturer in Freiburg sometimes described the Commission's methods as the Imperial Byzantine approach to law-making as well.
This is why I think it is absolutely crucial, in these very important cases, that directives or regulations are submitted and - as is right and proper - adopted with the participation of Parliament and the Council.
The problem which we are addressing raises a second issue, namely competition in the European Community. Liberalisation - i.e. the abolition of monopolies - is one of the EU's success stories. In telecommunications in particular, we have seen that cutting costs and prices has genuinely benefited citizens. But there is a substantial danger here. We face a situation in which some are liberalising and opening up to competition, but others are not doing so. And we see that those who have not done sometimes win out, even with a monopoly, as long as the others are buying up, until the old public monopoly has been replaced by a private monopoly. The citizen then still faces a monopoly, as before, and derives no benefit from liberalisation. I think that the Commission needs to pay greater attention to this fact in its activities in future.
Mr President, Commissioner, ladies and gentlemen, I am not sure Constantine was Byzantine, after all he was borderline between Byzantium and the Roman Empire. Were it Justinian, of course, it would have been a different matter. Anyway the issue we are addressing tonight is the extent to which a Member State is permitted under a treaty to place restrictions upon nationals of other Member States or its own nationals, I suppose, from conducting intra-EU investment within the sphere of its economy.
This matter is particularly relevant to investments in privatisation conducted by Member States. The issue is of fundamental importance for the correct functioning of the European single market and I would like to thank colleagues for raising the subject this time given the number of cases the Commission has referred to the Court of Justice over recent years.
The Treaty establishing the European Communities under Article 43 on right of establishment and Article 56, as mentioned by Commissioner Bolkestein, on free movement of capital, clearly creates a regime whereby nationals of any Member State have the right to invest in other Member States. This is a right that a very large number of individuals and enterprises have availed themselves of as the European Union has developed.
Intra-EU investment has been increasing by staggering proportions over the last few years. In 1998, such investment totalled over EUR 132 billion; in 1999, it had increased by over 80% to over EUR 240 billion. We can reasonably expect that these figures will be easily surpassed and the rate of increase maintained as the establishment of the euro reduces intra-Community transactions, eliminates exchange risk and exchange cost for enterprises whilst at the same time increasing intra-Community investment opportunities. Such is the success of the European economic project and the establishment of the euro.
However, one can always seek improvements. There are still many tasks for the completion of the European single market and one of these is, of course, the gradual dismantling of state involvement in enterprises. This dismantling has only been pursued with great political courage and with grave political risks. Often it has only been achieved through the legal assurances that governments gave about their continued supervision and special interests in the strategic directions of the enterprises being privatised. Such legal assurances came in many forms, such as the golden share, so that there is a case, I suppose, to argue that the golden share has not always been an impediment but may have actually helped politically the privatisation process.
In its 1997 communication, the Commission established its guidelines for the existence of these legal assurances. It did so in a rather non-transparent way through a communication that was not discussed either in Parliament or by the Council. The legal assurances that governments had created, on the other hand, were established in the full glare of publicity and public debate that necessarily exists in the privatisation process. It really is rather an uncomfortable situation that such a dichotomy has been created between the establishment of fundamental Community rules and Member State regulations.
The Commission, using the communication as its operational guide, has since taken legal action against six Member States before the Court of Justice and opened infringement proceedings against the others. None of these cases has, as yet, come to a conclusion. It cannot be justified that the Commission has set up its own framework of rules under which it has been bringing actions against Member States, which have gone through enormous difficulties in bringing forward necessary privatisation programmes.
I agree with the Commission, when it states that the national interest argument used to justify such legal assurances by Member States, as has frequently happened, cannot be accepted as an adequate justification for such measures. The national interest argument is simply not sufficiently transparent since it can cover a particularly wide range of economic and/or non-economic criteria. I can, however, also agree with those of our colleagues who argue that the Commission too has been acting in a particularly non-transparent manner with regard to breaking down the barriers for intra-EU investment. I join with them in requesting that the Commission update its policy in this area with a proposal for a directive, not only for the sake of intra-institutional transparency, but also to provide guidance to Member States so that lengthy procedures before the Court can be avoided.
Mr President, Commissioner, in my opinion, the speeches I have just heard, particularly that of Mr Galeote, could be misleading, for they imply that Parliament is, in some way, calling upon the Commission to consolidate the golden share, to strengthen the special powers of States so that they can, to some extent, protect markets being liberalised against markets in which monopolies with a high degree of liquidity operate which might take over the liberalised markets. In my view, this would be an erroneous impression, for Parliament must speak out, loud and clear, in protest against the golden share and against all the instruments preventing the establishment of a genuine, dynamic internal market in the sectors which have traditionally, in recent decades, been occupied by the State in Europe.
I am speaking on behalf of the Italian radicals. In 1997, we introduced a referendum in Italy against the 1994 law which established the special powers of the golden share in Italy. Eighty per cent of those who voted in that referendum - almost 10 million Italians - said yes, calling for what we wanted, the repeal of those rules which were hampering - as they still do today - the establishment of a genuine competitive market on the capital market for privatised companies. I regret to say that, as often happens, those votes were thrown away, destroyed in the Italian climate, where the Constitution and expressions of the citizens' will often count for no more than waste paper.
In 1998, the government headed by Romano Prodi, the current President of the Commission, was subjected to an infringement procedure by the Commissioner for the Internal Market at the time, Mario Monti, for using this golden share. In 1999, a decree was issued which - in that typically Italian way - modified the golden share without making any substantial change. Well then, in my opinion, the articles of the Treaty should be sufficient to prevent a State company operating a monopoly from taking over a company on the liberalised market. This would be abuse of a dominant position, State aid. There is no need to provide for companies to have the golden share to prevent them from being taken over by a State-owned company from another Member State. Otherwise - as frequently happens - this excuse is, in actual fact, used to consolidate national governments and majority parties' power of veto over the free placing on the market of public companies; the financial markets are unable to establish the best, most efficient, optimum distribution of power and therefore of the management of companies in sectors which are highly important, key, crucial sectors for Europe, such as the telecommunications or energy sectors in particular. Moreover, the golden share means that companies which are being placed on the market bring less cash into the State coffers because a company is being bought over which someone who has not invested even a penny has the power to make strategic decisions: governments lose money by privatising the golden share. There is also the danger, with the golden share, of nationalising private investment: the citizens, the investors, buy companies which are under the thumb of the State, governments and therefore political parties.
The golden share gives rise to a remarkable conflict of interests between the State which remains the manager and, to some extent, the owner of the liberalised companies, and the State which should have the sole role of regulator guaranteeing the competition which protects the interests of the citizens. This is one of the ways in which some of the European States - Italy, for instance - continue, in actual fact, to manage large parts of the economy of the country and prevent there being in these sectors - the telecommunications and energy sectors, for instance - efficient, competitive companies and markets, companies able to withstand international competition. The fact that Enel in Italy or Deutsche Post in Germany or France Télécom exploit positions of monopoly in order to go and grab areas which have been liberalised in the markets of other countries must be opposed as dominant positions, as State aid, but this cannot be used as an excuse to allow countries which are moving towards a market-based economy to keep powers in companies which are supposed to have been privatised.
In fact, the golden share has been in the past and continues to be a barrier to the creation of genuinely European public services companies. It removes companies from market dynamics and governments continue to interfere, continue to think they know best who should buy a company, following certain lines of reasoning which are not the most effective for the market, thus penalising the citizens. We must not advocate that governments use the golden share as a shield to prevent companies being bought on the market in order to direct the purchase of privatised companies towards preferred groups because, in the long run, this leads to non-competitive markets, as is happening now.
This is why I have some reservations about the resolution to be put to the vote on Thursday. I believe that Parliament must speak out, loud and clear, if possible avoiding a compromise, with nationalisers and liberalisers fighting it out, and state clearly that the articles of the Treaty relating to the movement of capital and freedom of establishment must be fully enforced in the light of today's economic market conditions, not those of 40 years ago.
There is the danger that the State monopolies, which still exist, will lord it over the liberalised markets in Europe, a danger represented by the abuse of the dominant position and State aid. This is the root of the matter.
Mr President, may I thank you once again for giving me the floor to reply to some of the comments made by Members.
Mr von Wogau said, if I understood him correctly, that the communication which has been referred to by Members of Parliament, and which I myself mentioned, is a source of law. I cannot see it that way. The source of law is the Treaty. The Treaty is clear. The Commission is the guardian of the Treaty and universally recognised as such. It issued the communication in 1997 in order to clear up certain misunderstandings in connection with the relevant articles of the Treaty.
It did not do so without reason. I shall refer to two particular instances. Firstly in 1991 the United Kingdom tried to use golden shares to oppose the acquisition of certain British companies which had been privatised by public entities, public companies, of other Member States. At the time, in 1991, this was known as the "Lilley doctrine". The Commission took energetic action. The United Kingdom changed its policy.
The second instance is a more recent one. At international level my colleague, Mr Lamy, had to oppose an analogous American initiative which was taken against certain public European companies in the telecom area. So in both these instances one sees that the Commission has taken action against the attempts, whether by a Member State, or in the case of the United States by a third country, to block investments by companies, whether private or public from other Member States, in privatised companies of the home state.
To return to the main point at issue, the Commission has done no more than interpret the relevant articles of the Treaty - basically Articles 56 and 43.
That is what is laid down in the interpretative communication. So it cannot be said, as Mr Katiforis said earlier tonight, that the Commission is constructing its own framework of rules. Once again and for the last time, I will say that the Commission has been entrusted with the duty to act as guardian of the Treaty. In the years running up to 1997 there was uncertainty about the way Articles 43 and 56 ought to be interpreted. That is the reason for the interpretative communication. The final instance that decides on what is right or wrong, what is legal and illegal, is the Court of Justice. Naturally the Commission does not, in the end, decide what the legal situation is. That is the responsibility of the Court of Justice. But before the matter can be considered by the Court of Justice somebody has to bring the case to the attention of the Court. That is what the Commission has done. This Commissioner has played a certain role in this and has taken a number of Member States to court for making use of the golden share.
So I must reject the reproach made against the Commission that it has arrogated unto itself certain competences that it should not have, that it is framing its own system of rules. No, the Commission is merely interpreting and stating what the law is. That is the reason why it has taken some Member States to court. Hopefully we will soon see what the Court of Justice has to say.
I was asked if I would issue a directive. There is no need for a directive. We have a treaty. The Commission interprets the treaty and the Court of Justice decides. So we do not need a directive. Having said all that, the Commission is due to have a debate on this whole issue shortly. After that has taken place perhaps I can further inform Parliament, but at this moment I see no reason to change the opinion that I have just given.
Thank you very much, Commissioner Bolkestein.
I have received four motions for resolutions, pursuant to Rule 40(5) of the Rules of Procedure.
The vote will take place tomorrow at 12 noon.
The debate is closed.
(The sitting was suspended at 11.15 p.m.)